Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of March 27, 2015
(this “Amendment”), is by and among: (i) Community Choice Financial Inc., an
Ohio corporation (the “Borrower”); (ii) each of the Subsidiary Guarantors party
hereto; (iii) Ivy Funding Eleven, LLC, a Texas limited liability company
(“Ivy”), and Capitala Finance Corp., a Maryland corporation (“Capitala”), each
as Lenders (each, a “New Lender” and, together, the “New Lenders”); and
(iv) Ivy, as Administrative Agent (the “New Administrative Agent”).

 

Background

 

A.                                    The Borrower is party to that certain
Revolving Credit Agreement, dated as of April 29, 2011 (as heretofore amended,
modified, or otherwise supplemented from time to time, the “Credit Agreement”),
among the Borrower, the Lenders party thereto, and Credit Suisse AG, as the
Administrative Agent (the “Prior Administrative Agent”).

 

B.                                    On the First Amendment Effective Date (as
defined below) and immediately prior to the effectiveness of this Amendment (and
in the following order):

 

(i)                                     each of the then current Lenders (each,
a “Prior Lender” and, together, the “Prior Lenders”) and Ivy entered into one or
more Assignment and Assumptions (which were accepted by the Prior Administrative
Agent) pursuant to which the Prior Lenders assigned to Ivy, and Ivy assumed from
the Prior Lenders, all rights and obligations of the Prior Lenders with respect
to the Loans, the Total Commitments, the Credit Agreement and the other Loan
Documents;

 

(ii)                                  the Prior Administrative Agent resigned as
Administrative Agent and the New Administrative Agent was appointed as the
Administrative Agent by Ivy; and

 

(iii)                               Ivy and Capitala entered into an Assignment
and Assumption (which was accepted by New Administrative Agent) (together with
the Assignment and Assumptions described in paragraph B(i) above, the
“Assignments”) pursuant to which Ivy assigned to Capitala, and Capitala assumed
from Ivy, all rights and obligations of Ivy with respect to a portion of Loans,
the Total Commitments, the Credit Agreement and the other Loan Documents.

 

C.                                    As of the First Amendment Effective Date,
the Commitments of the New Lenders are as set forth on Schedule 2.01 of the
Amended Credit Agreement.  For the avoidance of doubt, when used in this
Amendment, the term “Total Commitment” means $26,700,000.

 

D.                                    The Borrower, the Subsidiary Guarantors,
the New Lenders, and the New Administrative Agent desire to amend the Credit
Agreement on the terms and conditions set forth in this Amendment.

 

Agreement

 

In consideration of these premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Guarantors party hereto, the New Lenders, and the New Administrative
Agent agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Definitions.  Capitalized terms used and
not defined in this Amendment have the meanings provided in the Amended Credit
Agreement.  The following terms have the following meanings:

 

1.1.                            “Amended Credit Agreement” means the Credit
Agreement, as amended by this Amendment in the form attached as Exhibit A
hereto, and as further amended, supplemented, or otherwise modified from time to
time.

 

1.2.                            “First Amendment Effective Date” is defined in
Section 3.1.

 

2.                                      Amendments to Credit Agreement and Other
Loan Documents.

 

2.1.                            Credit Agreement.  Subject Section 2.2 and
Section 2.3 below, the Credit Agreement is hereby amended and restated in its
entirety to read in the form of the Amended Credit Agreement, and the Borrower,
the Subsidiary Guarantors party hereto, the New Lenders, and the New
Administrative Agent each hereby consent to such amendment and restatement and
all amendments and modifications contained therein.  The modifications to the
Credit Agreement contained in this Amendment and the Amended Credit Agreement
will be effective as of the First Amendment Effective Date and will apply from
such date (and not retroactively) unless otherwise specifically set forth in
this Amendment or the Amended Credit Agreement.

 

2.2.                            Schedules.  None of the Schedules to the Credit
Agreement are being amended hereby, except for Schedule 2.01, which amended
Schedule 2.01 is being amended and restated in its entirety and is attached to
the Amended Credit Agreement.  For convenience, a copy of the non-amended
Schedules have also been attached to the Amended Credit Agreement.

 

2.3.                            Exhibits.  Exhibits A through F, inclusive, to
the Credit Agreement are hereby replaced in their entirety with Exhibits A
through D, inclusive, which Exhibits are attached to the Amended Credit
Agreement.

 

2.4.                            Deposit Account Control Agreements.  The New
Administrative Agent and the New Lenders acknowledge and agree that the deposit
account control agreements attached hereto as Exhibit B are in form and
substance satisfactory to the New Administrative Agent and the New Lenders.

 

3.                                      Conditions to Effectiveness.

 

3.1.                            First Amendment Effective Date.  This Amendment
shall be and become effective on the date hereof (the “First Amendment Effective
Date”) when all of the conditions precedent set forth in this Section 3 shall
have been satisfied or waived by the New Lenders.

 

3.2.                            Execution of Counterparts of Amendment.  The New
Administrative Agent shall have received counterparts (or other evidence of
execution, including telephone message, satisfactory to the New Administrative
Agent) of this Amendment, which collectively shall have been duly executed on
behalf of each of the Borrower, the Subsidiary Guarantors party hereto, and the
New Lenders.

 

2

--------------------------------------------------------------------------------


 

3.3.                            Corporate Documents.  The New Administrative
Agent shall have received:

 

(a)                                 Charter Documents.  Copies of the articles
or certificates of incorporation or other charter documents of each Loan Party
**[certified to be true and correct as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or formation and] certified by a Responsible Officer of such Loan Party to be
true and correct as of the First Amendment Effective Date.

 

(b)                                 Bylaws, Etc.  A copy of the bylaws, code of
regulations, operating agreement, or equivalent document of each Loan Party
certified by a Responsible Officer of such Loan Party to be true and correct as
of the date of the resolutions described in Section 3.3(c) below and at all
times from such date through and including the First Amendment Effective Date.

 

(c)                                  Resolutions.  Copies of resolutions of the
Board of Directors, the members, or managers, as applicable, of each Loan Party
approving this Amendment, the Amended Credit Agreement, and each other Loan
Document to which it is becoming a party as of the date hereof and the
transactions contemplated thereby and authorizing the due execution and delivery
of such agreements, instruments, and other documents, certified by a Responsible
Officer of such Loan Party to be true and correct and in force and effect as of
the First Amendment Effective Date.

 

(d)                                 Good Standing.  Copies of certificates of
good standing, existence or its equivalent with respect to each Loan Party
certified as of a recent date by the appropriate Governmental Authority of the
state of incorporation or formation.

 

(e)                                  Incumbency.  An incumbency certificate of
each Loan Party certified by a Responsible Officer of such Loan Party to be true
and correct as of the First Amendment Effective Date and a list of authorized
signatories of such Loan Party.

 

3.4.                            Officer’s Certificate.  The New Administrative
Agent shall have received a certificate or certificates executed by a
Responsible Officer of the Borrower as of the First Amendment Effective Date
certifying that: (a) all governmental, shareholder, and third party consents and
approvals, if any, with respect to this Amendment and the transactions
contemplated hereby have been obtained; (b) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality (i) that purports to affect any of the Loan Parties
or any transaction contemplated by this Amendment, the Assignments, the
Resignation, Waiver, Consent and Appointment Agreement, dated as of the date
hereof, the Amended Credit Agreement, or the other Loan Documents, or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; (c) immediately after giving
effect to this Amendment and all the transactions contemplated hereby to occur
on the First Amendment Effective Date: (i) each of the Loan Parties is solvent;
(ii) no Default

 

3

--------------------------------------------------------------------------------


 

or Events of Default exists; (iii) all representations and warranties contained
in this Amendment and Article III of the Amended Credit Agreement are true and
correct in all material respects (except that any representations and warranties
that are qualified by materiality or similar qualifiers are true and correct in
all respects) as of the First Amendment Effective Date, except to the extent
that such representations and warranties relate to an earlier date; and (iv) the
Borrower is in compliance with all covenants contained in this Amendment, the
Amended Credit Agreement, and the other Loan Documents; and (d) all conditions
to the effectiveness of this Amendment set forth in this Section 3 have been
satisfied or waived as required hereunder.

 

3.5.                            Initial Borrowing Request.  To the extent that
the outstanding principal amount of the Loans is less than $26,700,000.00, the
New Administrative Agent shall have received a Borrowing Request from the
Borrower for a Loan in an amount equal to such deficiency.

 

3.6.                            Borrowing Base Certificate.  The New
Administrative Agent shall have received a Borrowing Base Certificate certified
by a Responsible Officer of the Borrower to be true and correct as of the First
Amendment Effective Date that demonstrates that the outstanding principal amount
of the Loans (after giving pro forma effect to any Loan requested pursuant to
Section 3.5 above) does not exceed the Borrowing Base.

 

3.7.                            Closing Fee.  The Administrative Agent shall
have received (on behalf of the Lenders), a closing fee equal to: (i) if the
First Amendment Effective Date is on or before March 27, 2015, 2.00% of the
Total Commitments; and (ii) if the First Amendment Effective Date is after
March 27, 2015, 1.00% of the Total Commitment.

 

3.8.                            UCC Searches.  The New Administrative Agent
shall have received certified reports from an independent search service
satisfactory to it listing any UCC financing statement that names the Borrower
or any Subsidiary as debtor in such Person’s jurisdiction of organization or
formation, and the results thereof shall demonstrate that there are no Liens on
the property of the Borrower or Subsidiary other than Permitted Liens.

 

3.9.                            Liens.  The New Administrative Agent shall have
received evidence in form and substance satisfactory to it that all filings,
recordings, registrations and other actions necessary to perfect and ensure the
priority of the Liens created under the Credit Agreement or the Security
Documents shall have been completed (including the execution of any deposit
account control agreements or amendments thereto), or arrangements satisfactory
to the New Lenders for the completion thereof shall have been made.

 

3.10.                     Legal Opinion.  The New Administrative Agent shall
have received the favorable opinions of Lape, Mansfield, Nakasian & Gibson, LLC,
counsel to the Borrower and its Subsidiaries, relating to the transactions
contemplated by this Amendment and the Amended Credit Agreement, in form and
substance satisfactory to the New Lenders.

 

4

--------------------------------------------------------------------------------


 

3.11.                     Others.  The New Administrative Agent shall have
received such other documents, agreements or information which may be reasonably
required by the New Administrative Agent relating to the existence of the Loan
Parties, the corporate authority for and the validity of this Amendment and the
transactions contemplated hereby, and any other matters relevant hereto, all in
form and substance reasonably satisfactory to the New Administrative Agent.

 

4.                                      Acknowledgment, Confirmation and Waiver.

 

4.1.                            In connection with the execution and delivery of
this Amendment, each Loan Party, as borrower, debtor, grantor, mortgagor,
pledgor, guarantor or assignor, or in any other similar capacities in which such
Person grants Liens or security interests in its interest in any kind of
property or asset, whether real, personal or mixed, and whether tangible or
intangible (“Property”) or otherwise acts as an accommodation party or
guarantor, as the case may be, in any case under any Loan Document, hereby
(i) ratifies and reaffirms all of its payment, performance and observance
obligations and liabilities, whether contingent or otherwise, under each such
Loan Document, as amended hereby, to which it is a party, and (ii) to the extent
any Loan Party granted Liens on or security interests in any of its Property
pursuant to any such Loan Document as security for the “Loans,” “Notes,” “Bank
Obligations,” “Loan Document Obligations,” “Guaranteed Obligations” or “Secured
Obligations” (as such terms are defined in any Loan Document, as applicable, as
in effect immediately prior to the effectiveness of this Amendment) or any other
obligations, liability or indebtedness of such Loan Party under or with respect
to any Loan Document (as in effect immediately prior to the effectiveness of
this Amendment), such Loan Party hereby ratifies and reaffirms such grant of
security and confirms and agrees that such Liens and security interests
hereafter secure all of the “Loans,” “Notes,” “Bank Obligations,” “Loan Document
Obligations,” “Guaranteed Obligations” or “Secured Obligations” (as such terms
are defined in any Loan Document, as applicable, as in effect immediately after
giving effect to this Amendment) and any other obligations, liability or
indebtedness of such Loan Party and the Loan Parties, as applicable, under the
Amended Credit Agreement and the other Loan Documents (as in effect immediately
after giving effect to this Amendment).

 

4.2.                            Each Loan Party acknowledges receipt of a copy
of and consents to all of the terms and conditions of this Amendment and the
Loan Documents executed and delivered in connection therewith and acknowledges
that each of the Loan Documents, as amended hereby, remains in full force and
effect and hereby is ratified and confirmed.  The execution and delivery of this
Amendment and the Assignments, and the performance of the Loan Parties’
obligations hereunder and under the Amended Credit Agreement, shall not
(i) operate as a waiver of any right, power or remedy of the Administrative
Agent or the New Lenders, (ii) operate to reduce or discharge any Loan Party’s
obligations under the Amended Credit Agreement or any other Loan Document to
which it is a party, (iii) constitute a waiver of any provision of any of the
Loan Documents or (iv) constitute a novation of any of the “Loans,” “Notes,”
“Bank Obligations,” “Loan Document Obligations,” “Guaranteed Obligations” or
“Secured Obligations” under the Credit Agreement or any Loan Documents (as in
effect immediately prior to the effectiveness of this Amendment).

 

5

--------------------------------------------------------------------------------


 

4.3.                            In partial consideration of the New
Administrative Agent’s and the New Lenders’ willingness to enter into this
Amendment and the Assignments, each Loan Party hereby releases each of the New
Administrative Agent and the New Lenders and their respective officers,
affiliates, employees, representatives, agents, financial advisors, counsel and
directors (each, an “Indemnified Party”) from any and all actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, now known or unknown, suspected or unsuspected to the extent
that any of the foregoing arises from any action or failure to act in connection
with the Loan Documents on or prior to the date hereof except to the extent that
such matters have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  Each of the Loan Parties further waives any defense to its
guaranty liability occasioned by this Amendment or any Assignment.  This
acknowledgement and confirmation by each of the Loan Parties is made and
delivered to induce the New Administrative Agent and the New Lenders to enter
into this Amendment and the Assignments, and each Loan Party acknowledges that
the New Administrative Agent and the New Lenders would not enter into this
Amendment or the Assignments in the absence of the acknowledgement and
confirmation contained herein.  For the avoidance of doubt, each Loan Party
expressly acknowledges that none of the New Administrative Agent or the New
Lenders shall have any liability whatsoever in respect of any action taken or
omitted to be taken by the Prior Administrative Agent or any Prior Lender.

 

5.                                      Miscellaneous.

 

5.1.                            Representations and Warranties.

 

(a)                                 Each of the Loan Parties hereby represents
and warrants that, after giving effect to the amendments and modification
contemplated by this Amendment: (a) the representations and warranties contained
in this Amendment and Article III of the Amended Credit Agreement are true and
correct in all material respects (except that any representations and warranties
that are qualified by materiality or similar qualifiers are true and correct in
all respects) as of the First Amendment Effective Date (except for those
representations and warranties which by their terms relate solely to an earlier
date); (b) no Default or Events of Default exists on and as of the First
Amendment Effective Date; (c) it has the corporate or limited liability company
power and authority to execute and deliver this Amendment and each of the
documents executed and delivered in connection herewith and to perform its
obligations hereunder and has taken all necessary corporate or limited liability
company action to authorize the execution, delivery, and performance by it of
this Amendment and each of the documents executed and delivered in connection
herewith; and (d) it has duly executed and delivered this Amendment and each of
the documents executed and delivered in connection herewith, and this Amendment
and each of the documents executed and delivered in connection herewith
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general

 

6

--------------------------------------------------------------------------------


 

principles of equity.

 

(b)                                 Each Loan Party hereby represents and
warrants that (i) the Bank Obligations constitute “Designated Priority
Obligations” under the Collateral Agreement, (ii) no “Discharge of Designated
Priority Obligations” or “Discharge” of “Bank Obligations” under the Collateral
Agreement has occurred, (iii) no Indebtedness (other than the Bank Obligations)
constitutes “Designated Priority Obligations” and (iv) to the knowledge of each
Loan Party, no Person has asserted any of the foregoing or taken or omitted to
take any action that could reasonably be expected to result in any of the
foregoing.

 

5.2.                            Instrument Pursuant to Credit Agreement.  This
Amendment is a Loan Document executed in connection with the Amended Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions of the Amended Credit Agreement.

 

5.3.                            References in Other Loan Documents.  From and
after the First Amendment Effective Date, all references in the Loan Documents
to the Credit Agreement shall be deemed to refer to the Amended Credit
Agreement.

 

5.4.                            Counterparts.  This Amendment may be executed by
the parties hereto in several counterparts, each of which is deemed an original,
and all of which together shall constitute one and the same agreement.  Delivery
of executed counterparts of this Amendment by telecopy or other electronic
transmission (including Adobe PDF) shall be effective as delivery of an
original.

 

5.5.                            Governing Law.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVEREND BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

5.6.                            Successors and Assigns. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.7.                            Continuing Agreements.  Except as specifically
modified hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents (and Exhibits and Schedules thereto) shall remain in full
force and effect, without modification or limitation, and this Amendment shall
not affect, modify or diminish the obligations of the Loan Parties which have
accrued prior to the effectiveness of the provisions hereof.  Without limiting
the generality of the foregoing, each Loan Party hereby ratifies and confirms
that all liens heretofore granted under the Credit Agreement and the other Loan
Documents were intended to, do and continue to secure the full payment and
performance of the Credit Facilities under the Amended Credit Agreement.  Each
Loan Party agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file and record such additional assignments, security agreements,
modifications or agreements to any of the foregoing, and such other agreements,
documents and instruments as Administrative Agent may reasonably request in
order to perfect and protect the

 

7

--------------------------------------------------------------------------------


 

liens and preserve and protect the rights of the New Lenders.

 

5.8.                            Payment of Costs and Expenses.  On the First
Amendment Effective Date, upon presentation of invoices and reasonable
supporting documentation, the Borrower will pay all reasonable out-of-pocket
costs and expenses of the New Administrative Agent in connection with the
preparation, execution, and delivery of this Amendment (including the reasonable
fees and expenses of Gardere Wynne Sewell LLP, counsel to the New Administrative
Agent (and all Out-Of-Pocket Costs and Expenses as defined in the February 23,
2015 Proposal Letter between Ivy Management, LLC and Borrower (the “Proposal
Letter”)), and Robinson, Bradshaw & Hinson, P.A., counsel to Capitala);
provided, however, that the New Administrative Agent will first apply any unused
portion of the Deposit (as defined in the Proposal Letter) or any additional
deposits to any such costs and expenses.

 

5.9.                            Approval by Lenders.  The Administrative Agent
and each Lender, by delivering its signature page to this Amendment, shall be
deemed to have acknowledged receipt of, and consented to and approved, the
Amendment, the Amended Credit Agreement, each other Loan Document and each other
document required to be approved by the Administrative Agent, the Required
Lenders, or the Lenders, as applicable.

 

5.10                        Allocation of Closing Fee and Interest.  Of the
Closing Fee payable pursuant to Section 3.7 hereof, Capitala shall be allocated
$200,000 of such Closing Fee and Ivy shall be allocated the remaining amount of
$334,000.  Of the interest payable by the Borrower on the outstanding Loans
(including any outstanding Loans resulting from an increase in the Commitment
pursuant to Section 2.22 of the Amended Credit Agreement, but excluding any of
the outstanding Loans held by Ivy), an amount equal to one percentage point of
the Applicable Percentage (as defined in the Amended Credit Agreement) (i.e., as
of the date hereof, (i) 1.0% of the 14.0% (i.e., 1/14th) with respect to any
Eurodollar Loan or (ii) 1.0% of the 13.0% (1/13th) with respect to any ABR Loan)
payable to each Lender (other than Ivy) shall be allocated and payable to Ivy. 
For purposes of clarity, the foregoing allocation shall not be applicable to the
Commitment Fee.  The New Administrative Agent shall have the right to instruct
the Borrower to pay both the Closing Fee and interest with respect to the
outstanding Loans consistent with the foregoing payment allocations, and each
Lender agrees to make true-up payments to and among the Lenders with respect to
such Lender’s Loans as may be necessary to give full effect to the foregoing
allocations.

 

* * * Remainder of Page Blank — Signature Pages Follow * * *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

BORROWER:

 

 

 

Community Choice Financial Inc.

 

 

 

By:

/s/ Michael Durbin

 

Name:

Michael Durbin

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

Each of the Subsidiary Guarantors identified on Schedule 1 hereto

 

 

 

By:

/s/ Michael Durbin

 

Name:

Michael Durbin

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

NEW LENDERS:

 

 

 

Ivy Funding Eleven, LLC

 

 

 

By:

/s/ John C. Hooff III

 

Name:

John C. Hooff III

 

Title:

Managing Member

 

 

 

Capitala Finance Corp.

 

 

 

By:

/s/ Joseph B. Alala, III

 

Name:

Joseph B. Alala, III

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NEW ADMINISTRATIVE AGENT:

 

 

 

Ivy Funding Eleven, LLC

 

 

 

By:

/s/ John C. Hooff III

 

Name:

John C. Hooff III

 

Title:

Managing Member

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Subsidiary Guarantors

 

ARH-Arizona, LLC

BCCI CA, LLC

BCCI Management Company

Buckeye Check Cashing II, Inc.

Buckeye Check Cashing of Alabama, LLC

Buckeye Check Cashing of Arizona, Inc.

Buckeye Check Cashing of California, LLC

Buckeye Check Cashing of Connecticut, LLC

Buckeye Check Cashing of Florida, Inc.

Buckeye Check Cashing of Illinois, LLC

Buckeye Check Cashing of Kansas, LLC

Buckeye Check Cashing of Kentucky, Inc.

Buckeye Check Cashing of Michigan, Inc.

Buckeye Check Cashing of Missouri, LLC

Buckeye Check Cashing of Tennessee, LLC

Buckeye Check Cashing of Texas, LLC

Buckeye Check Cashing of Utah, Inc.

Buckeye Check Cashing of Virginia, Inc.

Buckeye Check Cashing, Inc.

Buckeye Commercial Check Cashing of Florida, LLC

Buckeye Credit Solutions, LLC

Buckeye Lending Solutions of Arizona, LLC

Buckeye Lending Solutions, LLC

Buckeye Small Loans, LLC

Buckeye Title Loans of California, LLC

Buckeye Title Loans of Kansas, LLC

Buckeye Title Loans of Missouri, LLC

Buckeye Title Loans of Tennessee, LLC

Buckeye Title Loans of Utah, LLC

Buckeye Title Loans of Virginia, LLC

Buckeye Title Loans, Inc.

California Check Cashing Stores, LLC

Cash Central of Alabama, LLC

Cash Central of Alaska, LLC

Cash Central of California, LLC

Cash Central of Delaware, LLC

Cash Central of Hawaii, LLC

Cash Central of Idaho, LLC

Cash Central of Illinois LLC

Cash Central of Kansas, LLC

Cash Central of Minnesota, LLC

Cash Central of Mississippi, LLC

Cash Central of Missouri, LLC

Cash Central of Nevada, LLC

Cash Central of New Mexico LLC

Cash Central of North Dakota, LLC

Cash Central of Ohio, LLC

Cash Central of Oklahoma, LLC

Cash Central of South Carolina LLC

Cash Central of South Dakota, LLC

Cash Central of Tennessee, LLC

Cash Central of Texas, LLC

Cash Central of Utah, LLC

Cash Central of Virginia LLC

Cash Central of Washington, LLC

Cash Central of Wisconsin

Cash Central of Wyoming

CCCIS, Inc.

CCCS Corporate Holdings, Inc.

CCCS Holdings, LLC

Checksmart Financial Company

Checksmart Financial Holdings Corp.

Checksmart Financial, LLC

Checksmart Money Order Services, Inc.

Community Choice Family Insurance Agency, LLC

CS-Arizona, LLC

Direct Financial Solutions, LLC

Express Payroll Advance of Ohio, Inc.

Fast Cash, Inc.

First Virginia Credit Solutions, LLC

First Virginia Financial Services, LLC

Hoosier Check Cashing of Ohio, LTD

Insight Capital, LLC

National Tax Lending, LLC

Reliant Software, Inc.

Lender’s Account Services LLC

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended Credit Agreement

 

Attached

 

--------------------------------------------------------------------------------


 

 

Up To $40,000,000

 

REVOLVING CREDIT AGREEMENT

 

among

 

COMMUNITY CHOICE FINANCIAL INC.,

 

THE LENDERS PARTY HERETO

 

and

 

IVY FUNDING ELEVEN, LLC,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

1.01

Defined Terms

1

1.02

Terms Generally

46

1.03

Classification of Loans and Borrowings

46

1.04

Effectuation of Transfers

47

 

 

 

ARTICLE II

 

THE CREDITS

 

2.01

Commitments

47

2.02

Loans

47

2.03

Borrowing Procedure

48

2.04

Evidence of Debt; Repayment of Loans

48

2.05

Fees

49

2.06

Interest on Loans; Triggering Event Fees

49

2.07

Default Interest

50

2.08

Alternate Rate of Interest

51

2.09

Termination and Reduction of Commitments

51

2.10

Method of Payments

51

2.11

Optional Prepayment

51

2.12

Mandatory Prepayments

52

2.13

Increased Costs

52

2.14

Change in Legality

54

2.15

Indemnity

54

2.16

Pro Rata Treatment

54

2.17

Sharing of Payments by Lenders

54

2.18

Payments; Administrative Agent’s Clawback

55

2.19

Taxes

56

2.20

Mitigation Obligations; Replacement of Lenders

59

2.21

Defaulting Lender

60

2.22

Increase in Commitments

62

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.01

Organization; Powers

63

3.02

Authorization

63

3.03

Enforceability

63

3.04

Governmental Approvals

63

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

3.05

Financial Statements

64

3.06

No Material Adverse Change

64

3.07

Title to Properties; Possession Under Leases

64

3.08

Subsidiaries

64

3.09

Litigation; Compliance with Laws

65

3.10

Agreements

65

3.11

Federal Reserve Regulations

65

3.12

Investment Company Act

66

3.13

Use of Proceeds

66

3.14

Tax Returns

66

3.15

No Material Misstatements

66

3.16

Employee Benefit Plans

66

3.17

Environmental Matters

66

3.18

Insurance

67

3.19

Security Documents

67

3.20

Location of Real Property and Leased Premises

67

3.21

Labor Matters

68

3.22

Solvency

68

3.23

Transaction Documents

68

3.24

Sanctioned Persons

68

 

 

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

5.01

Existence; Compliance with Laws; Businesses and Properties

70

5.02

Insurance

70

5.03

Obligations and Taxes

71

5.04

Financial Statements, Reports, etc

71

5.05

Litigation and Other Notices

73

5.06

Information Regarding Collateral

74

5.07

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

74

5.08

Use of Proceeds

75

5.09

Employee Benefits

75

5.10

Compliance with Environmental Laws

75

5.11

Preparation of Environmental Reports

75

5.12

Further Assurances

75

5.13

Alabama Excess Cash Flow Distribution

76

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

6.01

Indebtedness and Issuance of Disqualified Stock and Preferred Stock

77

6.02

Liens

84

6.03

Asset Sales

84

6.04

Merger, Consolidation or Sale of All or Substantially All Assets

87

6.05

Restricted Payments

89

6.06

Transactions with Affiliates

96

6.07

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

99

6.08

Business of the Borrower and the Restricted Subsidiaries

102

6.09

Financial Covenants

102

6.10

Fiscal Year

102

6.11

Designated Priority Obligations

102

6.12

Triggering Event Obligations

102

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

AGENCY

 

8.01

Appointment and Authority

105

8.02

Rights as a Lender

105

8.03

Exculpatory Provisions

106

8.04

Reliance by Administrative Agent

107

8.05

Delegation of Duties

107

8.06

Resignation of Administrative Agent

107

8.07

Non-Reliance on Administrative Agent and Other Lenders

108

8.08

No Other Duties, Etc

108

8.09

Administrative Agent May File Proofs of Claim

108

8.10

Collateral and Guarantee Matters

109

8.11

Collateral Agreement

110

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

9.01

Notices; Effectiveness; Electronic Communication

110

9.02

Survival of Agreement

113

9.03

Successors and Assigns

113

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.04

Expenses; Indemnity; Damage Waiver

118

9.05

Right of Setoff

120

9.06

Governing Law; Jurisdiction; Etc

120

9.07

Waivers; Amendment

121

9.08

Interest Rate Limitation

122

9.09

WAIVER OF JURY TRIAL

123

9.10

Severability

123

9.11

Counterparts; Integration; Effectiveness; Electronic Execution

123

9.12

Headings

124

9.13

Treatment of Certain Information; Confidentiality

124

9.14

USA PATRIOT Act Notice

124

9.15

Lender Action

125

9.16

Application of Proceeds

125

9.17

Third-Party Beneficiary

125

 

SCHEDULES

 

Schedule 1.01(b)

 

-

 

Subsidiary Guarantors

Schedule 2.01

 

-

 

Lenders and Commitments

Schedule 3.08(a)

 

-

 

Subsidiaries

Schedule 3.08(b)

 

-

 

Unrestricted Subsidiaries

Schedule 3.09

 

-

 

Litigation

Schedule 3.17

 

-

 

Environmental Matters

Schedule 3.18

 

-

 

Insurance

Schedule 3.19(a)

 

-

 

UCC Filing Offices

Schedule 3.20(a)

 

-

 

Owned Real Property

Schedule 3.20(b)

 

-

 

Leased Real Property

Schedule 5.12

 

-

 

Post-Closing Obligations

Schedule 6.01

 

-

 

Existing Indebtedness

Schedule 6.02

 

-

 

Existing Liens

 

EXHIBITS

 

Exhibit A

 

-

 

Form of Assignment and Assumption

Exhibit B

 

-

 

Form of Borrowing Request

Exhibit C

 

-

 

Form of Junior Lien Intercreditor Agreement

Exhibit D

 

-

 

Form of Borrowing Base Certificate

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT, dated as of April 29, 2011, as amended by the FIRST
AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of March 27, 2015 (as so
amended and as may be further amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), among COMMUNITY CHOICE FINANCIAL
INC., an Ohio corporation (the “Borrower”), the Lenders (as defined in
Article I), and IVY FUNDING ELEVEN, LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

 

The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $26,700,000 (subject
to increase in accordance with Section 2.22).  The proceeds of the Loans are to
be used solely for general corporate purposes of the Borrower and the
Subsidiaries and as otherwise permitted by this Agreement.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Commitment” shall have the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged or amalgamated with or into or became a Restricted Subsidiary of such
specified Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging or amalgamating with or
into or becoming a Restricted Subsidiary of such specified Person, and
(ii) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Additional Assets” shall have the meaning assigned to such term in
Section 6.03(a)(iii).

 

“Adjusted LIBO Rate” shall mean, for any day, with respect to any Eurodollar
Borrowing, an interest rate per annum equal to the product of (a) the one-month
LIBO Rate in effect on the day two Business Days prior to each Interest Payment
Date and (b) Statutory Reserves; provided, however, that, if the Adjusted LIBO
Rate would be less than 1.00% per annum, then the Adjusted LIBO Rate will be
deemed to be 1.00% per annum.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.06.

 

“Agent Parties” shall have the meaning assigned to such term in
Section 9.01(d)(ii).

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of all of
the Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Alabama Capital Expenditures” shall mean, for any period, the cash capital
expenditures of the Alabama Subsidiary determined in accordance with GAAP, but
excluding any such expenditure (a) made to restore, replace or rebuild property
to the condition of such property immediately prior to any damage, loss,
destruction or condemnation of such property, to the extent such expenditure is
made with, or subsequently reimbursed out of, insurance proceeds, indemnity
payments, condemnation awards (or payments in lieu thereof) or damage recovery
proceeds relating to any such damage, loss, destruction or condemnation,
(b) constituting reinvestment by the Alabama Subsidiary during such period of
the Net Proceeds of any Asset Sale consummated by the Alabama Subsidiary,
(c) made by the Alabama Subsidiary to effect leasehold improvements to any
property leased by the Alabama Subsidiary as lessee, to the extent that such
expenses have been reimbursed by the landlord and (d) expenditures that are
accounted for as capital expenditures by the Alabama Subsidiary and that
actually are paid for (including by means of the issuance of Equity Interests by
the Alabama Subsidiary) by a Person other than the Alabama Subsidiary and for
which the Alabama Subsidiary has not provided and is not required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period).

 

“Alabama Excess Cash Flow” shall mean, for any period, (a) earnings before
depreciation and amortization expenses of the Alabama Subsidiary for such period
(excluding for this purpose all inter-company transactions), (b) less Alabama
Capital Expenditures for such

 

2

--------------------------------------------------------------------------------


 

period, (c) less any increase in Alabama Net Working Capital for such period or
plus any decrease in Alabama Net Working Capital for such period.

 

“Alabama Intercreditor Agreement” shall mean the Intercreditor Agreement to be
entered into as of the Closing Date among Republic Bank, the Collateral Agent
and the Alabama Subsidiary.

 

“Alabama Net Working Capital” shall mean, at any date, (a) the consolidated
current assets of the Alabama Subsidiary as of such date (excluding cash and
Cash Equivalents) minus (b) the consolidated current liabilities of the Alabama
Subsidiary as of such date (excluding current liabilities in respect of
Indebtedness).  Alabama Net Working Capital at any date may be a positive or
negative number.  Alabama Net Working Capital increases when it becomes more
positive or less negative and decreases when it becomes less positive or more
negative.

 

“Alabama Revolving Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of July 31, 2009, by and between the Alabama Subsidiary and
Republic Bank, as the same has been amended as of December 31, 2009 and as
amended and restated of the Closing Date, and as the same may be further
amended, restated, replaced (whether upon or after termination or otherwise),
refinanced, supplemented, modified or otherwise changed (in whole or in part,
and without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time.

 

“Alabama Subsidiary” shall mean Insight Capital, LLC.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate in effect on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted
LIBO Rate, as the case may be, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations or offers in
accordance with the terms of the respective definitions thereof, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, as the case may be.

 

“Applicable Commitment Percentage” shall mean with respect to any Lender, the
percentage of the Total Commitment represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Commitment
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 14.00% per annum, and (b) with respect to any ABR Loan, 13.00%
per annum.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arranger” shall mean Ivy Management, LLC.

 

“Asset Sale” shall mean (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Lease-Back Transaction) of the
Borrower or any of the Restricted Subsidiaries (each referred to in this
definition as a “disposition”) or (b) the issuance or sale of Equity Interests
of any Restricted Subsidiary (other than non-voting Preferred Stock of
Restricted Subsidiaries issued in compliance with Section 6.01), whether in a
single transaction or a series of related transactions; in each case, other
than: (i) any disposition of Cash Equivalents or obsolete or worn out property
or equipment in the ordinary course of business or any disposition of inventory
or goods (or other assets) held for sale or no longer used or useful in the
ordinary course of business; (ii) the disposition of all or substantially all of
the assets of the Borrower in a manner permitted pursuant to Section 6.04;
(iii) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.05; (iv) any disposition of
assets by the Borrower or a Restricted Subsidiary or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of
transactions with an aggregate fair market value of less than $15,000,000;
(v) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary; (vi) the lease, assignment,
sub-lease, license or sub-license of any real or personal property in the
ordinary course of business; (vii) any issuance, sale or pledge of Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary; (viii) foreclosures, condemnation or any similar action on assets or
the granting of Liens, in each case, not prohibited by this Agreement (ix) any
financing transaction with respect to property constructed or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including Sale and
Lease-Back Transactions and asset securitizations, within 12 months of such
construction or acquisition and otherwise permitted by this Agreement; (x) any
surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business; (xi) the sale or discount of inventory, accounts or loans
receivable or notes receivable in the ordinary course of business or the
conversion of accounts or loans receivable to notes receivable; (xii) the
licensing or sub-licensing of intellectual property or other general intangibles
in the ordinary course of business, other than the licensing of intellectual
property on a long-term basis; (xiii) the unwinding of any Hedging Obligations;
(xiv) sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; (xv) the lapse or abandonment of intellectual
property rights in the ordinary course of business, that, in the reasonable good
faith determination of the Borrower, are not material to the conduct of the
business of the Borrower and the Restricted Subsidiaries taken as a whole; and
(xvi) the issuance of directors’ qualifying shares and shares issued to foreign
nationals, in each case, as required by applicable law.

 

“Asset Sale Offer” shall have the meaning assigned to such term in the Senior
Secured Notes Indenture.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.03), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction shall mean,
as at the time of determination, the present value (discounted at the interest
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP; provided that if such interest rate cannot be determined
in accordance with GAAP, the present value shall be discounted at the interest
rate borne by the Senior Secured Notes, compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Lease-Back Transaction (including any period for
which such lease has been extended); provided, however, that if such Sale and
Lease-Back Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

 

“Bank Obligations” shall mean (a) the Loan Document Obligations and (b) the due
and punctual payment and performance of all obligations of each Loan Party or an
Affiliate of a Loan Party under each Hedging Agreement.

 

“Bank Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) each counterparty to any Hedging Agreement with a Loan Party or an Affiliate
of a Loan Party, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the successors and
permitted assigns of each of the foregoing.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01(d).

 

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date.  Interest shall accrue from and including the first day of a
Borrowing to but excluding the last day of such Borrowing.

 

“Borrowing Base” shall mean, as of any date of determination, an amount equal to
the lesser of: (a) 75% of the aggregate amount of all cash and Cash Equivalents
of the Borrower and the Subsidiaries; or (b) the sum of: (i) the aggregate
amount of all cash and Cash Equivalents of the Borrower and the Subsidiary
Guarantors in any Controlled Account, plus (ii) the aggregate amount of all
deposits in transit of cash and Cash Equivalents of the Borrower and the
Subsidiary Guarantors to any Controlled Account (provided that (x) the amount of
the Borrowing under this clause (b)(ii) shall not exceed 15% of the total amount
of the Borrowing Base under this clause (b) and (y) Shared Alabama Collateral
shall not be included in the Borrowing Base under this clause (b) to the extent,
and only to the extent, of the amount of any outstanding Indebtedness under the
Alabama Revolving Credit Agreement).

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” shall mean a certificate duly executed by a
Financial Officer of the Borrower substantially in the form of Exhibit D, or
such other form as shall be approved by the Administrative Agent.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan or an ABR Loan
based on the LIBO Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person; but excluding from all of the foregoing any debt securities convertible
into Capital Stock, whether or not such securities include any right of
participation with Capital Stock.

 

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

“Cash Equivalents” shall mean

 

(i)                                     United States dollars or Canadian
dollars;

 

(ii)                                  (A) euro, pounds sterling or any national
currency of any participating member state of the EMU; (B) except for purposes
of clause (a) of the definition of Borrowing Base and clause (ii) of
Section 5.04(c), in the case of any Foreign Subsidiary that is a Restricted
Subsidiary, such local currencies held by such Restricted Subsidiary from time
to time in the ordinary course of business; and (C) for purposes of clause
(a) of the definition of Borrowing Base and clause (ii) of Section 5.04(c), in
the case of any Foreign Subsidiary that is a Subsidiary, such local currencies
held by such Subsidiary from time to time in the ordinary course of business

 

(iii)                               securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 12
months or less from the date of acquisition;

 

(iv)                              certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with

 

6

--------------------------------------------------------------------------------


 

maturities not exceeding one year and overnight bank deposits, in each case with
any commercial bank (any such instrument, a “Qualifying Bank Instrument”);
provided that, with respect to any Qualifying Bank Instrument held by (x) the
Borrower or any Domestic Subsidiary, the applicable commercial bank is a U.S.
commercial bank having capital and surplus of not less than $500,000,000 and
(y) any Foreign Subsidiary, the applicable commercial bank is a U.S. commercial
bank having capital and surplus of not less than $500,000,000 or a non-U.S.
commercial bank having capital and surplus of not less than $100,000,000 (or the
U.S. dollar equivalent thereof as of the date of determination);

 

(v)                                 repurchase obligations for underlying
securities of the types described in clause (iii) or (iv) above entered into
with any financial institution meeting the qualifications specified in clause
(iv) above;

 

(vi)                              commercial paper rated at least P-1 by Moody’s
or at least A-1 by S&P and in each case maturing within 12 months after the date
of creation thereof;

 

(vii)                           marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency) and in each case
maturing within 12 months after the date of acquisition thereof;

 

(viii)                        investment funds investing 95% of their assets in
securities of the types described in clauses (i) through (vii) above and
(ix) through (xi) below; provided that Qualifying Bank Instruments with any
non-U.S. commercial bank and any securities described under clause (xi) below,
in each case, shall only be counted towards such 95% requirement to the extent
that the holder of such investment fund is a Foreign Subsidiary;

 

(ix)                              Indebtedness or Preferred Stock issued by
Persons (other than the Borrower or any Affiliate of the Borrower) with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 12
months or less from the date of acquisition;

 

(x)                                 Investments with average maturities of 12
months or less from the date of acquisition in money market funds rated AAA- (or
the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s; and

 

(xi)                              in the case of any Foreign Subsidiary, readily
marketable direct obligations issued by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an Investment
Grade Rating from Moody’s and S&P (or, if at any time either Moody’s or S&P
shall not be rating such obligations, an equivalent rating from another Rating
Agency) maturing within 12 months of the date of acquisition thereof.

 

Notwithstanding the foregoing, (A) Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (i) or
(ii) above, provided that such amounts are converted into any currency described
in either clause (i) or (ii) above as promptly as practicable

 

7

--------------------------------------------------------------------------------


 

and in any event within 10 Business Days following the receipt of such amounts
and (B) for purposes of determining the Borrowing Base, Cash Equivalents shall
only include items described in clauses (i) through (v) above.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines, regulations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” shall mean the occurrence of any of the following: (i) the
sale, lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, to any Person other than the Permitted Holders; or (ii) the Borrower
becomes aware of (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than the
Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly, of 50% or more of the total voting power of the Voting Stock of the
Borrower or any Parent Entity.

 

“Charges” shall have the meaning assigned to such term in Section 9.08.

 

“Closing Date” shall mean April 29, 2011.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the assets and properties subject to the Liens
created by the Security Documents.

 

“Collateral Agent” shall mean U.S. Bank National Association, in its capacity as
collateral agent under the Security Documents, and any successor thereto.

 

“Collateral Agreement” shall mean the Collateral Agreement, dated as of
April 29, 2011, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Senior Secured Notes Trustee and the Collateral Agent,
creating security interests in the Collateral in favor of the Collateral Agent
for the benefit of the Secured Parties.

 

8

--------------------------------------------------------------------------------


 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.03, and (c) increased pursuant to
Section 2.22.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Communications” shall have the meaning assigned to such term in
Section 9.01(d)(ii).

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, of such
Person and the Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(i)                                     consolidated interest expense of such
Person and the Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Net Income (including (a) accrual of original
issue discount that resulted from the issuance of Indebtedness at less than par,
(b) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers acceptances, (c) non-cash interest expense (but
excluding any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (v) accretion or accrual of discounts
with respect to liabilities not constituting Indebtedness, (w) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting, (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(y) any expensing of bridge, commitment and other financing fees); plus

 

(ii)                                  consolidated capitalized interest of such
Person and the Restricted Subsidiaries for such period, whether paid or accrued;
less

 

(iii)                               interest income on cash and Cash Equivalents
for such period (which, for the avoidance of doubt, does not include income on
or related to the Borrower’s loan products).

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income attributable to such Person and its Restricted
Subsidiaries for such

 

9

--------------------------------------------------------------------------------


 

period, on a consolidated basis, and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

 

(i)                                     any after-tax effect of extraordinary,
non-recurring or unusual gains, losses or charges (including all fees and
expenses relating to any such gains, losses or charges) or expenses (including
any fees or expenses paid in connection with the Transactions), severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

 

(ii)                                  the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period,

 

(iii)                               any after-tax effect of income (loss) from
discontinued operations and any net after-tax gains or losses on disposal of
abandoned or discontinued operations shall be excluded,

 

(iv)                              any after-tax effect of gains or losses (less
all fees and expenses relating thereto) attributable to asset dispositions other
than in the ordinary course of business shall be excluded,

 

(v)                                 the Net Income for such period of any Person
that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting, shall be excluded; provided that Net
Income shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,

 

(vi)                              solely for the purpose of determining the
amount available for Restricted Payments under clause (3)(a) of the first
paragraph of Section 6.05, the Net Income for such period of any Restricted
Subsidiary (other than any Subsidiary Guarantor) shall be excluded to the extent
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, is otherwise restricted by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless all such restrictions with respect to the
payment of dividends or similar distributions have been legally waived; provided
that Net Income will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the referent Person or a Restricted
Subsidiary thereof in respect of such period,

 

(vii)                           effects of adjustments (including the effects of
such adjustments pushed down to such Person and its Restricted Subsidiaries) in
the inventory, property and equipment, software and other intangible assets,
deferred revenue and debt line items in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Transactions or any consummated

 

10

--------------------------------------------------------------------------------


 

acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

 

(viii)                        any after-tax effect of income (loss) from the
early extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid)
shall be excluded,

 

(ix)                              any impairment charge, asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets, investments in debt and equity
securities, the amortization of intangibles, and the effects of adjustments to
accruals and reserves during a prior period relating to any change in the
methodology of calculating reserves for returns, rebates and other chargebacks
(including government program rebates), in each case, pursuant to GAAP
(excluding any non-cash item to the extent it represents an accrual or reserve
for cash expenditures in any future period except to the extent such item is
subsequently reversed) shall be excluded,

 

(x)                                 any (A) non-cash compensation expense
recorded from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, (B) income (loss) attributable to deferred
compensation plans or trusts and (C) compensation expense recorded in connection
with the payment of the Special Options Distribution, in each case, shall be
excluded,

 

(xi)                              any expense relating to management,
monitoring, consulting and advisory fees and related expenses paid in such
period to the Investors to the extent such fees and expenses are permitted to be
paid under Section 6.06 and to the extent deducted in computing Net Income shall
be excluded,

 

(xii)                           any net gain or loss resulting in such period
from currency transaction or translation gains or losses related to currency
remeasurements (including any net loss or gain resulting from hedge agreements
for currency exchange risk) shall be excluded, and

 

(xiii)                        any amortization of deferred financing fees or
financial advisory costs incurred on or prior to the Closing Date, or in
connection with the Transactions, shall be excluded.

 

Notwithstanding the foregoing, for the purposes of Section 6.05 only (other than
clause (3)(d) of the first paragraph thereof), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and the
Restricted Subsidiaries, any repayments of loans and advances that constitute
Restricted Investments by the Borrower or any of the Restricted Subsidiaries or
any sale of the stock of an Unrestricted Subsidiary, in each case only to the
extent such amounts increase the amount of Restricted Payments permitted under
Section 6.05 pursuant to clause (3)(d) of the first paragraph thereof.

 

“Consolidated Secured Debt Ratio” as of any date of determination shall mean the
ratio of (1) Consolidated Total Indebtedness of the Borrower and the Restricted
Subsidiaries that is

 

11

--------------------------------------------------------------------------------


 

secured by Liens as of the end of the most recent fiscal quarter for which
internal financial statements are available immediately preceding the date on
which such event for which such calculation is being made shall occur to (2) the
Borrower’s EBITDA for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which such event for which such calculation is being made shall occur, in
each case with such pro forma adjustments to Consolidated Total Indebtedness and
EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio”.

 

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to (a) the sum of (i) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments (for the avoidance of doubt, excluding any (A) Hedging
Obligations and (B) performance bonds or any similar instruments) and (ii) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and all
Preferred Stock of the Restricted Subsidiaries on a consolidated basis, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP, less (b) any Excess Cash.  For purposes hereof, the
“maximum fixed repurchase price” of any Disqualified Stock or Preferred Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Stock or Preferred Stock as if such
Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the board of directors of
the Borrower.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation, or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

 

“Controlled Account” shall mean each deposit account and securities account that
is (i) subject to an account control agreement in form and substance
satisfactory to the Administrative Agent in accordance with Section 3.04(b) or
3.04(c) of the Collateral Agreement and (ii) owned by a Loan Party in respect of
which the Lenders have received a legal opinion, covering the due authorization
of the execution and delivery of certain of the Loan Documents by such Loan
Party and the performance of such Loan Party’s obligations thereunder, the due
execution and delivery of such Loan Documents by such Loan Party, and such other
matters as

 

12

--------------------------------------------------------------------------------


 

the Required Lenders may reasonably require, in form and substance satisfactory
to the Required Lenders.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Credit Facilities” shall mean the revolving credit facilities provided for by
this Agreement.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of one or more conditions precedent to funding set forth
in Article IV (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) not having been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on a condition precedent to funding set forth in
Article IV (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) which
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall

 

13

--------------------------------------------------------------------------------


 

be deemed to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery
of written notice of such determination to the Borrower and each Lender.

 

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

 

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
Parent Entity (in each case other than Disqualified Stock) that is issued for
cash (other than to a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an certificate executed by
a Financial Officer of the Borrower or the applicable Parent Entity, as the case
may be, on the issuance date thereof, the cash proceeds of which are excluded
from the calculation set forth in clause (3) of the first paragraph of Section
6.05.

 

“Designated Priority Obligations” shall have the meaning assigned to such term
in the Collateral Agreement.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise (other than solely as a result of a change of control or
asset sale), is convertible or exchangeable for Indebtedness or Disqualified
Stock or is redeemable at the option of the holder thereof (other than solely as
a result of a change of control or asset sale), in whole or in part, in each
case prior to the date that is 91 days after the earlier of the Maturity Date
and the date the Commitments are no longer outstanding; provided, however, that
if such Capital Stock is issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Early Prepayment” shall mean any prepayment or repayment (whether mandatory,
voluntary, after acceleration of the Bank Obligations or otherwise, but
excluding a voluntary repayment made on the Maturity Date) after which the
aggregate outstanding principal amount of the Loans would be less than 85% of
the Total Commitment at such time.

 

“Early Prepayment Premium” shall mean: (x) with respect to any Early Prepayment
made prior to the date of a Triggering Event Notice, an amount, if positive,
equal to: (a) for Early Prepayments made after the First Amendment Effective
Date and on or prior to the one-year anniversary of the First Amendment
Effective Date, a make-whole amount equal to the sum of:

 

14

--------------------------------------------------------------------------------


 

(i) the net present value of the interest that would have accrued and been paid
with respect to such Early Prepayment (if such Early Prepayment had not been
made) from the date of such prepayment up to and including such one-year
anniversary date (using a rate of interest equal to the Adjusted LIBO Rate in
effect on the date of such Early Prepayment plus the Applicable Percentage),
discounted at the applicable Treasury Rate plus 0.5%; plus (ii) the net present
value of the interest that would have accrued and been paid with respect to such
Early Prepayment (if such Early Prepayment had not been made) after the one-year
anniversary of the First Amendment Effective Date up to and including such
18-month anniversary date of the First Amendment Effective Date (using a reduced
rate of interest equal to the Adjusted LIBO Rate in effect on the date of such
Early Prepayment plus 6.00% per annum), discounted at the applicable Treasury
Rate plus 0.5%; and (b) for Early Prepayments made after the one-year
anniversary of the First Amendment Effective Date and on or prior to the
18-month anniversary of the First Amendment Effective Date, a make-whole amount
equal to the net present value of the interest that would have accrued and been
paid with respect to such Early Prepayment if not prepaid from the date of
prepayment up to and including such 18-month anniversary date (using a reduced
rate of interest equal to the Adjusted LIBO Rate in effect on the date of such
Early Prepayment plus 6.00% per annum), discounted at the applicable Treasury
Rate plus 0.5%; and (y) with respect to any Early Prepayment made on or after
the date of a Triggering Event Notice, $0.

 

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for such period,

 

(i)                                     increased (without duplication and only
to the extent decreasing Consolidated Net Income of such Person for such period)
by:

 

(A)                               provision for taxes based on income or profits
or capital, including, without limitation, state, franchise and similar taxes
and foreign withholding taxes of such Person paid or accrued during such period
deducted in computing Net Income and not added back in computing Consolidated
Net Income; plus

 

(B)                               Fixed Charges of such Person for such period,
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (i)(w) through (i)(y) thereof, to the extent the
same were deducted in computing Net Income and not added back in calculating
Consolidated Net Income; plus

 

(C)                               Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same was deducted in
computing Net Income and not added back in computing Consolidated Net Income;
plus

 

(D)                               the aggregate amount of fees, expenses or
charges related to any acquisition, Investment, disposition, issuance, repayment
or refinancing of Indebtedness (including, for the avoidance of doubt, the
Transactions) or amendment or modification of any debt instrument or issuance of
Equity Interests (in each case, to the extent such transaction is permitted by
this Agreement and including any such transaction consummated prior to the
Closing Date and any

 

15

--------------------------------------------------------------------------------


 

such transaction undertaken but not completed) and any bonus payments made as a
result of the successful consummation of the Transactions (to the extent the
aggregate amount of such bonus payments does not exceed the amount of such bonus
payments described in the Senior Secured Notes Offering Circular), in each case,
deducted in computing Net Income and not added back in computing Consolidated
Net Income; plus

 

(E)                                the amount of (x) any restructuring charge or
reserve or non-recurring integration costs deducted in computing Net Income and
not added back in computing Consolidated Net Income, including any one-time
costs incurred in connection with acquisitions after the Closing Date and (y)
any costs or expenses relating to the closure and/or consolidation of
facilities, including store closings; plus

 

(F)                                 any other non-cash charges, including any
write offs or write downs, deducted in computing Net Income and not added back
in computing Consolidated Net Income (excluding any non-cash item to the extent
it represents an accrual or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed, and excluding
amortization of any prepaid cash item that was paid in a prior period); plus

 

(G)                               the amount of any non-controlling interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-Wholly-Owned Subsidiary of the Borrower
deducted in computing net income and not added back in computing Consolidated
Net Income, excluding cash distributions made or declared in respect of any such
minority equity interests of third parties; plus

 

(H)                              the amount of net cost savings resulting from
specified actions that have been taken, which net cost savings are projected by
the Borrower in good faith to be realized within 12 months following the date of
determination (calculated on a pro forma basis as though such net cost savings
had been realized on the first day of such period), with such amount of net cost
savings being reduced by the amount of net cost savings actually realized during
such period from any such specified actions that have already been taken;
provided that (w) such projected net cost savings shall be set forth in an
Officer’s Certificate delivered to the Administrative Agent that certifies that
such projected net cost savings meet the criteria of this clause (H), (x) such
net cost savings are reasonably identifiable and factually supportable, (y) no
net cost savings shall be added pursuant to this clause (H) to the extent they
are duplicative of any expenses or charges relating to such net cost savings
that are added pursuant to clause (E) above and (z) the aggregate amount of net
cost savings added pursuant to this clause (H) shall not exceed 10.0% of EBITDA
(calculated absent any such net cost savings) for any four consecutive fiscal
quarter period; provided further that the additions made pursuant to this clause
(H) may be incremental to (but not duplicative of) pro forma adjustments made
pursuant to the second paragraph of the definition of “Fixed Charge Coverage
Ratio”; plus

 

16

--------------------------------------------------------------------------------


 

(I)                                   any costs or expense incurred by such
Person or a Restricted Subsidiary of such Person pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of such Person or net cash proceeds of an issuance of Equity
Interests of such Person (other than Disqualified Stock and Designated Preferred
Stock) solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of the first paragraph of Section 6.05; plus

 

(J)                                   the amount of expenses relating to
payments made to option holders of the Borrower or any Parent Entity in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its Parent Entity, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, but only to the extent such
distributions to shareholders are permitted under this Agreement; plus

 

(K)                              proceeds from business interruption insurance
(to the extent such proceeds are not reflected as revenue or income in computing
Consolidated Net Income and only to the extent the losses or other reduction of
net income to which such proceeds are attributable are not otherwise added back
in computing Consolidated Net Income or EBITDA); plus

 

(L)                                any net loss resulting in such period from
Hedging Obligations and the application of Statement of Financial Accounting
Standards No. 133; and

 

(ii)                                  decreased by (without duplication) (A)
non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period; provided that, to the extent non-cash gains are deducted pursuant
to this clause (A) for any previous period and not otherwise added back to
EBITDA, EBITDA shall be increased by the amount of any cash receipts (or any
netting arrangements resulting in reduced cash expenses) in respect of such
non-cash gains received in subsequent periods to the extent not already included
therein and (B) any net gains resulting in such period from Hedging Obligations
and the application of Statement of Financial Accounting Standards No. 133.

 

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 9.03(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.03(b)(iii)).

 

“EMU” shall mean the economic and monetary union as contemplated by the Treaty
on European Union.

 

“Engagement Letter” shall mean the Proposal Letter, dated as of February 23,
2015, by and between the Borrower and the Arranger.

 

17

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders) and agreements, in each case relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages, trust fund reimbursements and remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release of any Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period is waived), (b) any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or, on and after the effectiveness of the applicable
provisions of the Pension Act, in endangered or critical status, within the
meaning of Section 305 of ERISA, (h) the occurrence of a “prohibited
transaction”

 

18

--------------------------------------------------------------------------------


 

with respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable or (i) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary.

 

“euro” shall mean the single currency of participating member states of the EMU.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash” shall mean, as at any date of determination, an amount equal to
(a) the cash and Cash Equivalents of the Borrower and the Restricted
Subsidiaries as of such date (but excluding any cash or Cash Equivalents that
are (or would be) the proceeds of Secured Indebtedness for which the amount of
“Excess Cash” is being calculated), less (b) the sum of the aggregate amount of
Store Cash and Excluded Cash of the Borrower and the Restricted Subsidiaries as
of such date; provided that, the calculation of each such amount as of any
relevant date of determination shall be set forth in an Officer’s Certificate
delivered to the Administrative Agent in which the relevant Officer shall also
certify that the Borrower and the Subsidiary Guarantors are in compliance with
the requirements set forth in the Collateral Agreement regarding cash, including
that the Borrower and the Subsidiary Guarantors have taken and are taking
commercially reasonable efforts to cause the Collateral Agent (or, in the case
of cash and Cash Equivalents of the Alabama Subsidiary, the Collateral Agent’s
bailee pursuant to the Alabama Intercreditor Agreement) to have “control” (as
defined in the Uniform Commercial Code) over at least 90% of the cash and Cash
Equivalents of the Borrower and the Subsidiaries (other than Excluded Cash and
Store Cash of the Borrower and the Subsidiaries).

 

“Excess Proceeds” shall have the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Cash” shall have the meaning set forth in the Collateral Agreement.

 

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from (i) contributions to its common
equity capital and (ii) the sale (other than to a Subsidiary of the Borrower or
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or any of its Subsidiaries)
of Capital Stock (other than Disqualified Stock and Designated Preferred Stock)
of the Borrower, in each case designated as Excluded Contributions pursuant to a
certificate executed by a principal Financial Officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of the first paragraph of Section 6.05.

 

19

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean, with respect to any payment made hereunder by or on
account of any obligation of the Borrower or any other Loan Party to the
Administrative Agent, any Lender or any other recipient, (a) income or franchise
Taxes imposed on (or measured by) its net income (however denominated) by the
United States of America, or by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) any withholding Taxes
attributable to such recipient’s failure to comply with documentation
requirements of Section 2.19(e), and (d) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.20(a)), any withholding
Tax (including withholding Tax imposed under FATCA) that is imposed on amounts
payable to such recipient at the time such recipient becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.19(a).

 

“Existing Credit Agreements” shall mean each of (a) the Credit Agreement among
CheckSmart Financial Company, Checksmart Financial Holdings Corp., RBS
Securities Corporation and Bear Stearns Corporate Lending Inc., dated as of May
1, 2006, (b) the First Lien Credit Agreement among California Check Cashing
Stores, LLC, CCCS Holdings, LLC, UBS Securities LLC, UBS AG, Stamford Branch and
Union Bank of California, N.A., dated September 29, 2006, and (c) the Second
Lien Credit Agreement among California Check Cashing Stores, LLC, CCCS Holdings,
LLC, UBS Securities LLC, UBS AG, Stamford Branch and Union Bank of California,
N.A., dated September 29, 2006, in the case of each of the foregoing, as the
same has been amended, restated, amended and restated, supplemented and
otherwise modified prior to the Closing Date.

 

“fair market value” shall mean, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees and the Administrative Agent Fees.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

20

--------------------------------------------------------------------------------


 

“First Amendment” shall mean that certain First Amendment to Revolving Credit
Agreement, dated as of the First Amendment Effective Date, among the Borrower,
the Subsidiary Guarantors party thereto, the Lenders, and the Administrative
Agent.

 

“First Amendment Effective Date” shall mean March 27, 2015.

 

“First Lien Priority” shall mean, as to any Indebtedness or other Obligations
secured by a Lien, relative to the Secured Obligations, having equal, first-lien
priority on the Collateral and the representative for the holders of which has
become a party to the Collateral Agreement.

 

“Fixed Charge Coverage Ratio” shall mean with respect to any Person for any
period, the ratio of EBITDA of such Person for such period to the Fixed Charges
of such Person for such period.  In the event that the Borrower or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than any Indebtedness incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
during the applicable period (with a corresponding reduction in commitments) and
not replaced prior to the end of such period) or issues, redeems or repurchases
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance, redemption or repurchase of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Borrower or any of the Restricted Subsidiaries during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Fixed Charge Coverage Ratio Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in any associated fixed charge obligations and the change in
EBITDA resulting therefrom) had occurred on the first day of the four-quarter
reference period.  If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged or amalgamated with or
into the Borrower or any of the Restricted Subsidiaries since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, amalgamation, consolidation or
discontinued operation had occurred at the beginning of the applicable
four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and shall be made in
accordance with Article 11 of Regulation S-X.  In addition to pro forma
adjustments made in accordance with Article 11 of Regulation S-X, pro forma
calculations may also include net operating expense reductions for such period
resulting

 

21

--------------------------------------------------------------------------------


 

from any Asset Sale or other disposition or acquisition, Investment, merger,
amalgamation, consolidation or discontinued operation (as determined in
accordance with GAAP) for which pro forma effect is being given that (A) have
been realized or (B) are reasonably expected to be realizable within twelve
months of the date of such transaction; provided that (w) any pro forma
adjustments made pursuant to this sentence shall be set forth in an Officer’s
Certificate delivered to the Administrative Agent that certifies that such net
operating expense reductions meet the criteria set forth in this paragraph,
(x) such net operating expense reductions are reasonably identifiable and
factually supportable, (y) no net operating expense reductions shall be given
pro forma effect to the extent duplicative of any expenses or charges that are
added back pursuant to the definition of EBITDA and (z) net operating expense
reductions given pro forma effect shall not include any operating expense
reductions related to the combination of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary or combined with the operations of the
Borrower or any Restricted Subsidiary.  Such pro forma adjustments may be
incremental to (but not duplicative of) additions made to EBITDA pursuant to
clause (H) of the definition thereof.  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the Fixed Charge
Coverage Ratio Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.  For purposes of making
the computation referred to above, interest on any Indebtedness under a
revolving credit facility being given pro forma effect to shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period (but excluding any such Indebtedness that has been permanently repaid
during the applicable period (with a corresponding reduction in commitments) and
not replaced prior to the end of such period).  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

 

“Fixed Charges” shall mean, with respect to any Person for any period, without
duplication, the sum of:

 

(i)                                     Consolidated Interest Expense of such
Person for such period;

 

(ii)                                  all cash dividends or other distributions
(excluding items eliminated in consolidation) (i) on any series of Preferred
Stock and (ii) to finance dividends or distributions paid on any series of
Designated Preferred Stock of any Parent Entity, in each case, paid during such
period;

 

(iii)                               all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period; and

 

(iv)                              the aggregate (without duplication) of all
scheduled payments of principal on Indebtedness required to have been made
during such period (whether or not such

 

22

--------------------------------------------------------------------------------


 

payments are actually made), including scheduled principal payments on any
related party notes.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” shall mean, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.

 

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, that are in effect on the Closing Date, it being understood that,
for purposes of this Agreement, all references to codified accounting standards
specifically named herein shall be deemed to include any successor, replacement,
amended or updated accounting standard under GAAP.  At any time after the
Closing Date, the Borrower may elect, for all purposes hereof, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect on the
date of such election; provided that (i) any such election, once made, shall be
irrevocable (and shall only be made once), (ii) all financial statements and
reports required to be provided after such election shall be prepared on the
basis of IFRS, (iii) from and after such election, all ratios, computations and
other determinations based on GAAP shall be computed in conformity with IFRS
with retroactive effect being given thereto assuming that such election had been
made on the Closing Date, (iv) such election shall not have the effect of
rendering invalid any payment or Investment made prior to the date of such
election pursuant to Section 6.05 or any incurrence of Indebtedness incurred
prior to the date of such election pursuant to Section 6.01 (or any other action
conditioned on the Borrower and the Restricted Subsidiaries having been able to
incur $1.00 of additional Indebtedness) if such payment, Investment, incurrence
or other action was valid hereunder on the date made, incurred or taken, as the
case may be, (v) all accounting terms and references herein to accounting
standards shall be deemed to be references to the most comparable terms or
standards under IFRS and (vi)  in no event, regardless of the principles of IFRS
in effect on the date of such election, shall any liabilities attributable to an
operating lease be treated as Indebtedness nor shall any expenses attributable
to payments made under an operating lease be treated, in whole or in part, as
interest expense; provided that such payments under an operating lease shall be
treated as an operating expense in computing Consolidated Net Income.  The
Borrower shall give notice of any such election made in accordance with this
definition to the Administrative Agent and the Lenders promptly after having
made such election (and in any event, within 15 days thereof).  For the
avoidance of doubt, solely making an election

 

23

--------------------------------------------------------------------------------


 

(without any other action) referred to in this definition will not be treated as
an incurrence of Indebtedness.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.03(h).

 

“guarantee” of or by any Person shall mean a guarantee (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), direct or indirect, in any manner (including letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

 

“Guarantee” shall mean the guarantee by any Subsidiary Guarantor of the
Borrower’s Bank Obligations.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, dated April 29, 2011,
among the Borrower, the Subsidiaries party thereto and the Administrative Agent.

 

“Hazardous Materials” shall mean (a) any petroleum products, byproducts
additives or fractions and all other hydrocarbons, coal ash, radon gas, asbestos
or asbestos-containing material, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Agreement” shall mean any agreement governing Hedging Obligation of a
Loan Party or an Affiliate of a Loan Party that (i) is in effect on the Closing
Date with a counterparty that is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent at the time such Hedging
Agreement is entered into.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

 

“Indebtedness” shall mean, with respect to any Person, without duplication:

 

(i)                                     any indebtedness (including principal
and premium) of such Person, whether or not contingent:

 

(A)                               in respect of borrowed money;

 

24

--------------------------------------------------------------------------------


 

(B)                               evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

 

(C)                               representing the balance deferred and unpaid
of the purchase price of any property (including Capitalized Lease Obligations),
except (i) any such balance that constitutes a trade payable or similar
obligation to a trade creditor, in each case accrued in the ordinary course of
business and (ii) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP; or

 

(D)                               representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness in any of
clauses (A) through (D) (other than letters of credit and Hedging Obligations)
would appear as a liability on a balance sheet (excluding the footnotes thereto)
of such Person prepared in accordance with GAAP; provided that, Indebtedness of
any Parent Entity that is non-recourse to the Borrower and all of its Restricted
Subsidiaries but that appears on the consolidated balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded;

 

(ii)                                  all Attributable Debt in respect of Sale
and Lease-Back Transactions entered into by such Person;

 

(iii)                               to the extent not otherwise included, any
obligation by such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the obligations of the type referred to in clause (i) of a third
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; and

 

(iv)                              to the extent not otherwise included, the
obligations of the type referred to in clause (i) or (ii) of a third Person
secured by a Lien on any asset owned by such first Person, whether or not such
Indebtedness is assumed by such first Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include Contingent Obligations incurred in the ordinary course of
business.  For the avoidance of doubt, in no event shall any liabilities
attributable to an operating lease be treated as Indebtedness, so long as the
associated payments under such operating lease are accounted for as an operating
expense in computing Consolidated Net Income.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged and that
is not an Affiliate of the Borrower.

 

25

--------------------------------------------------------------------------------


 

“Information” shall have the meaning assigned to such term in Section 9.13.

 

“Initial Unrestricted Subsidiary” shall mean Latin Card Strategy, LLC, a
Delaware limited liability company.

 

“Interest Payment Date” shall mean the last Business Day of each month.

 

“Investment Grade Rating” means (1) a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or (2) a rating
equal to or higher than Baa3 (or the equivalent) by Moody’s or BBB- (or the
equivalent) by S&P and an equivalent rating by any other Rating Agency.

 

“Investments” shall mean, with respect to any Person, all investments, direct or
indirect, by such Person in other Persons (including Affiliates) in the form of
loans (including guarantees), advances or capital contributions (excluding
accounts or loans receivable, trade credit, advances to customers, and
commission, travel and similar advances to officers and employees, in each case
made or arising in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property.  For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.05,
(i) Investments shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (1) the Borrower’s Investment in such Subsidiary at the time of such
redesignation, less (2) the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation and (ii) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer, in each case, as determined in good faith by the
board of directors of the Borrower.  If the Borrower or any Restricted
Subsidiary sells or otherwise disposes of any Equity Interests of any direct or
indirect Subsidiary such that, after giving effect to any such sale or
disposition, such Person is no longer a Subsidiary, the Borrower (or the
applicable Restricted Subsidiary) will be deemed to have made an Investment on
the date of any such sale or disposition equal to the fair market value of the
Borrower’s (and the Restricted Subsidiaries’) Investments in such Subsidiary
that were not sold or disposed of.  The amount of any Investment outstanding at
any time shall be the original cost of such Investment, reduced by any dividend,
distribution, return of capital or repayment received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

 

“Investor Management Agreement” shall mean the Advisory Services and Monitoring
Agreement, dated April 29, 2011, among the Borrower, CheckSmart Financial
Company, California Check Cashing Stores, LLC, the Sponsor and GGC
Administration, LLC.

 

26

--------------------------------------------------------------------------------


 

“Investors” shall mean the Sponsor and Golden Gate Private Equity, Inc. and any
funds, partnerships or other investment vehicles managed or directly or
indirectly controlled by Golden Gate Private Equity, Inc., but not including,
however, any portfolio companies of any of the foregoing.

 

“Junior Lien Indebtedness” shall mean any Indebtedness incurred by the Borrower
or any Subsidiary Guarantor that is secured by Liens on the Collateral having
Junior Lien Priority relative to the Liens securing the Secured Obligations.

 

“Junior Lien Intercreditor Agreement” shall mean a junior lien intercreditor
agreement among the Collateral Agent and the representative of the holders of
the Junior Lien Indebtedness, in substantially the form attached hereto as
Exhibit C.

 

“Junior Lien Priority” shall mean, relative to specified Indebtedness or other
Obligations secured by a Lien, having a junior Lien priority on specified
Collateral and subject to a Junior Lien Intercreditor Agreement and, if the
Alabama Revolving Credit Agreement remains outstanding, the Alabama
Intercreditor Agreement.

 

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Leverage Ratio” shall mean, on any date of determination, the ratio of
Consolidated Total Indebtedness on such date to EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date. In any
period of four consecutive fiscal quarters in which an acquisition or asset sale
permitted under Section 6.04 occurs, the Leverage Ratio shall be determined with
respect to such period on a pro forma basis after giving effect to all of the
adjustments contemplated by the final paragraph of the definition of “Fixed
Charge Coverage Ratio”.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any day,
the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) such day (or, if such day is not a Business Day, the
immediately preceding Business Day) to be equal to the London Interbank Offered
Rate for deposits in dollars (as set forth by any service selected by the
Administrative Agent) for a period of one month; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in dollars are offered for one month to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on such day (or, if such day is not a
Business Day, the immediately preceding Business Day).

 

“Lien” shall mean with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in

 

27

--------------------------------------------------------------------------------


 

and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrower to any of the Bank Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to this
Agreement and each of the other Loan Documents and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to each of the other Loan Documents.

 

“Loan Documents” shall mean this Agreement, the First Amendment, the Security
Documents and the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e).

 

“Loan Party” shall mean each of the Borrower and each Subsidiary Guarantor.

 

“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Borrower and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Borrower or any other
Loan Party to perform any of its obligations under any Loan Document to which it
is or will be a party or (c) a material impairment of the rights and remedies of
or benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and other
than Indebtedness under the Alabama Revolving Credit Agreement incurred by the
Alabama Subsidiary, to the extent the aggregate principal amount outstanding
thereof does not to exceed $8,000,000), or obligations in respect of one or more
Hedging Obligations, of any one or more of the Borrower or any Restricted
Subsidiary in an aggregate principal amount exceeding $5,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower or any Restricted Subsidiary in respect of any Hedging
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Hedging Obligation were terminated at such time.

 

“Maturity Date” shall mean March 27, 2017.

 

28

--------------------------------------------------------------------------------


 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.08.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
April 13, 2011, by and among CheckSmart Financial Holdings Corp., the Borrower,
CCFI Merger Sub I Inc., CCFI Merger Sub II Inc., CCCS Topco, LLC, California
Check Cashing Stores, Inc., California Check Cashing Stores II, Inc., California
Check Cashing Stores IV, Inc., CCCS Corporate Holdings, Inc. and CCCS Holdings,
LLC, as amended by the First Amendment to Agreement and Plan of Merger, dated as
of April 28, 2011, by and among such parties.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” shall mean with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

 

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any of the Restricted Subsidiaries in respect of any Asset Sale, including
any cash received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of:

 

(i)                                     the direct costs relating to such Asset
Sale and the sale or disposition of such Designated Non-cash Consideration,
including legal, accounting and investment banking fees, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements);

 

(ii)                                  amounts required to be applied to the
repayment of principal, premium, if any, and interest on Indebtedness that is
(i) secured by a Lien on the property or assets that are the subject of such
Asset Sale, that is, and is permitted to be, senior to the Lien securing the
Bank Obligations or (ii) secured by a Lien on such property or assets and such
property or assets do not constitute Collateral, which Indebtedness, in either
case, is required (other than required by Section 6.03) to be paid as a result
of such transaction; and

 

(iii)                               any deduction of appropriate amounts to be
provided by the Borrower or any of the Restricted Subsidiaries as a reserve in
accordance with GAAP against any liabilities associated with the asset disposed
of in such transaction and retained by the Borrower or any of the Restricted
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

 

“New York UCC” shall mean the UCC as from time to time in effect in the State of
New York.

 

29

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.07 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

 

“OFAC” shall have the meaning assigned to such term in Section 3.24.

 

“Officer” shall mean the Chairman of the board of directors, the Chief Executive
Officer, the Chief Financial Officer, the President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer, the
Controller or the Secretary of the Borrower or of any other Person, as the case
may be.

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower or on behalf of any other Person, as the
case may be, who must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower or of such other Person that meets the requirements set forth in this
Agreement.

 

“Other First Lien Obligations” shall mean any Indebtedness or other Obligations
(other than the Designated Priority Obligations (as defined in the Collateral
Agreement) and the Notes Obligations (as defined in the Collateral Agreement))
having First Lien Priority with respect to the Collateral and that are not
secured by any other assets and, in the case of Indebtedness for borrowed money,
has a stated maturity that is equal to or later than the stated maturity of the
Senior Secured Notes; provided that an authorized representative of the holders
of such Indebtedness shall have executed a joinder to the Collateral Agreement
and, if the Alabama Revolving Credit Agreement remains outstanding, the Alabama
Intercreditor Agreement.

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Parent Entity” shall mean any Person that is a direct or indirect parent of the
Borrower.

 

“Participant” shall have the meaning assigned to such term in clause (d) of
Section 9.03.

 

30

--------------------------------------------------------------------------------


 

“Participant Register” shall have the meaning assigned to such term in clause
(d) of Section 9.03.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Collateral Agreement.

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or any of the Restricted Subsidiaries,
on the one hand, and another Person, on the other hand; provided that any cash
or Cash Equivalents received must be applied in accordance with Section 6.03.

 

“Permitted Holders” shall mean (i) the Sponsor, (ii) members of management of
the Borrower or any Parent Entity who are holders of Equity Interests of the
Borrower (or any Parent Entity) on the Closing Date or the First Amendment
Effective Date, (iii) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the Persons described in foregoing clause (i) or (ii) are members; provided,
that, in the case of such group and without giving effect to the existence of
such group or any other group, the Sponsor and members of management,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the Borrower or any Parent Entity or (iv) any
Permitted Parent.

 

“Permitted Investments” shall mean:

 

(i)                                     any Investment in the Borrower or any of
the Restricted Subsidiaries;

 

(ii)                                  any Investment in cash or Cash
Equivalents;

 

(iii)                               any Investment by the Borrower or any of the
Restricted Subsidiaries in a Person that is engaged in a Similar Business if as
a result of such Investment:

 

(A)                               such Person becomes a Restricted Subsidiary;
or

 

(B)                               such Person, in one transaction or a series of
related transactions, is merged, amalgamated or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary, and, in each case, any Investment held
by such Person; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, amalgamation, consolidation or
transfer;

 

(iv)                              any Investment in securities or other assets
not constituting cash or Cash Equivalents and received in connection with an
Asset Sale made pursuant to the provisions of Section 6.03 or any other
disposition of assets not constituting an Asset Sale;

 

31

--------------------------------------------------------------------------------


 

(v)                                 any Investment existing on the Closing Date
or made pursuant to binding commitments in effect on the Closing Date to the
extent described in the Senior Secured Notes Offering Circular, or an Investment
consisting of any extension, modification or renewal of any such Investment
existing on the Closing Date or binding commitment in effect on the Closing Date
to the extent described in the Senior Secured Notes Offering Circular; provided
that the amount of any such Investment may be increased in such extension,
modification or renewal only (a) as required by the terms of such Investment or
binding commitment as in existence on the Closing Date (including as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities) or (b) as otherwise permitted under this Agreement;

 

(vi)                              any Investment acquired by the Borrower or any
of the Restricted Subsidiaries:

 

(A)                               in exchange for any other Investment or
accounts or loans receivable held by the Borrower or any such Restricted
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts or loans receivable;

 

(B)                               in satisfaction of judgments against other
Persons; or

 

(C)                               as a result of a foreclosure by the Borrower
or any of the Restricted Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

 

(vii)                           Hedging Obligations permitted under
Section 6.01(b)(xi);

 

(viii)                        any Investment in a Similar Business having an
aggregate fair market value, taken together with all other Investments made
pursuant to this clause (viii) that are at that time outstanding, not to exceed
the greater of $25,000,000 and 5.5% of Total Assets;

 

(ix)                              Investments the payment for which consists of
Equity Interests (exclusive of Disqualified Stock) of the Borrower or any Parent
Entity; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of the first paragraph
of Section 6.05;

 

(x)                                 guarantees of Indebtedness permitted under
Section 6.01;

 

(xi)                              any transaction to the extent it constitutes
an Investment that is permitted and made in accordance with the provisions of
Section 6.06(b) (except transactions described in clause (ii), (vi), (viii),
(x) or (xv) of Section 6.06(b));

 

(xii)                           Investments consisting of purchases and
acquisitions of inventory, supplies, material or equipment or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

32

--------------------------------------------------------------------------------


 

(xiii)                        additional Investments having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (xiii) that are at that time outstanding, not to exceed the greater of
$20,000,000 and 4.0% of Total Assets;

 

(xiv)                       advances to, or guarantees of Indebtedness of,
employees not in excess of $5,000,000 outstanding at any one time, in the
aggregate;

 

(xv)                          loans and advances to officers, directors and
employees for business-related travel expenses, moving expenses and other
similar expenses or payroll advances, in each case incurred in the ordinary
course of business or consistent with past practices;

 

(xvi)                       advances, loans or extensions of trade credit in the
ordinary course of business by the Borrower or any of the Restricted
Subsidiaries;

 

(xvii)                    Investments consisting of purchases and acquisitions
of assets or services in the ordinary course of business;

 

(xviii)                 Investments in the ordinary course of business
consisting of UCC Article 3 endorsements for collection or deposit and UCC
Article 4 customary trade arrangements with customers consistent with past
practices; and

 

(xix)                       Investments in Unrestricted Subsidiaries having an
aggregate fair market value taken together with all other Investments made
pursuant to this clause (xix) that are at the time outstanding, not to exceed
$10,000,000.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(i)                                                 pledges, deposits or
security by such Person under workmen’s compensation laws, unemployment
insurance, employers’ health tax, and other social security laws or similar
legislation or other insurance related obligations (including, but not limited
to, in respect of deductibles, self insured retention amounts and premiums and
adjustments thereto) or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance, or good faith
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which such Person is a party, or deposits to
secure public or statutory obligations of such Person or deposits of cash or
U.S. government bonds to secure surety, stay, customs or appeal bonds to which
such Person is a party, or deposits as security for contested taxes or import
duties or for the payment of rent, performance and return-of-money bonds and
other similar obligations (including letters of credit issued in lieu of any
such bonds or to support the issuance thereof and including those to secure
health, safety and environmental obligations), in each case incurred in the
ordinary course of business;

 

(ii)                                              Liens imposed by law or
regulation, such as landlords’, carriers’, warehousemen’s and mechanics’,
materialmen’s and repairmen’s Liens, contractors’, supplier of materials,
architects’, and other like Liens, in each case for sums not yet overdue for a
period of more than 90 days or that are being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such

 

33

--------------------------------------------------------------------------------


 

Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, in each case, so long as adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP;

 

(iii)                                           Liens for taxes, assessments or
other governmental charges that are not yet overdue for a period of more than 30
days or not yet payable or that are being contested in good faith by appropriate
proceedings diligently conducted, so long as adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

 

(iv)                                          Liens in favor of the issuers of
performance, surety, bid, indemnity, warranty, release, appeal or similar bonds
or with respect to other regulatory requirements or letters of credit or
bankers’ acceptances and completion guarantees, in each case issued pursuant to
the request of and for the account of such Person in the ordinary course of its
business;

 

(v)                                             minor survey exceptions, minor
encumbrances, ground leases, easements or reservations of, or rights of others
for, licenses, rights-of-way, servitudes, drains, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
code or other restrictions (including minor defects and irregularities in title
and similar encumbrances) as to the use of real properties or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties that were not incurred in connection with Indebtedness and that do
not in the aggregate materially impair their use in the operation of the
business of such Person;

 

(vi)                                          Liens securing Indebtedness
permitted at the time of incurrence to be incurred pursuant to
Section 6.01(b)(v), (xiii)(B), (xv) or (xix); provided that (A) Liens securing
Indebtedness permitted to be incurred pursuant to such clause (v) extend only to
the assets purchased with the proceeds of such Indebtedness and the proceeds and
products thereof, (B) Liens securing Indebtedness permitted to be incurred
pursuant to such clause (xv) only secure Indebtedness of, and extend only to the
assets of, Foreign Subsidiaries and (C) Liens securing Indebtedness permitted to
be incurred pursuant to such clause (xix) extend only to the assets of Foreign
Subsidiaries; provided further that to the extent any Liens cover the
Collateral, this clause (vi) shall be available to permit such Liens only to the
extent that such Liens secure Other First Lien Obligations;

 

(vii)                                       Liens existing on the Closing Date
and set forth on Schedule 6.02 or pursuant to agreements in existence on the
Closing Date (other than the Liens created by the Security Documents and the
Republic Liens);

 

(viii)                                    Liens on property or shares of stock
or other assets of a Person at the time such Person becomes a Subsidiary that,
in each case, secure an Obligation existing at the time such Person becomes a
Subsidiary; provided that (x) such Liens and Obligations are not created or
incurred in connection with, or in contemplation of, such other Person becoming
a Subsidiary and (y) such Liens may not extend to any other property owned by
the Borrower or any of the Restricted Subsidiaries (other than
(a) after-acquired property that is affixed to or incorporated into the property
covered by

 

34

--------------------------------------------------------------------------------


 

such Lien securing such Obligation, (b) any other after-acquired property
subject to such Lien securing such Obligation; provided that, in the case of
clauses (a) and (b), the terms of such Obligation require or include a pledge of
such after-acquired property (it being understood that such requirement shall
not apply or be permitted to apply to any property to which such requirement
would not have applied but for such acquisition) and (c) the proceeds and
products thereof);

 

(ix)                                          Liens on property or other assets
at the time the Borrower or a Restricted Subsidiary acquired the property or
such other assets, including any acquisition by means of a merger, amalgamation
or consolidation with or into the Borrower or any of the Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition, merger, amalgamation
or consolidation; provided, further, however, that the Liens may not extend to
any other property owned by the Borrower or any of the Restricted Subsidiaries;

 

(x)                                             Liens securing Obligations
relating to any Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or a Subsidiary Guarantor permitted to be incurred in
accordance Section 6.01;

 

(xi)                                          Liens securing Hedging Obligations
(excluding Hedging Obligations entered into for speculative purposes); provided
that with respect to Hedging Obligations relating to Indebtedness, such
Indebtedness is permitted under this Agreement;

 

(xii)                                       Liens on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or trade letters of credit issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;

 

(xiii)                                    leases, subleases, licenses or
sublicenses (including of intellectual property) granted to others in the
ordinary course of business that do not materially interfere with the ordinary
conduct of the business of the Borrower or any of the Restricted Subsidiaries
and do not secure any Indebtedness;

 

(xiv)                                   Liens arising from Uniform Commercial
Code (or equivalent statute) financing statement filings regarding operating
leases or consignments entered into by the Borrower and the Restricted
Subsidiaries in the ordinary course of business;

 

(xv)                                      Liens in favor of the Borrower or any
Subsidiary Guarantor;

 

(xvi)                                   Liens on vehicles or equipment of the
Borrower or any of the Restricted Subsidiaries granted in the ordinary course of
business;

 

(xvii)                                Liens to secure any modification,
refinancing, refunding, extension, renewal or replacement (or successive
modification, refinancing, refunding, extensions, renewals or replacements) as a
whole, or in part, of any Indebtedness secured by any Lien referred to in the
foregoing clauses (vi), (vii), (viii) or (ix) or clauses (xxvi) or
(xxxviii) below; provided that (A) in the case of any Lien referred to in the
foregoing clause (vi), this clause (xvii) shall only apply to modifications,
refinancings, refundings, extensions,

 

35

--------------------------------------------------------------------------------


 

renewals or replacements of Indebtedness of Foreign Subsidiaries initially
incurred under Section 6.01(b)(xv) that are secured by assets of such Foreign
Subsidiaries, (B) any such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus accessions, additions and
improvements on such property, including (I) after-acquired property that is
affixed to or incorporated into the property covered by such Lien, (II) any
other after-acquired property subject to such Lien; provided that, in the case
of clauses (I) and (II), the terms of such Indebtedness require or include a
pledge of such after acquired property (it being understood that such
requirement shall not apply or be permitted to apply to any property to which
such requirement would not have applied but for such modification, refinancing,
refunding, extension, renewal or replacement) and (III) the proceeds and
products thereof) and (C) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (x) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clause (vi), (vii), (viii), (ix), (xxvi) or (xxxviii) of this definition,
in each case, at the time the original Lien became a Permitted Lien under this
Agreement and (y) an amount necessary to pay any fees and expenses, including
premiums and accrued and unpaid interest, related to such modification,
refinancing, refunding, extension, renewal or replacement;

 

(xviii)                             deposits made or other security provided in
the ordinary course of business to secure liability to insurance carriers;

 

(xix)                                   Liens securing any other Obligations
(which Obligations may be Other First Lien Obligations) that do not exceed
$25,000,000 at any one time outstanding;

 

(xx)                                      Liens securing judgments for the
payment of money not constituting an Event of Default under clause (b) or (c) of
Article VII so long as such Liens are adequately bonded and any appropriate
legal proceedings that may have been duly initiated for the review of such
judgment have not been finally terminated or the period within which such
proceedings may be initiated has not expired;

 

(xxi)                                   Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(xxii)                                Liens (A) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (B) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes, and (C) in favor of banking institutions arising as a
matter of law encumbering deposits (including the right of setoff) and that are
within the general parameters customary in the banking industry;

 

(xxiii)                             Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 6.01; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

36

--------------------------------------------------------------------------------


 

(xxiv)                            Liens that are contractual rights of set-off
or rights of pledge (A) relating to the establishment of depository relations
with banks not given in connection with the issuance of Indebtedness,
(B) relating to pooled deposit or sweep accounts of the Borrower or any of the
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

 

(xxv)                               Liens securing Indebtedness incurred under
Section 6.01(b)(iii); provided that an authorized representative of the holders
of such Indebtedness shall have executed a joinder to the Collateral Agreement
and, if the Alabama Revolving Credit Agreement remains outstanding, the Alabama
Intercreditor Agreement;

 

(xxvi)                            Liens securing the Bank Obligations;

 

(xxvii)                         Liens securing Hedging Agreements;

 

(xxviii)                      any encumbrance or restriction (including put and
call arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(xxix)                            Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to a
transaction permitted under this Agreement;

 

(xxx)                               Liens on Capital Stock of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

 

(xxxi)                            Liens arising out of conditional sale, title
retention, consignment or similar arrangements with vendors for the sale or
purchase of goods entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

 

(xxxii)                         ground leases, subleases, licenses or
sublicenses in respect of real property on which facilities owned or leased by
the Borrower or any of the Restricted Subsidiaries are located that do not in
the aggregate materially impair their use in the operation of the business of
the Borrower and the Restricted Subsidiaries;

 

(xxxiii)                      Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(xxxiv)                     the reservations, limitations, provisos and
conditions expressed in any original grants of real or immoveable property that
do not materially impair the use of the affected land for the purpose used or
intended to be used;

 

(xxxv)                        any Lien resulting from the deposit of cash or
securities in connection with the performance of a bid, tender, sale or contract
(excluding the borrowing of

 

37

--------------------------------------------------------------------------------


 

money) entered into in the ordinary course of business or deposits of cash or
securities in order to secure appeal bonds or bonds required in respect of
judicial proceedings;

 

(xxxvi)                     any Lien in favor of a lessor or licensor for rent
to become due or for other obligations or acts, the payment or performance of
which is required under any lease as a condition to the continuance of such
lease;

 

(xxxvii)                  Liens on the Collateral in favor of any collateral
agent relating to such collateral agent’s administrative expenses with respect
to the Collateral;

 

(xxxviii)               Liens securing any Other First Lien Obligations incurred
pursuant to the first paragraph of Section 6.01, provided, however, that, at the
time of incurrence of such Other First Lien Obligations under this
clause (xxxviii) and after giving pro forma effect thereto, the Consolidated
Secured Debt Ratio would be no greater than 3.25 to 1.00;

 

(xxxix)                     the Republic Liens;

 

(xl)                                          Liens on the assets of
Subsidiaries that are not Subsidiary Guarantors securing Indebtedness of such
Subsidiaries that was permitted by this Agreement to be incurred;

 

(xli)                                       all rights of expropriation, access
or use or other similar rights conferred by or reserved by any Federal, state or
municipal authority or agency;

 

(xlii)                                    any agreements with any Governmental
Authority or utility that do not, in the aggregate, adversely affect in any
material respect the use or value of real property and improvements thereon in
the good faith judgment of the Borrower;

 

(xliii)                                 Liens (i) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment, and
(ii) incurred in connection with an agreement to sell, transfer, lease or
otherwise dispose of any property in a transaction permitted under Section 6.03,
in each case, solely to the extent such Investment or sale, disposition,
transfer or lease, as the case may be, would have been permitted on the date of
the creation of such Lien; and

 

(xliv)                                agreements to subordinate any interest of
the Borrower or any Restricted Subsidiary in any accounts or loans receivable or
other proceeds arising from inventory consigned by the Borrower or any
Restricted Subsidiary pursuant to an agreement entered into in the ordinary
course of business.

 

For purposes of determining compliance with this definition, (A) Liens need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Borrower may, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

 

38

--------------------------------------------------------------------------------


 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

“Permitted Parent” shall mean any Parent Entity formed by the Sponsor that is
not formed in connection with, or in contemplation of, a transaction that,
assuming such Parent Entity was not a Parent Entity, would constitute a Change
of Control.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01(d)(i).

 

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by JP Morgan Chase & Co. as its prime rate in effect at its principal
office in New York City (it being understood that the Prime Rate may not be the
lowest rate of interest charged by JP Morgan Chase & Co. in connection with
extensions of credit to debtors).

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01(d).

 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower’s board of directors in good faith.

 

“Rating Agency” means Moody’s and S&P, or if Moody’s or S&P or both shall not
make a rating on the Senior Secured Notes publicly available, a nationally
recognized statistical rating agency or agencies as the case may be, selected by
the Borrower which shall be substituted for Moody’s or S & P or both, as the
case may be.

 

“Refinancing” shall have the meaning assigned to such term in the definition of
“Transactions”.

 

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xiv).

 

“Register” shall have the meaning assigned to such term in Section 9.03(c).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

39

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, upon or underneath any building, structure,
facility or fixture.

 

“Removal Effective Date” shall have the meaning assigned to such term in
Section 8.06(b).

 

“Republic Bank” shall mean Republic Bank of Chicago, in its capacity as the
lender to the Alabama Subsidiary under the Alabama Revolving Credit Agreement.

 

“Republic Liens” shall mean Liens on the Shared Alabama Collateral securing the
Republic Obligations.

 

“Republic Obligations” shall mean any and all Obligations of the Alabama
Subsidiary pursuant to the Alabama Revolving Credit Agreement the Indebtedness
in respect of which is incurred under Section 6.01(b)(ii).

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted DRE” shall mean any Subsidiary that (a) is disregarded as an entity
separate from its sole owner under Treasury Regulation
Section 301.7701-2(c)(2) or -3(b) and (b) with

 

40

--------------------------------------------------------------------------------


 

respect to which substantially all of its assets consist of Equity Interests in
(i) Foreign Subsidiaries or (ii) other Restricted DREs.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.05.

 

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary”.

 

“Revolving Credit Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans.

 

“Revolving Credit Facility Obligations” shall have the meaning assigned to such
term in the Collateral Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of the Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of the
Restricted Subsidiaries secured by a Lien.

 

“Secured Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” shall mean the Guarantee Agreement, the Collateral
Agreement, the Alabama Intercreditor Agreement, the Junior Lien Intercreditor
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.

 

“Senior Secured Notes” shall mean the Borrower’s 10.75% senior secured notes due
2019 issued pursuant to the Senior Secured Notes Indenture on the Closing Date
in an aggregate principal amount of $395,000,000, and the Indebtedness
represented thereby.

 

“Senior Secured Note Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Security Documents and all other documents executed
and delivered with respect to the Senior Secured Notes or the Senior Secured
Notes Indenture.

 

41

--------------------------------------------------------------------------------


 

“Senior Secured Notes Indenture” shall mean the Indenture for the Senior Secured
Notes dated as of April 29, 2011, as the same may be amended, restated,
supplemented, substituted, replaced, refinanced or otherwise modified from time
to time.

 

“Senior Secured Notes Offering Circular” shall mean the final offering circular
dated April 20, 2011, in connection with the offering of the Senior Secured
Notes.

 

“Senior Secured Notes Trustee” shall mean U.S. Bank National Association, N.A.
and its successors and assigns acting as trustee under the Senior Secured Notes
Indenture.

 

“Shared Alabama Collateral” shall mean that portion of the Collateral that is
owned by the Alabama Subsidiary and pledged to secure the Republic Obligations.

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the First Amendment Effective
Date or any business that is similar, reasonably related, incidental or
ancillary thereto, or is a reasonable extension, development or expansion
thereof.

 

“SPC” shall have the meaning assigned to such term in Section 9.03(h).

 

“Special Dividend” shall mean a special dividend paid in respect of the Capital
Stock of the Borrower in an aggregate amount that, when taken together with the
Special Options Distribution, not to exceed $125,000,000, which dividend shall
be declared substantially concurrently with the consummation of the Transactions
and which dividend and shall be paid within 15 Business Days thereof.  The
Special Dividend was paid on or about April 29, 2011.

 

“Special Options Distribution” shall mean a special distribution paid in respect
of options to purchase Capital Stock of the Borrower in an aggregate amount of
which shall not exceed the amount of such distributions described in the Senior
Secured Notes Offering Circular, and which distribution shall be paid within 15
Business Days of the declaration of the Special Dividend.

 

“Sponsor” shall mean Diamond Castle Holdings, LLC and any funds, partnerships or
other investment vehicles managed or directly or indirectly controlled by the
Sponsor, but not including, however, any portfolio companies of any of the
foregoing.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent or any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

42

--------------------------------------------------------------------------------


 

“Store Cash” shall mean, as of any date, the product of $50,000 multiplied by
the number of stores owned and operated by the Borrower and its Subsidiaries as
of such date.

 

“Subject Lien” shall have the meaning assigned to such term in Section 6.02.

 

“Subordinated Indebtedness” shall mean, with respect to the Secured Obligations,
(i) any Indebtedness of the Borrower that is by its terms subordinated in right
of payment to the Secured Obligations, and (ii) any Indebtedness of any
Subsidiary Guarantor that is by its terms subordinated in right of payment to
the Guarantee of such entity.

 

“subsidiary” shall mean, with respect to any Person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of that Person or a combination thereof and (b) any partnership,
joint venture, limited liability company or similar entity of which (i) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other subsidiaries of that Person or a combination thereof whether in the form
of membership, general, special or limited partnership or otherwise and
(ii) such Person or any subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.

 

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

 

“Successor Subsidiary Guarantor” shall have the meaning assigned to such term in
Section 6.04(b)(i).

 

“Tax” and “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Total Assets” shall mean, as of any date, the total consolidated assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis, as shown on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as of the end of the most recently ended fiscal quarter prior to the applicable
date of determination for which financial statements are available; provided
that, for purposes of calculating “Total Assets” for purposes of testing the
covenants under this Agreement in connection with any transaction, the total
consolidated assets of the Borrower and the Restricted Subsidiaries shall be
adjusted to reflect any acquisitions and dispositions of assets that have
occurred during the period from the date of the applicable balance sheet through
the applicable date of determination but without giving effect to the
transaction being tested under this Agreement.

 

43

--------------------------------------------------------------------------------


 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.  As of the First Amendment Effective
Date, subject to Section 2.22, the Total Commitment is $26,700,000.

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Trade Date” shall have the meaning assigned to such term in
Section 9.03(b)(i)(B).

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the parties thereto of the Merger Agreement and the consummation
of the transactions contemplated thereby, (b) the execution, delivery and
performance by the Borrower and the Subsidiaries party thereto of the Senior
Secured Note Documents and the issuance of the Senior Secured Notes, (c) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party, (d) the repayment of all amounts due or outstanding
under or in respect of, and the termination of, the Existing Credit Agreements
(such repayment and termination, the “Refinancing”), (e) the payment by the
Borrower of the Special Dividend and the Special Options Distribution and
(f) the payment of related fees and expenses (including accounting, attorney and
other professional fees).

 

“Treasury Rate” shall mean, as of the payment date of any Early Prepayment, the
yield to maturity as of such date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such payment date (or, if such Statistical Release is no
longer published, any publicly available source of similar market data)) equal
to the weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year.

 

“Triggering Event” shall mean the occurrence of any Event of Default.

 

“Triggering Event Fee” shall mean each fee payable under Section 2.06(d).

 

“Triggering Event Fee Payment Date” shall mean each date on which a Triggering
Event Fee is due under Section 2.06(d).

 

“Triggering Event Notice” shall have the meaning set forth in Section 2.06(d).

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Unfunded Advances/Participations” shall mean, with respect to the
Administrative Agent, without duplication of amounts paid to the Administrative
Agent under the Collateral Agreement, the aggregate amount, if any, (a) made
available to the Borrower on the assumption that each Lender has made its
portion of the applicable Borrowing available to the Administrative Agent as
contemplated by Section 2.02(d) and (b) with respect to which a

 

44

--------------------------------------------------------------------------------


 

corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the relevant jurisdiction from time to time.  Unless otherwise
specified, references to the Uniform Commercial Code herein refer to the New
York UCC.

 

“Unrestricted Subsidiary” shall mean (i) as of the Closing Date and for so long
as the same has not been designated as a Restricted Subsidiary, the Initial
Unrestricted Subsidiary; (ii) any Subsidiary that at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided below)
and (iii) any subsidiary of an Unrestricted Subsidiary.  The Borrower may
designate any Subsidiary (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Restricted Subsidiary (other than solely any subsidiary of the Subsidiary to
be so designated); provided that (i) such designation complies with Section 6.05
and (ii) each of (A) the Subsidiary to be so designated and (B) its subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary (other than Equity
Interests in the Unrestricted Subsidiary). The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that,
immediately after giving effect to such designation, (i) no Event of Default or
Default shall have occurred and be continuing and (ii) either (A) the Borrower
could incur at least $1.00 of additional Indebtedness pursuant to the Fixed
Charge Coverage Ratio test set forth in Section 6.01 or (B) the Fixed Charge
Coverage Ratio for the Borrower and the Restricted Subsidiaries would be greater
than such ratio for the Borrower and the Restricted Subsidiaries immediately
prior to such designation, in each case on a pro forma basis taking into account
such designation. Any such designation by the Borrower shall be notified by the
Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the board of directors of the
Borrower giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (i) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment by (ii) the sum of all such payments.

 

45

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) are at the time owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Administrative Agent, any Loan Party or their
respective successors or assigns.

 

1.02                        Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Except as otherwise expressly provided herein,
(i) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, (ii) any reference in this Agreement to the Junior Lien Intercreditor
Agreement shall, unless the context requires otherwise, mean the Junior Lien
Intercreditor Agreement entered into pursuant to Section 8.11 to the extent the
same is then in effect and (iii) all terms of an accounting or financial nature
shall be, to the extent applicable, construed in accordance with GAAP. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

 

1.03                        Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”). Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).

 

46

--------------------------------------------------------------------------------


 

1.04                        Effectuation of Transfers.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

ARTICLE II

 

THE CREDITS

 

2.01                        Commitments.  Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each
Lender agrees, severally and not jointly, to make Loans to the Borrower, at any
time and from time to time on or after the date hereof, and until the earlier of
the Maturity Date and the termination of the Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment; provided that (i) the aggregate principal
amount of Loans made on the Closing Date shall not exceed $10,000,000 and
(ii) the proceeds of such Loans made on the Closing Date shall be used solely to
consummate the Refinancing.  Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Loans.

 

2.02                        Loans.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $500,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b)                                 Subject to Sections 2.08 and 2.15, each
Borrowing shall be comprised entirely Eurodollar Loans.  Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time.

 

(c)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City as the Borrower may designate
not later than 1:00 p.m., New York City time.

 

(d)                                 [Intentionally omitted].

 

(e)                                  Notwithstanding any other provision of this
Agreement, unless otherwise consented to by the Required Lenders (which consent
will not be unreasonably withheld, conditioned, or delayed), the Borrower may
only make up to two Borrowing requests in any given calendar month.

 

47

--------------------------------------------------------------------------------


 

2.03                        Borrowing Procedure.  In order to request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before a proposed Borrowing, and (b) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day before the proposed Borrowing is to occur; provided, however, that,
the Borrower and the Lenders acknowledge that, subject to Sections 2.08 and
2.15, all Borrowings will be Eurodollar Borrowings.  Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; and (iv) the amount of such Borrowing; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Eurodollar Borrowing.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

2.04                        Evidence of Debt; Repayment of Loans.  (a) The
Borrower hereby unconditionally promises to pay to each Lender the then unpaid
principal amount of each Loan of such Lender on the Maturity Date, together with
accrued and unpaid interest of such amount to but excluding the date of payment
thereof.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder and
the Type thereof, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower or any Subsidiary Guarantor and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.04 shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

 

(e)                                  Any Lender may request that Loans made by
it hereunder be evidenced by a promissory note.  In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form and substance reasonably
acceptable to the Administrative Agent and the Borrower. Notwithstanding any
other provision of this Agreement, in the event any Lender shall request and
receive such a promissory note, the interests represented by such note shall at
all times (including after any assignment of

 

48

--------------------------------------------------------------------------------


 

all or part of such interests pursuant to Section 9.03) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

2.05                        Fees.  (a) The Borrower agrees to pay to each
Lender, on the last Business Day of each month and on each date on which any
Commitment of such Lender shall expire or be terminated as provided herein, a
commitment fee (a “Commitment Fee”) equal to 3.00% per annum on the daily unused
amount of the Commitment of such Lender during the preceding month (or other
period commencing with the First Amendment Effective Date and ending with the
Maturity Date or the date on which the Commitments of such Lender shall
otherwise expire or be terminated, as applicable).  All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, the “Administration Fee” set forth in
the Engagement Letter on the last Business Day of each month during the period
that the Administrative Agent is serving as Administrative Agent in accordance
with this Agreement (the “Administrative Agent Fees”).  The Administrative Agent
Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for its own account.  Once paid, the Administrative Agent
Fees shall not be refundable under any circumstances.

 

(c)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the applicable payee.  Once paid, none of the
Fees shall be refundable under any circumstances.

 

2.06                        Interest on Loans; Triggering Event Fees. 
(a) Subject to the provisions of Section 2.07, the Loans comprising each
ABR Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days and calculated from and including the date
of such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage.

 

(b)                                 Subject to the provisions of Section 2.07,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate plus the Applicable Percentage.

 

(c)                                  Interest on each Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.  The applicable Alternate Base Rate or Adjusted LIBO Rate for
each day shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

(d)                                 After the occurrence and during the
existence of a Triggering Event, the Required Lenders may elect to deliver to
Borrower a written notice (each, a “Triggering Event Notice”) that a Triggering
Event has occurred (regardless of whether the Lenders have then exercised any
other remedies, including acceleration, in respect thereof).  Following the
delivery of a Triggering Event Notice, if any Bank Obligations shall be
outstanding as of any date set forth below, then (in addition to being required
to repay or prepay such Bank Obligations, if the Lenders shall have then or
thereafter elect to accelerate the Bank Obligations in accordance with

 

49

--------------------------------------------------------------------------------


 

Article VII), the Borrower will also be required on each such date to pay an
amount equal to the amount set forth across from such date:

 

Day

 

Triggering Event Fee

 

 

 

The date that is 15 days after the date on which a Triggering Event Notice is
delivered

 

5.0% of the then outstanding principal amount of the Loans

 

 

 

The date that is 30 days after the date on which a Triggering Event Notice is
delivered

 

10.0% of the then outstanding principal amount of the Loans

 

 

 

The date that is 45 days after the date on which a Triggering Event Notice is
delivered

 

15.0% of the then outstanding principal amount of the Loans

 

 

 

The date that is 60 days after the date on which a Triggering Event Notice is
delivered

 

20.0% of the then outstanding principal amount of the Loans

 

 

 

Each date that is 30 days after the immediately preceding Triggering Event Fee
Payment Date

 

A percentage of the then outstanding principal amount Loans equal to the
percentage applicable on the immediately prior Triggering Event Fee Payment Date
plus 10% (by way of example only, a Triggering Event Fee shall be due on the
date that is 120 days after the date on which a Triggering Event Notice is
delivered equal to 40.0% of the then outstanding principal balance of the Loans)

 

2.07                        Default Interest.  If (a) the Borrower shall default
in the payment of any principal of or interest on any Loan or any other amount
due hereunder or under any other Loan Document, by acceleration or otherwise or
(b) any Event of Default under Article VII has occurred and is continuing then,
in the case of clause (a) of this Section 2.07, until such defaulted amount
shall have been paid in full or, in the case of clause (b) of this Section 2.07,
from the date of occurrence of such Event of Default and for so long as such
Event of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (i) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus

 

50

--------------------------------------------------------------------------------


 

2.00% per annum and (ii) in all other cases, at a rate per annum (computed on
the basis of the actual number of days elapsed over a year of 360 days) equal to
the rate that would be applicable to an ABR Loan plus 2.00% per annum.

 

2.08                        Alternate Rate of Interest.  With respect to any
Eurodollar Borrowing, in the event, and on each occasion, that the
Administrative Agent shall have determined that dollar deposits in the principal
amounts of the Loans comprising such Borrowing are not generally available in
the London interbank market, or that the rates at which such dollar deposits are
being offered will not adequately and fairly reflect the cost to any Lender of
making or maintaining its Eurodollar Loan during such time, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

2.09                        Termination and Reduction of Commitments.  (a) The
Commitments shall automatically terminate on the Maturity Date.

 

(b)                                 Upon at least three Business Days’ prior
irrevocable written or fax notice to the Administrative Agent, the Borrower may
at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Commitments; provided, however, that (i) each partial
reduction of the Commitments shall be in an integral multiple of $500,000 and in
a minimum amount of $1,000,000 and (ii) the Total Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

 

(c)                                  Each reduction in the Commitments hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

 

2.10                        Method of Payments.  All payments by the Borrower
hereunder shall be made without setoff, counterclaim or other defense, in
dollars and in immediately available funds to the Lenders or other Person
entitled to such payment at the payment office designated by each such Lender or
Person prior to 5:00 p.m., Eastern time, on the date payment is due.  Any
payment made as required hereinabove, but after 5:00 p.m., Eastern time, shall
be deemed to have been made on the next succeeding Business Day.  If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day, and such extension of time shall
then be included in the computation of payment of interest, fees or other
applicable amounts.

 

2.11                        Optional Prepayment.  (a) The Borrower shall have
the right at any time and from time to time (including after the receipt of a
Triggering Event Notice) to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or

 

51

--------------------------------------------------------------------------------


 

telephone notice promptly confirmed by written or fax notice) in the case of
Eurodollar Loans, or written or fax notice (or telephone notice promptly
confirmed by written or fax notice) at least one Business Day prior to the date
of prepayment in the case of ABR Loans, to the Administrative Agent before
11:00 a.m., New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $250,000 and not less than
$1,000,000; provided further, however, that the Borrower will pay an Early
Prepayment Premium with respect to any such payment that constitutes an Early
Prepayment.

 

(b)                                 Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable unless conditioned upon a refinancing, in
which case it shall still be subject to Section 2.15, and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein. All prepayments under this Section 2.11 shall be subject to
Section 2.15 but otherwise without premium (other than an Early Prepayment
Premium, if applicable) or penalty.  All prepayments under this Section 2.11
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment and any applicable Early
Prepayment Premiums, if any.

 

2.12                        Mandatory Prepayments.  (a) In the event of any
termination of all the Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Borrowings.  If, after giving
effect to any partial reduction of the Commitments or at any other time, the
Aggregate Revolving Credit Exposure would exceed the Total Commitment, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Borrowings in an amount sufficient to eliminate such excess.  If any
Borrowing Base Certificate delivered hereunder (other than pursuant to
Section 5.04(k)) shall show that the Aggregate Revolving Credit Exposure exceeds
the Borrowing Base, then the Borrower shall, on the date that the Borrower is
required to deliver such Borrowing Base Certificate, repay or prepay Borrowings
in an amount sufficient to eliminate such excess.

 

(b)                                 The Borrower shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.12, (i) a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least three days prior written
notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.  All prepayments of Borrowings
under this Section 2.12 shall be subject to Section 2.15, but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment; provided, however, that the Borrower will pay an Early Prepayment
Premium with respect to any such payment that constitutes an Early Prepayment.

 

2.13                        Increased Costs.  (a) Increased Costs Generally.  If
any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets or liabilities of, deposits with or for the account
of, or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Adjusted LIBO Rate);

 

52

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender to any Tax of any kind
whatsoever with respect to this Agreement, or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.19 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered (except for Indemnified Taxes or Other
Taxes covered by Section 2.19 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender).

 

(b)                                 Capital Requirements.  If any Lender
reasonably determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements, has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered (except for Indemnified Taxes or
Other Taxes covered by Section 2.19 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender).

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.13 and delivered to the Borrower,
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section 2.13 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.13 for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

53

--------------------------------------------------------------------------------


 

2.14                        Change in Legality.  (a) Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

 

(i)                                     such Lender may declare that Eurodollar
Loans will not thereafter (for the duration of such unlawfulness) be made by
such Lender hereunder, whereupon any request for a Eurodollar Borrowing shall,
as to such Lender only, be deemed a request for an ABR Loan, unless such
declaration shall be subsequently withdrawn; and

 

(ii)                                  such Lender may require that all
outstanding Eurodollar Loans made by it be converted to ABR Loans, in which
event all such Eurodollar Loans shall be automatically converted to ABR Loans as
of the effective date of such notice as provided in paragraph (b) of this
Section 2.14.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)                                 For purposes of this Section 2.14, a notice
to the Borrower by any Lender shall be effective as to each Eurodollar Loan made
by such Lender on the date of receipt by the Borrower.

 

2.15                        Indemnity.  The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of any default by the Borrower in the making of any payment or
prepayment required to be made hereunder.  A certificate of any Lender setting
forth any amount or amounts which such Lender is entitled to receive pursuant to
this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error.

 

2.16                        Pro Rata Treatment.  Except as required under
Section  2.14, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans).  Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its reasonable discretion, round
each Lender’s percentage of such Borrowing to the next higher or lower whole
dollar amount.

 

2.17                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans and accrued interest thereon or other such

 

54

--------------------------------------------------------------------------------


 

obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation, but only to the extent that such consent does not increase
the aggregate liability of the Borrower.

 

2.18                        Payments; Administrative Agent’s Clawback.  (a) The
Borrower shall make each payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 noon, New York City time, on the date when due in
immediately available dollars, without setoff, defense or counterclaim. Each
such payment shall be made to the Administrative Agent at its offices at Eleven
Madison Avenue, New York, NY 10010. The Administrative Agent shall distribute to
each Lender any payments received by the Administrative Agent on behalf of such
Lender.  Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

(b)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (x) in the case of ABR Loans, 12:00 noon, New York City
time, on the date of such Borrowing and (y) otherwise, prior to the proposed
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such

 

55

--------------------------------------------------------------------------------


 

event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(c)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

2.19                        Taxes.  (a) Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower or any other Loan Party shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all such required deductions (including such deductions applicable
to additional sums payable under this Section) the Administrative Agent or the
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall
timely pay the full amount so deducted to the relevant Governmental Authority in
accordance with applicable law. The Administrative Agent or Lender will use
reasonable efforts to notify the Borrower upon becoming aware of any
circumstances as a result of which the Borrower or any other Loan Party is or
would be required to make any deduction or withholding from any sum payable
hereunder.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Payments of Other Taxes by the Borrower. 
Without limiting the provisions of paragraph (a) of this Section 2.19, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.19) paid by the
Administrative Agent or such Lender, and any reasonable expenses (including the
fees, charges and disbursements of counsel, which fees, charges and
disbursements of counsel shall be on the same terms and subject to the same
limitations as provided in Section 9.04(b), provided that successful recovery of
such fees, charges and disbursements of counsel pursuant to this
Section 2.19(c) by the Administrative Agent or any Lender shall preclude such
Administrative Agent or such Lender from receiving duplicative indemnification
for these same fees, charges or disbursements of counsel under
Section 9.04(b) of this Agreement) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, other than
penalties, interest and expenses to the extent solely and directly attributable
to the gross negligence or willful misconduct, as determined by a final and
nonappealable judgment of a court of competent jurisdiction, of such
Administrative Agent or Lender.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or any other Loan Party to a Governmental Authority, the Borrower or
such other Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding tax (including
withholding tax imposed by FATCA) under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in this Section 2.19, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of

 

57

--------------------------------------------------------------------------------


 

such Lender; provided, however, that if any Lender fails to comply with the
documentation requirements of this Section 2.19(e), any Taxes or increase in
Taxes resulting solely and directly from such failure shall be considered
Excluded Taxes, but only to the extent that such resulting Taxes would not
constitute Indemnified Taxes but for the operation of this sentence.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-9,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(iii)                               duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iv)                              duly completed copies of Internal Revenue
Service Form W-8IMY and all required supporting documentation,

 

(v)                                 in the case of a payment made to a Lender
under this Agreement or any Loan Document that would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable, or any successor
provisions thereof), such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment,

 

(vi)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of  Internal Revenue
Service Form W-8BEN, or

 

(vii)                           any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

58

--------------------------------------------------------------------------------


 

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.19(e).  Each Lender agrees that if any form or certification
previously delivered by such Lender pursuant to this Section 2.19(e) expires or
becomes obsolete or inaccurate in any material respect, such Lender shall, on or
before the date on which such form or certification expires or becomes obsolete
or inaccurate, update such form or certification or promptly notify the Borrower
and the Administrative Agent in writing of such Lender’s legal inability to do
so.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or a Lender determines, in its sole discretion and good
faith, that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.19, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(g)                                  Cooperation.  If the Borrower determines in
good faith that a reasonable basis exists for contesting any Indemnified Taxes
or Other Taxes for which additional amounts have been paid under this
Section 2.19, the relevant Lender or the Administrative Agent, if reasonably
requested by the Borrower in writing, will use reasonable efforts to cooperate
with the Borrower at the Borrower’s expense in challenging such Indemnified
Taxes or Other Taxes.  Nothing in this Section 2.19(g) shall relieve the
Borrower of its obligation to promptly pay any additional amounts pursuant to
this Section 2.19.

 

2.20                        Mitigation Obligations; Replacement of Lenders. 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.19, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.19, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.19 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.20(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.03), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.03;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

2.21                        Defaulting Lender.  (a) Defaulting Lender
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting

 

60

--------------------------------------------------------------------------------


 

Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article IV were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Commitment Fee for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

61

--------------------------------------------------------------------------------


 

2.22                        Increase in Commitments.  (a) Request for Increase. 
Provided there exists no Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the total Commitment by an amount (for all such requests) not
exceeding $13,300,000 in the aggregate; provided that any such request for an
increase shall be in a minimum amount of $2,500,000.  At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than five Business Days from the date of delivery of
such notice to the Administrative Agent).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within the time period specified in the
notice described in Section 2.22(a) whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Commitment Percentage of such requested increase.  Any Lender
that does not respond to the request for increase within the time period
specified in the applicable notice will be deemed to have declined to increase
its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent will notify the Borrower and each
Lender of the Lenders’ responses to each request for increase made under
Section 2.22(a).  To achieve the full amount of a requested increase, the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent.

 

(d)                                 Effective Date and Allocations.  If the
total Commitment is increased in accordance with this Section 2.22, the Required
Lenders and the Borrower will determine the effective date and the final
allocation of such increase.  The Administrative Agent will promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
effective date thereof.

 

(e)                                  Conditions to Effectiveness of Increase. 
As conditions precedent to such increase, (i) the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the effective
date of such increase signed by a Financial Officer of the Borrower
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (y) certifying that, before and after giving
effect to such increase: (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct on and as of the
effective date of such increase, except to the extent that such representations
and warranties related to an earlier date, in which case they are true and
correct as of such earlier date; and (B) no Default exists; and (ii) the
Required Lenders shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such increase (including the amount thereof
and the Persons increasing such Commitments).  The Borrower will repay any Loans
outstanding on the effective date of such increase to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Commitment
Percentages arising from any nonratable increase in the Commitment under this
Section 2.22.

 

(f)                                   Increase in Commitment Fee.  On the
effective date of any increase in the Commitment under this Section 2.22:
(i) the Borrower will pay to the Administrative Agent on behalf of each Lender
that participates in the increase a fee equal to 2.00% of the amount of the

 

62

--------------------------------------------------------------------------------


 

increase in such Lender’s Commitment; and (ii) Schedule 2.01 will be amended and
updated to reflect the new Commitments.

 

(g)                                  Conflicting Provisions.  This Section 2.22
shall supersede any provisions in Section 2.17, 9.03, or 9.07 to the contrary.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, and each of the Lenders that:

 

3.01                        Organization; Powers.  The Borrower and each of the
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to so qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow hereunder.

 

3.02                        Authorization.  The Transactions (a) have been duly
authorized by all requisite corporate, limited liability company and, if
required, stockholder or member action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of the Borrower or
any Restricted Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which the
Borrower or any Restricted Subsidiary is a party or by which any of them or any
of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by  the Borrower or any Restricted Subsidiary (other than any Lien
created hereunder or under the Security Documents).

 

3.03                        Enforceability.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.

 

3.04                        Governmental Approvals.  No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and filings with
the United States Patent and Trademark Office and the United States Copyright
Office and (b) such as have been made or obtained and are in full force and
effect.

 

63

--------------------------------------------------------------------------------


 

3.05                        Financial Statements.  (a) The Borrower has
heretofore furnished to the Lenders the consolidated balance sheets and related
statements of income, stockholder’s equity and cash flows of each of CheckSmart
Financial Company and California Check Cashing Stores, LLC as of and for the
fiscal years ended December 31, 2008, 2009 and 2010, each audited by and
accompanied by the unqualified opinion of McGladrey & Pullen, LLP, independent
public accountants. Such financial statements present fairly the financial
condition and results of operations and cash flows of CheckSmart Financial
Company and California Check Cashing Stores, LLC and their respective
consolidated subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of CheckSmart Financial Company and California Check Cashing Stores,
LLC and their respective consolidated subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.

 

(b)                                 The Borrower has heretofore delivered to the
Lenders its unaudited pro forma consolidated balance sheet and related pro forma
statements of income as of and for the 12-month period ending on December 31,
2010, prepared giving effect to the Transactions as if they had occurred, with
respect to such balance sheet, on such date and, with respect to such other
financial statements, on the first day of the 12-month period ending on such
date. Such pro forma financial statements have been prepared in good faith by
the Borrower, based on the assumptions set forth in the Senior Secured Notes
Offering Circular (which assumptions are believed by the Borrower on the date
hereof and on the Closing Date to be reasonable) are based on the best
information available to the Borrower as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly on a pro forma basis the estimated consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
date and for such period, assuming that the Transactions had actually occurred
at such date or at the beginning of such period, as the case may be.

 

3.06                        No Material Adverse Change.  No event, change or
condition has occurred that has had, or could reasonably be expected to have, a
material adverse effect on the business, assets, liabilities, operations,
condition (financial or otherwise), operating results or prospects of the
Borrower and the Subsidiaries, taken as a whole, since December 31, 2010.

 

3.07                        Title to Properties; Possession Under Leases. 
(a) Each of the Borrower and the Restricted Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes. All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.

 

(b)                                 Each of the Borrower and the Restricted
Subsidiaries has complied, in all material respects, with all obligations under
all material leases to which it is a party and all such leases are in full force
and effect.  Each of the Borrower and the Restricted Subsidiaries enjoys
peaceful and undisturbed possession under all such material leases, except to
the extent not reasonably likely to result in a Material Adverse Effect.

 

3.08                        Subsidiaries.  (a) Schedule 3.08 sets forth as of
the Closing Date a complete and accurate list of all Subsidiaries, the
percentage ownership interest of the Borrower or any other

 

64

--------------------------------------------------------------------------------


 

Subsidiary therein, and the jurisdiction of incorporation of each Subsidiary.
The shares of capital stock or other ownership interests so indicated on
Schedule 3.08 are fully paid and non-assessable and are owned by the Borrower or
any Subsidiary, directly or indirectly, free and clear of all Liens, other than
Liens expressly permitted by Section 6.02.

 

(b)                                 Schedule 3.08(b) sets forth as of the
Closing Date a complete and accurate list of all Unrestricted Subsidiaries, the
percentage ownership interest of the Borrower or any other Subsidiary therein
and the jurisdiction of incorporation of each Unrestricted Subsidiary. The
shares of capital stock or other ownership interests so indicated on Schedule
3.08(b) are fully paid and non-assessable and are owned by the Borrower or any
Subsidiary, directly or indirectly, free and clear of all Liens.

 

3.09                        Litigation; Compliance with Laws.  (a) Except as set
forth on Schedule 3.09, there are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Restricted Subsidiary or any business, property or rights of any such Person
(i) that involve any Loan Document or the Transactions or (ii) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

(b)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed on Schedule 3.09 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

(c)                                  None of the Borrower or any of the
Restricted Subsidiaries or any of their respective material properties or assets
is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits), or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

3.10                        Agreements.  (a) None of the Borrower or any of the
Restricted Subsidiaries is a party to any agreement or instrument or subject to
any corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 None of the Borrower or any of the
Restricted Subsidiaries is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

 

3.11                        Federal Reserve Regulations.  (a) None of the
Borrower or any of the Restricted Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of,

 

65

--------------------------------------------------------------------------------


 

or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

 

3.12                        Investment Company Act.  None of the Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

3.13                        Use of Proceeds.  The Borrower will use the proceeds
of the Loans only for the purposes specified in the introductory statement  to
this Agreement.

 

3.14                        Tax Returns.  Each of the Borrower and the
Restricted Subsidiaries has filed or caused to be filed all material Federal,
state, local and foreign tax returns or reports required to have been filed by
it and has paid or caused to be paid all taxes due and payable by it and all
assessments received by it, except (a) Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, shall have set aside on its books adequate reserves
or (b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

3.15                        No Material Misstatements.  No information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which, and as of the
date, they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions (based upon
accounting principles consistent with the historical audited financial
statements of CheckSmart Financial Company) and due care in the preparation of
such information, report, financial statement, exhibit or schedule.

 

3.16                        Employee Benefit Plans.  Each of the Borrower and
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic 715) did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of such Plan by an amount that could reasonably be expected to result
in a Material Adverse Effect, and the present value of all benefit liabilities
of all underfunded Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the last annual
valuation dates applicable thereto, exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.

 

3.17                        Environmental Matters.  (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be

 

66

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect, none of the Borrower or any of
the Restricted Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(b)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed on Schedule 3.17 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

3.18                        Insurance.  Schedule 3.18 sets forth a true,
complete and correct description of all insurance maintained by the Borrower or
by the Borrower for its Subsidiaries as the Closing Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid. The
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.

 

3.19                        Security Documents.  (a) The Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Collateral Agreement) and the proceeds thereof and (i) when the Pledged
Collateral (as defined in the Collateral Agreement) is delivered to the
Collateral Agent, the Lien created under Collateral Agreement shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral, in each case
prior and superior in right to any other Person, and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule
3.19(a), the Lien created under the Collateral Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Collateral Agreement), in each case prior and superior in right
to any other Person, other than with respect to Liens expressly permitted by
Section 6.02.

 

(b)                                 Upon the recordation of the Collateral
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent) with the United
States Patent and Trademark Office and the United States Copyright Office,
together with the financing statements in appropriate form filed in the offices
specified on Schedule 3.19(a), a Lien created under the Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing in the United States and its territories and possessions, in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).

 

3.20                        Location of Real Property and Leased Premises. 
(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
real property owned by the Borrower and the

 

67

--------------------------------------------------------------------------------


 

Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries own in
fee all the real property set forth on Schedule 3.20(a).

 

(b)                                 Schedule 3.20(b) lists completely and
correctly as of the Closing Date all real property leased by the Borrower and
the Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries
have valid leases in all the real property set forth on Schedule 3.20(b).

 

3.21                        Labor Matters.  As of the date hereof and the
Closing Date, there are no strikes, lockouts or slowdowns against the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened. The hours worked by and payments made to employees of the Borrower
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been in all material respects paid or accrued
as a liability on the books of the Borrower or such Restricted Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Restricted Subsidiary is
bound.

 

3.22                        Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

 

3.23                        Transaction Documents.  The Borrower has delivered
to the Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither the Borrower nor any Loan Party or, to the knowledge of the
Borrower or each Loan Party,  any other Person party thereto is in default as of
the Closing Date in the performance or compliance with any material provisions
thereof.  The Merger Agreement complies in all material respects with all
applicable laws. All representations and warranties of the Borrower and each
Loan Party set forth in the Merger Agreement were true and correct in all
material respects at the time as of which such representations and warranties
were made (or deemed made).

 

3.24                        Sanctioned Persons.  None of the Borrower or any
Restricted Subsidiary nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of the Borrower or any Restricted
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the

 

68

--------------------------------------------------------------------------------


 

Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions on the date of each Borrowing (each
such event being called a “Credit Event”):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03 (or such notice shall
have been deemed given in accordance with Section 2.03).

 

(b)                                 The representations and warranties set forth
in Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c)                                  At the time of and immediately after such
Credit Event, no Default or Event of Default shall have occurred and be
continuing.

 

(d)                                 Immediately after giving effect to such
Credit Event and the use of proceeds thereof, (i) the Borrower shall be in pro
forma compliance with the financial covenant set forth in Section 6.09 and
(ii) Aggregate Revolving Credit Exposures shall not exceed the Borrowing Base.

 

(e)                                  No Triggering Event Notice shall have been
delivered to the Borrower at any time prior to the making of such Borrowing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c), (d) and (e) of this Article IV.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will, and
will cause each of the Restricted Subsidiaries to:

 

69

--------------------------------------------------------------------------------


 

5.01                        Existence; Compliance with Laws; Businesses and
Properties.  (a) Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.04.

 

(b)                                 Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business; maintain and operate
such business in substantially the manner in which it is presently conducted and
operated; comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.

 

5.02                        Insurance.  (a) Keep its insurable properties
adequately insured at all times by financially sound and reputable insurers;
maintain such other insurance, to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it; and maintain
such other insurance as may be required by law.

 

(b)                                 Cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement, in form and substance satisfactory to the
Administrative Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower or any other Loan Party under such policies directly to the
Collateral Agent; cause all such policies to provide that neither the Borrower,
the Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably require from time to time to protect their interests;
deliver original or certified copies of all such policies to the Collateral
Agent; cause each such policy to provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium upon not less than 10
days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent (giving the Administrative Agent and the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ prior written notice thereof by the
insurer to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent) together with
evidence satisfactory to the Administrative Agent of payment of the premium
therefor.

 

70

--------------------------------------------------------------------------------


 

(c)                                  Notify the Administrative Agent and the
Collateral Agent immediately whenever any separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 5.02 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.

 

5.03                        Obligations and Taxes.  Pay its Indebtedness and
other obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such obligation, claim, Tax, assessment, charge, levy or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien.

 

5.04                        Financial Statements, Reports, etc.  In the case of
the Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:

 

(a)                                 within 90 days after the end of each fiscal
year, its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Subsidiaries during
such year, together with comparative figures for the immediately preceding
fiscal year, all audited by McGladrey & Pullen, LLP or other independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not include (i) an explanatory paragraph
expressing doubt about the ability of the Borrower and its consolidated
Subsidiaries to continue as a going concern or (ii) any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)                                 commencing with the fiscal quarter ended
March 31, 2011, within 60 days of the end of such fiscal quarter and,
thereafter, within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments; provided,
however, that with respect to the fiscal quarter ending March 31, 2011, the
furnished consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows shall be those of Checksmart Financial
Holdings Corp., shall be delivered together with a

 

71

--------------------------------------------------------------------------------


 

“Management’s Discussion and Analysis of Financial Condition and Results of
Operations”, with respect to the interim financial information contained
therein, prepared on a basis substantially consistent with, and with the same
level of detail as, the corresponding information included in the Senior Secured
Notes Offering Circular or, at the option of the Borrower, the then applicable
SEC requirements and shall be certified by a Financial Officer as provided
herein;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) of this Section 5.04, a certificate of the
accounting firm (in the case of paragraph (a)) or Financial Officer (in the case
of paragraph (b)) opining on or certifying such statements (which certificate,
when furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating (A) that, as of the date of the balance sheet included with such
financial statements, the Borrowing Base is not less than the amount of the
Aggregate Revolving Credit Exposure and (B) compliance with Section 6.09;

 

(d)                                 within 90 days after the beginning of each
fiscal year of the Borrower, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget)
and, promptly when available, any significant revisions of such budget;

 

(e)                                  (A) within 30 days after the end of each
calendar month (the “Applicable Month”), (i) a Borrowing Base Certificate
(together with reasonable supporting information) that demonstrates that, as of
a day no more than five days earlier than the date of such certificate, the
Aggregate Revolving Credit Exposure did not exceed the Borrowing Base, (ii) a
statement of accounts for the deposit accounts and securities accounts of the
Borrower and its Subsidiaries, identifying the owner of each such account,
whether such account is a Collateral Account and setting forth the balance in
such account as of the Business Day immediately preceding delivery of such
statement and (iii) except for any such end of a calendar month that constitutes
the end of any fiscal quarter or year, the Borrower’s consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows showing
the financial condition of the Borrower and its consolidated Subsidiaries as of
the close of such month and the results of its operations and the operations of
such Subsidiaries during such month and the then elapsed portion of the fiscal
year, and comparative figures for the same periods in the immediately preceding
fiscal year, all certified by one of its Financial Officers as fairly presenting
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments; and
(B) within 45 days after the end of each December, the information required by
clause (A)(iii) above as of the close of such month;

 

(f)                                   if any Borrowing Base Certificate
delivered in accordance with Section 5.04(e)(i) demonstrates that the Borrowing
Base (determined as of the date required by such section) is less than 105% of
the Aggregate Revolving Credit Exposure at such time, then the Borrower shall
deliver to the Lenders, on the 15th day of the second calendar month following
the Applicable

 

72

--------------------------------------------------------------------------------


 

Month, (i) a subsequent Borrowing Base Certificate (together with reasonable
supporting information) that demonstrates that, as of a day no more than five
days earlier than the date of such subsequent certificate, the Aggregate
Revolving Credit Exposure did not exceed the Borrowing Base and (ii) a statement
of accounts for the deposit accounts and securities accounts of the Borrower and
its Subsidiaries, identifying the owner of each such account, whether such
account is a Collateral Account and setting forth the balance in such account as
of the Business Day immediately preceding delivery of such statement;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed to its shareholders, as the case may be;

 

(h)                                 promptly after the receipt thereof by the
Borrower or any Subsidiary, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;

 

(i)                                     promptly after the request by any
Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

 

(j)                                    promptly after the request by the
Administrative Agent or any Lender, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan; provided that if the Borrower or
any of its ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Borrower or
the applicable ERISA Affiliate shall promptly make a request for such documents
or notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and

 

(k)                                 promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

Any consolidated financial statements or reports required to be delivered under
this Section 5.04 as of, or for any period ending on, May 31, 2015, or later
shall set forth the amount of each item contained therein that is attributable
to (i) the Borrower and the Restricted Subsidiaries, on the one hand, and
(ii) the Unrestricted Subsidiaries, on the other hand.

 

5.05                        Litigation and Other Notices.  Furnish to the
Administrative Agent and each Lender prompt written notice (and in no event
later than five Business Days after obtaining knowledge thereof) of the
following (except that the Borrower and the Restricted Subsidiaries will not be
required to provide such written notice of any of the following to the extent
such

 

73

--------------------------------------------------------------------------------


 

matter has been publicly announced or is publicly known and, in each case, is
readily ascertainable by customary internet searches):

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 the filing or commencement of, or any threat
or notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000;

 

(d)                                 any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(e)                                  any change in the Borrower’s corporate
rating by S&P, in the Borrower’s corporate family rating by Moody’s, or any
notice from either such agency indicating its intent to effect such a change or
to place the Borrower on a “CreditWatch” or “WatchList” or any similar list, in
each case with negative implications, or its cessation of, or its intent to
cease, rating the Borrower; and

 

(f)                                   any Triggering Event, specifying the
nature and extent thereof and the corrective action (if any) taken or proposed
to be taken with respect thereto.

 

5.06                        Information Regarding Collateral.  (a) Furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s corporate name, (ii) in the jurisdiction of organization or formation of
any Loan Party, (iii) in any Loan Party’s identity or corporate structure or
(iv) in any Loan Party’s Federal Taxpayer Identification Number. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.  The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b)                                 In the case of the Borrower, each year, at
the time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.04(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 5.06.

 

5.07                        Maintaining Records; Access to Properties and
Inspections; Maintenance of Ratings.  (a) Keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all dealings and transactions in

 

74

--------------------------------------------------------------------------------


 

relation to its business and activities. Each Loan Party will, and will cause
each of its subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties of such Person at reasonable times and as often as reasonably
requested (but no more than twice per fiscal year of the Borrower, unless an
Event of Default has occurred and is continuing) and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor.

 

(b)                                 In the case of the Borrower, use
commercially reasonable efforts to maintain a corporate rating from S&P and a
corporate family rating from Moody’s, in each case in respect of the Borrower.

 

5.08                        Use of Proceeds.  Use the proceeds of the Loans only
for the purposes specified in the introductory statement to this Agreement.

 

5.09                        Employee Benefits.  (a) Comply in all material
respects with the applicable provisions of ERISA and the Code and (b) furnish to
the Administrative Agent as soon as possible after, and in any event within 10
days after any Responsible Officer of the Borrower or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$1,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.

 

5.10                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons occupying its properties to comply, in all
material respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all environmental permits necessary for its
operations and properties; and conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of the Borrower or any
Restricted Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings, and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

5.11                        Preparation of Environmental Reports.  If a Default
caused by reason of a breach of Section 3.17 or Section 5.10 shall have occurred
and be continuing for more than 20 days without the Borrower or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default, prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

 

5.12                        Further Assurances.  (a) Execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform

 

75

--------------------------------------------------------------------------------


 

Commercial Code and other financing statements, mortgages and deeds of trust)
that may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent (upon instruction from the
Administrative Agent) may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the Security Documents.  The Borrower will cause
any subsequently acquired or organized Restricted Subsidiary that is a Domestic
Subsidiary, any Domestic Subsidiary that has ceased being an Unrestricted
Subsidiary and any other Restricted Subsidiary, if such Restricted Subsidiary
guarantees Indebtedness of any Loan Party, to become a Loan Party by executing
the Guarantee Agreement in favor of the Administrative Agent and the Collateral
Agreement and each other applicable Security Document in favor of the Collateral
Agent. In addition, from time to time, the Borrower will, at its cost and
expense, promptly secure the Secured Obligations by pledging or creating, or
causing to be pledged or created, perfected security interests with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate (it being understood that it is the intent of the
parties that the Secured Obligations shall be secured by substantially all the
assets of the Borrower and its Domestic Subsidiaries (other than any
Unrestricted Subsidiaries) (including real and other properties acquired
subsequent to the Closing Date)); provided, however, that no outstanding voting
equity or other voting ownership interests of any Foreign Subsidiary or any
Restricted DRE in excess of 65% of the voting power of all classes of equity or
other ownership interests of such Foreign Subsidiary or Restricted DRE, in each
case, that are entitled to vote shall be required to be pledged.  Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Administrative Agent, and
the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent shall reasonably request to
evidence compliance with this Section 5.12.  The Borrower agrees to provide such
evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.  In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by it or any of the Subsidiaries of an
ownership interest in any real property (or any interest in real property)
having a value in excess of $1,000,000.

 

(b)                                 As soon as practicable but in any event
within 60 days after the Closing Date, the Borrower shall take or cause its
Subsidiaries to take the actions set forth on Schedule 5.12.

 

5.13                        Alabama Excess Cash Flow Distribution.  So long as
the Alabama Subsidiary remains a Subsidiary of the Borrower and the Alabama
Revolving Credit Agreement remains outstanding, within 45 days of the end of
each fiscal quarter, the Borrower shall cause the Alabama Subsidiary to declare
and pay a dividend, other payment or distribution on account of its Equity
Interests to the holders of such Equity Interests on a pro rata basis in an
amount equal to the Alabama Excess Cash Flow for such fiscal quarter, and shall
deliver to the Administrative Agent an Officer’s Certificate setting forth a
reasonably detailed calculation of Alabama Excess Cash Flow for such fiscal
quarter and confirming that such dividend or other payment or distribution has
been made.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing:

 

6.01                        Indebtedness and Issuance of Disqualified Stock and
Preferred Stock.  (a) The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur” and
collectively, an “incurrence”) any Indebtedness (including Acquired
Indebtedness) and the Borrower will not issue any shares of Disqualified Stock
and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Borrower may
incur Indebtedness (including Acquired Indebtedness) and issue shares of
Disqualified Stock, and any of the Subsidiary Guarantors may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock and issue
shares of Preferred Stock, if (i) the Fixed Charge Coverage Ratio on a
consolidated basis for the Borrower and the Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Stock or Preferred Stock is issued would have
been at least 2.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period and (ii) the Leverage
Ratio on a consolidated basis for the Borrower and the Restricted Subsidiaries
(determined by reference to the EBITDA of such Persons for the most recently
ended four fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued) is no greater than 5.50
to 1.00, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred on the date
of such incurrence.  The limitations set forth in this Section 6.01(a) will not
apply to any incurrence of Capitalized Lease Obligations in an aggregate
principal amount not to exceed $1,000,000 if the incurrence thereof would be
permitted under Section 6.01(b)(v) but for the limitation related to the
Leverage Ratio set forth in Section 6.01(b).

 

(b)                                 The foregoing limitations will not apply to
any incurrence or issuance described below if the Leverage Ratio on a
consolidated basis for the Borrower and the Restricted Subsidiaries (determined
by reference to the EBITDA of such Persons for the most recently ended four
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued) is no greater than 5.50
to 1.00, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as

 

77

--------------------------------------------------------------------------------


 

the case may be, and the application of proceeds therefrom had occurred on the
date of such incurrence:

 

(i)                                     the incurrence of Indebtedness under
this Agreement;

 

(ii)                                  the incurrence of Indebtedness under the
Alabama Revolving Credit Agreement by the Alabama Subsidiary, up to an aggregate
principal amount outstanding at any one time not to exceed $7,000,000;

 

(iii)                               the incurrence by the Borrower and any
Subsidiary Guarantor of Indebtedness represented by the Senior Secured Notes
(including any guarantee thereof) (other than any Additional Notes (as defined
in the Senior Secured Notes Indenture), but including any Exchange Notes (as
defined in the Senior Secured Notes Indenture and guarantees thereof), up to an
aggregate principal amount outstanding at any one time not to exceed
$395,000,000;

 

(iv)                              Indebtedness of the Borrower and the
Restricted Subsidiaries in existence on the Closing Date (other than
Indebtedness described in clause (i), (ii) or (iii)) and set forth on Schedule
6.01;

 

(v)                                 Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and Preferred Stock incurred by the Borrower or
any of the Restricted Subsidiaries to finance the purchase, lease, construction,
installation or improvement of property (real or personal), equipment or other
asset that is used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets, and
Indebtedness, Disqualified Stock and Preferred Stock incurred or issued to
refund, refinance, replace, renew, extend or defease any Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued as permitted under this
clause (v); provided that the aggregate amount of Indebtedness, Disqualified
Stock and Preferred Stock incurred pursuant to this clause (v), when aggregated
with the outstanding amount of Indebtedness, Disqualified Stock and Preferred
Stock incurred or issued to refund, refinance, replace, renew, extend or defease
Indebtedness, Disqualified Stock or Preferred Stock initially incurred or issued
in reliance on this clause (v) or the last sentence of Section 6.01(a), does not
exceed the greater of $10,000,000 and 2.0% of Total Assets;

 

(vi)                              Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries constituting reimbursement obligations with
respect to bankers’ acceptances, bank guarantees, letters of credit, warehouse
receipts or similar facilities entered into in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, in each case (other than in the case of performance or surety
bonds incurred to satisfy a regulatory requirement) incurred in the ordinary
course of business; provided, however, that upon the drawing of such letters of

 

78

--------------------------------------------------------------------------------


 

credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

 

(vii)                           Indebtedness arising from agreements of the
Borrower or the Restricted Subsidiaries providing for indemnification,
adjustment of purchase price, earnout or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided, however, that the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds including non-cash proceeds (the fair market value of such
non-cash proceeds being measured at the time received and without giving effect
to any subsequent changes in value) actually received by the Borrower and the
Restricted Subsidiaries in connection with such disposition;

 

(viii)                        Indebtedness of the Borrower to a Restricted
Subsidiary; provided that any such Indebtedness owing to a Restricted Subsidiary
that is not a Subsidiary Guarantor is expressly subordinated in right of payment
to the Secured Obligations; provided further, that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien (but not foreclosure thereon)) shall be deemed, in each case, to
be an incurrence of such Indebtedness not permitted by this clause;

 

(ix)                              Indebtedness of a Restricted Subsidiary owing
to the Borrower or another Restricted Subsidiary; provided that if a Subsidiary
Guarantor incurs such Indebtedness owing to a Restricted Subsidiary that is not
a Subsidiary Guarantor, such Indebtedness shall be expressly subordinated in
right of payment to the Guarantee of such Subsidiary Guarantor, as the case may
be; provided further, that any subsequent transfer of any Capital Stock or any
other event that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien (but not foreclosure thereon)) shall
be deemed, in each case, to be an incurrence of such Indebtedness not permitted
by this clause;

 

(x)                                 shares of Preferred Stock of a Restricted
Subsidiary issued to the Borrower or another Restricted Subsidiary; provided
that any subsequent issuance or transfer of any Capital Stock or any other event
that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of Preferred
Stock (except to the Borrower or another of the Restricted Subsidiaries or any
pledge of such Indebtedness constituting a Permitted Lien (but not foreclosure
thereon)) shall be deemed in each case to be an issuance of such shares of
Preferred Stock not permitted by this clause;

 

79

--------------------------------------------------------------------------------


 

(xi)                              Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting
interest rate risk with respect to any Indebtedness permitted to be incurred
pursuant to this Section 6.01, exchange rate risk or commodity pricing risk;

 

(xii)                           obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, incurred in the ordinary course of business;

 

(xiii)                        (A) Indebtedness or Disqualified Stock of the
Borrower and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary in an aggregate principal amount or liquidation preference
up to 100.0% of the net cash proceeds received by the Borrower since immediately
after the Closing Date from the issue or sale of Equity Interests of the
Borrower or cash contributed to the capital of the Borrower (in each case, other
than Excluded Contributions, proceeds of Disqualified Stock or Designated
Preferred Stock and sales of Equity Interests to any Subsidiary of the Borrower)
as determined in accordance with clause (3)(b) or (3)(c) of the first paragraph
of Section 6.05 to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges pursuant to the second paragraph of
Section 6.05 or to make Permitted Investments (other than Permitted Investments
specified in clause (i), (ii) or (iii) of the definition thereof) and
(B) Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued pursuant to this clause (xiii)(B), does not exceed
$35,000,000 (it being understood that any Indebtedness, Disqualified Stock or
Preferred Stock incurred or issued pursuant to this clause (xiii)(B) shall cease
to be deemed incurred or issued for purposes of this clause (xiii)(B) but shall
be deemed incurred pursuant to Section 6.01(a) from and after the first date on
which the Borrower or such Restricted Subsidiary could have incurred such
Indebtedness, Disqualified Stock or Preferred Stock under the first paragraph of
this Section 6.01 without reliance on this clause (xiii)(B); provided that, in
the case of any such Indebtedness that is secured by a Lien, the foregoing
reclassification shall only be effective if and to the extent that the Borrower
and the Restricted Subsidiaries would be able to incur (and as a result of such
reclassification are deemed to have incurred) such Lien pursuant to clause
(xix) or (xxxviii) of the definition of “Permitted Liens”);

 

(xiv)                       the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness or the issuance by the Borrower or any Restricted
Subsidiary of Disqualified Stock or Preferred Stock that serves to refund,
refinance, replace, renew, extend or defease any Indebtedness, Disqualified
Stock or Preferred Stock incurred as permitted under the first paragraph of this
Section 6.01 or clause (iii), (iv) or (xiii)(A) above, or clause (xv) below or
any Indebtedness, Disqualified Stock or Preferred Stock

 

80

--------------------------------------------------------------------------------


 

issued to so refund, refinance, replace, renew, extend or defease such
Indebtedness, Disqualified Stock or Preferred Stock, including additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums
(including reasonable tender premiums), defeasance costs and fees and accrued
and unpaid interest in connection therewith (the “Refinancing Indebtedness”)
prior to its respective maturity; provided, however, that such Refinancing
Indebtedness:

 

(A)                               has a final maturity date later than the final
maturity date of, and has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred that is not less than the remaining
Weighted Average Life to Maturity, of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded, refinanced, replaced, renewed, extended or
defeased,

 

(B)                               to the extent such Refinancing Indebtedness
refunds, refinances, replaces, renews, extends or defeases (I) Indebtedness
subordinated or pari passu (without giving effect to security interests) to the
Secured Obligations, such Refinancing Indebtedness is subordinated or pari passu
(without giving effect to security interests) to the same extent as the
Indebtedness being refunded, refinanced, replaced, renewed, extended or defeased
or (II) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness
must be Disqualified Stock or Preferred Stock, respectively, and

 

(C)                               shall not include (I) Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that is not a
Subsidiary Guarantor or the Borrower that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower; (II) Indebtedness, Disqualified Stock
or Preferred Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor
or the Borrower that refinances Indebtedness, Disqualified Stock or Preferred
Stock of a Subsidiary Guarantor; or (I) Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

 

(xv)                          Indebtedness, Disqualified Stock or Preferred
Stock of (x) the Borrower or a Restricted Subsidiary incurred or issued to
finance an acquisition or (y) Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into, amalgamated with or consolidated with the
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement; provided that after giving pro forma effect to such acquisition,
amalgamation, merger or consolidation, either

 

(A)                               the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in the first paragraph of this Section 6.01, or

 

(B)                               the Fixed Charge Coverage Ratio of the
Borrower and the Restricted Subsidiaries is greater than such Fixed Charge
Coverage Ratio immediately prior to such acquisition, amalgamation, merger or
consolidation;

 

81

--------------------------------------------------------------------------------


 

(xvi)                       cash management obligations and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, endorsements of instruments for deposit,
overdraft protections and similar arrangements, in each case incurred in the
ordinary course of business;

 

(xvii)                    [Intentionally Omitted];

 

(xviii)                 any guarantee by the Borrower or a Restricted Subsidiary
of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary so long as the incurrence of such guaranteed Indebtedness is
permitted under the terms of this Agreement and the Senior Secured Notes
Indenture;

 

(xix)                       Indebtedness of Foreign Subsidiaries of the Borrower
not to exceed at any one time outstanding, and together with any other
Indebtedness incurred under this clause (xix), the greater of $35,000,000 and
7.0% of Total Assets;

 

(xx)                          Indebtedness of the Borrower or any of the
Restricted Subsidiaries consisting of (I) the financing of insurance premiums or
(II) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

 

(xxi)                       Indebtedness of the Borrower or any of the
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business;

 

(xxii)                    Indebtedness consisting of Indebtedness issued by the
Borrower or any of the Restricted Subsidiaries to future, current or former
officers, directors and employees thereof, their respective estates, spouses or
former spouses, in each case to finance the purchase or redemption of Equity
Interests of the Borrower or any Parent Entity to the extent described in
clause (4) of the second paragraph of Section 6.05; and

 

(xxiii)                 any obligation, or guaranty of any obligation, of the
Borrower or any Restricted Subsidiary to reimburse or indemnify a Person
extending credit to customers of the Borrower or a Restricted Subsidiary
incurred in the ordinary course of business as part of a Similar Business for
all or any portion of the amounts payable by such customers to the Person
extending such credit.

 

Notwithstanding the foregoing, Restricted Subsidiaries that are not Subsidiary
Guarantors shall not be permitted to incur Indebtedness or issue Disqualified
Stock or Preferred Stock pursuant to clause (v), (xiii)(B) or (xix) above if,
after giving effect to such incurrence or issuance, the aggregate principal
amount of Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors outstanding pursuant to such clauses, together with the aggregate
liquidation preference of Disqualified Stock and Preferred Stock issued by
Restricted Subsidiaries that are not Subsidiary Guarantors outstanding pursuant
to such clauses, would exceed the greater of $55,000,000 and 11.0% of Total
Assets.

 

82

--------------------------------------------------------------------------------


 

(c)                                  For purposes of determining compliance with
this Section 6.01:

 

(i)                                     in the event that an item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
meets the criteria of more than one of the categories of permitted Indebtedness,
Disqualified Stock or Preferred Stock described in clauses (i) through (xxii) of
the preceding paragraph or is entitled to be incurred pursuant to the first
paragraph of this Section 6.01, the Borrower, in its sole discretion, will
classify, and may later reclassify, such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) in any manner that complies
with this Section 6.01; provided that (x) all Indebtedness outstanding under
this Agreement will be treated as incurred under clause (i) of the preceding
paragraph, (y) all Indebtedness outstanding under the Alabama Revolving Credit
Agreement will be treated as incurred under clause (ii) of the preceding
paragraph and (z) the Borrower shall not be permitted to reclassify all or any
portion of any Indebtedness incurred pursuant to such clause (i) or (ii); and

 

(ii)                                  at the time of incurrence, the Borrower
will be entitled to divide and classify an item of Indebtedness in more than one
of the types of Indebtedness described in Sections 6.01(a) and 6.01(b).

 

(d)                                 Accrual of interest or dividends, the
accretion of accreted value, the accretion or amortization of original issue
discount and the payment of interest or dividends in the form of additional
Indebtedness, Disqualified Stock or Preferred Stock will not be deemed to be an
incurrence of Indebtedness, Disqualified Stock or Preferred Stock for purposes
of this Section 6.01.

 

(e)                                  For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of accrued interest, fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing.

 

(f)                                   The principal amount of any Indebtedness
incurred to refinance other Indebtedness, if incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

 

(g)                                  The Borrower will not, and will not permit
any Subsidiary Guarantor to, directly or indirectly, incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Borrower or such Subsidiary Guarantor, as

 

83

--------------------------------------------------------------------------------


 

the case may be, unless such Indebtedness is expressly subordinated in right of
payment to the Secured Obligations or such Subsidiary Guarantor’s Guarantee to
the extent and in the same manner as such Indebtedness is subordinated to other
Indebtedness of the Borrower or such Subsidiary Guarantor, as the case may be.

 

(h)                                 For the purposes of this Section 6.01, (i)
unsecured Indebtedness shall not be treated as subordinated or junior to Secured
Indebtedness merely because it is unsecured and (ii) Indebtedness shall not be
treated as subordinated or junior to any other Indebtedness merely because it
has a junior priority with respect to the same collateral.

 

6.02                        Liens.  (a)  The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, create, incur or
suffer to exist any Lien (except Permitted Liens) (each, a “Subject Lien”) that
secures Obligations under any Indebtedness on any asset or property of the
Borrower or any Restricted Subsidiary, except for:

 

(i)                                     in the case of Subject Liens on any
Collateral, any Subject Lien, if such Subject Lien expressly has Junior Lien
Priority on the Collateral relative to the Secured Obligations; or

 

(ii)                                  in the case of Subject Liens on any other
asset or property, any Subject Lien, if the Secured Obligations are equally and
ratably secured with (or on a senior basis to, in the case such Subject Lien
secures any Subordinated Indebtedness) the Obligations secured by such Subject
Lien.

 

(b)                                 Any Lien created for the benefit of the
Lenders pursuant to clause (ii) of Section 6.02(a) may provide by its terms that
such Lien shall be automatically and unconditionally released and discharged
upon the release and discharge of the Subject Lien that gave rise to the
obligation to so secure the Bank Obligations (which release and discharge in the
case of any sale of any such asset or property shall not affect any Lien that
the Collateral Agent may otherwise have on the proceeds from such sale).

 

(c)                                  Any reference to a “Permitted Lien” is not
intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien in favor of the Collateral Agent in respect of the Collateral.

 

6.03                        Asset Sales.  (a) The Borrower will not, and will
not permit any Restricted Subsidiary to, consummate, directly or indirectly, an
Asset Sale, unless:

 

(1)                                 the Borrower or such Restricted Subsidiary,
as the case may be, receives consideration at the time of such Asset Sale at
least equal to the fair market value (measured at the time of contractually
agreeing to such Asset Sale) of the assets sold or otherwise disposed of;

 

(2)                                 except in the case of a Permitted Asset
Swap, at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; and

 

84

--------------------------------------------------------------------------------


 

(3)                                 to the extent that any consideration
received by the Borrower or any Restricted Subsidiary in such Asset Sale
(including, for avoidance of doubt, any Designated Non-cash Consideration and
any assets received in a Permitted Asset Swap) consists of assets of the type
that would constitute Collateral, such assets, including the assets of any
Person that becomes a Subsidiary Guarantor as a result of such transaction, are
as soon as reasonably practicable (and in any event within 90 days) after their
acquisition added to the Collateral.

 

Within 365 days after the receipt of any Net Proceeds of any Asset Sale, the
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale,

 

(i)                                     to prepay Loans and correspondingly
reduce any outstanding Commitments in accordance with Sections 2.11 and 2.09;
provided that reductions in Commitments pursuant to this clause (i) shall not be
required to the extent that such reductions would cause the Total Commitment to
be less than $25,000,000 ;

 

(ii)                                  to make one or more Asset Sale Offers in
accordance with the terms of the Senior Secured Notes Indenture;

 

(iii)                               to make (A) one or more Investments in any
business or businesses, provided that any such Investment is in the form of the
acquisition of Capital Stock that results in the Borrower or a Restricted
Subsidiary, as the case may be, owning an amount of the Capital Stock of such
business such that it constitutes or continues to constitute a Restricted
Subsidiary, (B) capital expenditures or (C) acquisitions of other assets that
are, in the case of each of (A), (B) and (C), used or useful in a Similar
Business or replace the businesses, properties and/or assets that are the
subject of such Asset Sale (any businesses, properties or assets acquired
pursuant to clause (A), (B) or (C) together, the “Additional Assets”); provided
that, without limitation of Section 5.12, any such Additional Assets acquired
with Net Proceeds from an Asset Sale of Collateral are as soon as reasonably
practicable (and in any event, within 90 days) after their acquisition added to
the Collateral; or

 

(iv)                              to the extent such Net Proceeds are not from
Asset Sales of Collateral, to permanently reduce Indebtedness of a Restricted
Subsidiary that is not the Borrower or a Subsidiary Guarantor, other than
Indebtedness owed to the Borrower, a Subsidiary Guarantor or a Restricted
Subsidiary;

 

provided that, in the case of clause (iii) above, a binding commitment to
acquire Additional Assets shall be treated as a permitted application of the Net
Proceeds from the date of such commitment so long as the Borrower or such
Restricted Subsidiary enters into such commitment with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 180 days of such commitment (an “Acceptable Commitment”) and, in the
event any Acceptable Commitment is later cancelled or terminated for any reason
before the Net Proceeds are applied in connection therewith, then such Net
Proceeds shall constitute Excess Proceeds unless the Net Proceeds are otherwise
applied pursuant to any or all of clauses (i) through (iv) above, including,
subject to the proviso below, the entry into a new Acceptable Commitment, prior
to the later of (x) the date that is six months following the date of such

 

85

--------------------------------------------------------------------------------


 

cancellation or termination or (y) the expiration of the Application Period;
provided, further that the Borrower or such Restricted Subsidiary may only enter
into a new Acceptable Commitment under the foregoing provision one time with
respect to each Asset Sale.

 

Any Net Proceeds from the Asset Sales covered by this clause (a) that are not
invested or applied as provided and within the time period set forth in the
preceding paragraph, less the amount of cash applied by the Borrower during the
six months preceding the date of receipt of such Net Proceeds to redeem the
Senior Secured Notes pursuant to the Senior Secured Indenture (other than any
such cash applied in respect of accrued and unpaid interest), will be deemed to
constitute “Excess Proceeds”; provided that, in the event there have been
multiple Asset Sales, cash applied with respect to any particular redemption
pursuant to such paragraph shall only be deducted from the calculation of Excess
Proceeds one time.

 

(b)                                 Pending the final application of any Net
Proceeds pursuant to this Section 6.03, the holder of such Net Proceeds may
apply such Net Proceeds to prepay Loans in accordance with Section 2.09 or
otherwise invest such Net Proceeds in any manner not prohibited by this
Agreement.

 

(c)                                  For purposes of this Section 6.03, the
following are deemed to be cash or Cash Equivalents:

 

(i)                                     any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
notes thereto or, if incurred or accrued subsequent to the date of such balance
sheet, such liabilities that would have been shown on the Borrower’s or such
Restricted Subsidiary’s balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or any
Restricted Subsidiary, that are assumed by the transferee of any such assets (or
are otherwise extinguished in connection with the transactions relating to such
Asset Sale) and for which the Borrower and all Restricted Subsidiaries have been
validly released by all creditors in writing;

 

(ii)                                  any securities, notes or other obligations
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within
180 days following the closing of such Asset Sale; and

 

(iii)                               any Designated Non-cash Consideration
received by the Borrower or such Restricted Subsidiary in such Asset Sale having
an aggregate fair market value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not to exceed the greater of $15,000,000 and 3.0% of Total
Assets at the time of the receipt of such Designated Non-cash Consideration,
with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value.

 

86

--------------------------------------------------------------------------------


 

6.04                        Merger, Consolidation or Sale of All or
Substantially All Assets.  (a) The Borrower shall not consolidate, merge or
amalgamate with or into or wind up into (whether or not the Borrower is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

 

(i)                                     the Borrower is the surviving Person or
the Person formed by or surviving any such consolidation, amalgamation or merger
or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is a Person organized or existing under the laws
of the United States, any state thereof, the District of Columbia or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”);

 

(ii)                                  the Successor Company expressly assumes
all the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to joinders or other documents or instruments in form
reasonably satisfactory to the Administrative Agent;

 

(iii)                               immediately after such transaction, no
Default exists;

 

(iv)                              immediately after giving pro forma effect to
such transaction and any related financing transactions, as if such transactions
had occurred at the beginning of the applicable four-quarter period, (A) the
Successor Company would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
Section 6.01(a), or (B) the Fixed Charge Coverage Ratio for the Borrower (or the
Successor Company, as applicable) and the Restricted Subsidiaries on a
consolidated basis would be greater than the Fixed Charge Coverage Ratio for the
Borrower and the Restricted Subsidiaries on a consolidated basis immediately
prior to such transaction;

 

(v)                                 [Intentionally Omitted];

 

(vi)                              the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate, stating that such consolidation,
amalgamation, merger or transfer and such supplemental indentures, if any,
comply with this Agreement;

 

(vii)                           to the extent any assets of the Person that is
merged, amalgamated or consolidated with or into the Successor Company are
assets of the type that would constitute Collateral under the Security
Documents, the Successor Company will take such action as may be reasonably
necessary to cause such property and assets to be made subject to the Lien of
the Security Documents in the manner and to the extent required by this
Agreement or any of the Security Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by this
Agreement and the Security Documents; and

 

(viii)                        the Collateral owned by or transferred to the
Successor Company shall: (A) continue to constitute Collateral under the Loan
Documents, (B) be subject to the Lien in favor of the Collateral Agent for the
benefit of the Bank Secured Parties and

 

87

--------------------------------------------------------------------------------


 

(C) not be subject to any Lien other than Permitted Liens and other Liens
permitted under Section 6.02.

 

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents.  Notwithstanding the foregoing clauses (iii) and (iv), (A)
any Restricted Subsidiary may consolidate or amalgamate with or merge into or
transfer all or part of its properties and assets to the Borrower or any
Restricted Subsidiary; and (B) the Borrower may consolidate, amalgamate or merge
with an Affiliate of the Borrower solely for the purpose of reincorporating the
Borrower in another state in the United States, the District of Columbia or any
territory thereof so long as the amount of Indebtedness of the Borrower and the
Restricted Subsidiaries is not increased thereby.

 

(b)                                 No Subsidiary Guarantor will, and the
Borrower will not permit any such Subsidiary Guarantor to, consolidate,
amalgamate or merge with or into or wind up into (whether or not such Subsidiary
Guarantor is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets, in
one or more related transactions, to any Person unless:

 

(i)                                     (A) such Subsidiary Guarantor is the
surviving Person or the Person formed by or surviving any such consolidation,
amalgamation or merger (if other than such Subsidiary Guarantor) or to which
such sale, assignment, transfer, lease, conveyance or other disposition will
have been made is a Person organized or existing under (I) the laws of the
jurisdiction of organization of such Subsidiary Guarantor or (II) the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (such Subsidiary Guarantor or such Person, as the case may be, being
herein called the “Successor Subsidiary Guarantor”); (B) the Successor
Subsidiary Guarantor, if other than such Subsidiary Guarantor, expressly assumes
all the obligations of such Subsidiary Guarantor under this Agreement and such
Subsidiary Guarantor’s related Guarantee and the Security Documents pursuant to
documents or instruments in form reasonably satisfactory to the Administrative
Agent; (C) immediately after such transaction, no Default exists; (D) the
Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate, stating that such consolidation, amalgamation, merger or transfer
and such supplemental indentures, if any, comply with this Agreement; (E) to the
extent any assets of the Person that is merged, amalgamated or consolidated with
or into the Successor Subsidiary Guarantor are assets of the type that would
constitute Collateral under the Security Documents, the Successor Subsidiary
Guarantor will take such action as may be reasonably necessary to cause such
property and assets to be made subject to the Lien of the Security Documents in
the manner and to the extent required by the Loan Documents and shall take all
reasonably necessary action so that such Lien is perfected to the extent
required by the Loan Documents; and (F) the Collateral owned by or transferred
to the Successor Subsidiary Guarantor shall: (I) continue to constitute
Collateral under the Loan Documents, (II) be subject to the Lien in favor of the
Collateral Agent for the benefit of the Bank Secured Parties and (III) not be
subject to any Lien other than Permitted Liens and other Liens permitted under
Section 6.02; or

 

(ii)                                  the transaction is made in compliance with
Section 6.03.

 

88

--------------------------------------------------------------------------------


 

(c)                                  Subject to the provisions of this
Agreement, the Successor Subsidiary Guarantor will succeed to, and be
substituted for, such Subsidiary Guarantor under the Loan Documents. 
Notwithstanding the foregoing, any such Subsidiary Guarantor may (i) merge into
or transfer all or part of its properties and assets to another Subsidiary
Guarantor or the Borrower or (ii) merge with an Affiliate of the Borrower solely
for the purpose of reincorporating or reorganizing such Subsidiary Guarantor in
the United States, any state thereof, the District of Columbia or any territory
thereof so long as the amount of Indebtedness of the Borrower and the Restricted
Subsidiaries is not increased thereby.

 

6.05                        Restricted Payments.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, directly or indirectly:

 

(I)                                   declare or pay any dividend or make any
payment or distribution on account of the Borrower’s or any of the Restricted
Subsidiaries’ Equity Interests, including any dividend or distribution payable
in connection with any merger, consolidation or amalgamation, other than:

 

(a)                                 dividends, payments or distributions by the
Borrower payable solely in Equity Interests (other than Disqualified Stock) of
the Borrower; or

 

(b)                                 dividends, payments or distributions by a
Restricted Subsidiary so long as, in the case of any dividend, payment or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly-Owned Subsidiary of the
Borrower, the Borrower or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

 

(II)                              purchase, redeem, defease or otherwise acquire
or retire for value any Equity Interests of the Borrower or any Parent Entity,
including in connection with any merger, consolidation or amalgamation;

 

(III)                         make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value or give any
irrevocable notice of redemption with respect to, in each case, prior to any
scheduled repayment, sinking fund payment or maturity, any Subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor, other than:

 

(a)                                 Indebtedness permitted to be incurred under
clause (viii) or (ix) of Section 6.01(b);

 

(b)                                 the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition; or

 

(c)                                  the giving of an irrevocable notice of
redemption with respect to transactions described in clause (2) or (3) of the
second paragraph of this Section 6.05; or

 

89

--------------------------------------------------------------------------------


 

(IV)                          make any Restricted Investment

 

(all such payments and other actions set forth in clauses (I) through (IV)
(other than any exception thereto) above being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

 

(1)                                 no Default shall have occurred and be
continuing or would occur as a consequence thereof;

 

(2)                                 immediately after giving effect to such
transaction on a pro forma basis, the Borrower could incur $1.00 of additional
Indebtedness under Section 6.01(a) and

 

(3)                                 such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and the
Restricted Subsidiaries after the Closing Date (including Restricted Payments
made pursuant to clause (1), (4), (8) or (11) of the next succeeding paragraph,
but excluding all other Restricted Payments made pursuant to the next succeeding
paragraph), is less than the sum of (without duplication):

 

(a)                                 50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) beginning on the first
day of the fiscal quarter commencing prior to the Closing Date to the end of the
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

 

(b)                                 100% of the aggregate cash proceeds and the
fair market value of marketable securities or other property received by the
Borrower since immediately after the Closing Date (other than cash proceeds to
the extent such cash proceeds have been used to incur Indebtedness, Disqualified
Stock or Preferred Stock pursuant to Section 6.01(b)(xiii)(A) or have been used
to make Restricted Payments pursuant to clause (2) of the second paragraph of
this Section 6.05) from the issue or sale of: (i)(A) Equity Interests of the
Borrower, excluding cash proceeds and the marketable securities or other
property received from the sale of:  (x) Equity Interests to any future, current
or former employee, director or consultant of the Borrower, any Parent Entity or
any of the Borrower’s Subsidiaries after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with
clause (4) of the next succeeding paragraph; and (y) Designated Preferred Stock;
and (B) Equity Interests of Parent Entities, to the extent such cash proceeds
are actually contributed to the Borrower (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of Parent Entities or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of the next succeeding paragraph);
or (ii) debt securities of the Borrower that have been subsequently converted
into or exchanged for Equity Interests of the Borrower; provided, however, that
this clause (b) shall not include the proceeds from (X) Equity Interests or
convertible debt securities of the Borrower sold to a

 

90

--------------------------------------------------------------------------------


 

Restricted Subsidiary, (Y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (Z) Excluded Contributions; plus

 

(c)                                  100% of the aggregate amount of cash and
the fair market value of marketable securities or other property contributed to
the capital of the Borrower following the Closing Date (other than cash
proceeds, marketable securities or other property to the extent such cash
proceeds, marketable securities or other property (i) have been used to incur
Indebtedness, Disqualified Stock or Preferred Stock pursuant to Section
6.01(b)(xiii)(A), (ii) have been used to make Restricted Payments pursuant
clause (2) of the second paragraph of this Section 6.05, (iii) are contributed
by a Restricted Subsidiary or (iv) constitute Excluded Contributions); plus

 

(d)                                 100% of the aggregate amount received in
cash and the fair market value of marketable securities or other property
received by means of:

 

(i)                                     the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of Restricted Investments made
by the Borrower or the Restricted Subsidiaries and repurchases and redemptions
of such Restricted Investments from the Borrower or the Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, that constitute
Restricted Investments made by the Borrower or the Restricted Subsidiaries, in
each case, after the Closing Date;

 

(ii)                                  the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary after the
Closing Date (other than to the extent any Investments made in such Unrestricted
Subsidiary constituted Permitted Investments); or

 

(iii)                               a distribution or a dividend from an
Unrestricted Subsidiary after the Closing Date (only to the extent such
distribution or dividend is not already included in the calculation of
Consolidated Net Income); plus

 

(e)                                  in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date (other
than to the extent any Investments made in such Unrestricted Subsidiary
constituted Permitted Investments), the fair market value, as determined by the
board of directors of the Borrower in good faith, of the Investment in such
Unrestricted Subsidiary (if such fair market value exceeds $35,000,000, the fair
market value thereof shall be as determined (and confirmed in writing) by an
Independent Financial Advisor), at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary.

 

The foregoing provisions will not prohibit:

 

(1)                                 the payment of any dividend or distribution
or the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or the giving

 

91

--------------------------------------------------------------------------------


 

of such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement;

 

(2)                                 the redemption, repurchase, retirement or
other acquisition of any Equity Interests or Subordinated Indebtedness of the
Borrower in exchange for, or out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of, Equity
Interests of the Borrower or contributions to the equity capital of the Borrower
(other than Excluded Contributions) (in each case, other than any Disqualified
Stock or, except in the case of a redemption, repurchase, retirement or other
acquisition of Subordinated Indebtedness, Preferred Stock); provided that the
amount of any such proceeds that are utilized for any such Restricted Payment
are excluded from clause 3(b) of the preceding paragraph;

 

(3)                                 the redemption, defeasance, repurchase or
other acquisition or retirement of (i) Subordinated Indebtedness of the Borrower
or a Subsidiary Guarantor made in exchange for, or out of the proceeds of a sale
made within 45 days of, new Indebtedness of the Borrower or a Subsidiary
Guarantor, as the case may be, or (ii) Disqualified Stock of the Borrower or a
Subsidiary Guarantor made in exchange for, or out of the proceeds of a sale made
within 45 days of, Disqualified Stock of the Borrower or a Subsidiary Guarantor,
that, in each case, is incurred in compliance with Section 6.01, so long as:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such new Indebtedness or the liquidation preference of such new
Disqualified Stock does not exceed the principal amount of (or accreted value,
if applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness, or the liquidation preference of, plus any accrued and unpaid
dividends on, the Disqualified Stock, being so defeased, redeemed, repurchased,
exchanged, acquired or retired for value, plus the amount of any reasonable
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness or Disqualified Stock;

 

(b)                                 such new Indebtedness is subordinated to the
Indebtedness hereunder at least to the same extent as such Subordinated
Indebtedness so purchased, defeased, exchanged, redeemed, repurchased, acquired
or retired for value;

 

(c)                                  such new Indebtedness or Disqualified Stock
has a final scheduled maturity date equal to or later than the final scheduled
maturity date of the Subordinated Indebtedness or Disqualified Stock being so
purchased, defeased, redeemed, repurchased, exchanged, acquired or retired; and

 

(d)                                 such new Indebtedness or Disqualified Stock
has a Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of the Subordinated Indebtedness or
Disqualified Stock being so purchased, defeased, redeemed, repurchased,
exchanged, acquired or retired;

 

92

--------------------------------------------------------------------------------


 

(4)                                 a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests (other than Disqualified Stock) of the Borrower or any Parent Entity
held by any future, present or former employee, director or consultant of the
Borrower or any of its Subsidiaries or any Parent Entity pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any stock subscription or shareholder agreement;
provided, however, that the aggregate Restricted Payments made under this
clause (4) do not exceed in any calendar year $7,500,000 (with unused amounts in
any calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $15,000,000 in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed:

 

(a)                                 the cash proceeds from the sale of Equity
Interests (other than Disqualified Stock and Preferred Stock) of the Borrower
and, to the extent contributed to the Borrower, the cash proceeds from the sale
of Equity Interests of any Parent Entity, in each case to any future, present or
former employees, directors or consultants of the Borrower; any of its
Subsidiaries or any Parent Entity, that occurs after the Closing Date; provided
that the amount of such cash proceeds utilized for any such repurchase,
retirement or other acquisition or retirement for value will not increase the
amount available for Restricted Payments under clause (3) of the immediately
preceding paragraph; plus

 

(b)                                 the cash proceeds of key man life insurance
policies received by the Borrower or the Restricted Subsidiaries after the
Closing Date; less

 

(c)                                  the amount of any Restricted Payments
previously made with the cash proceeds described in clause (a) or (b) of this
clause (4);

 

(5)                                 the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Borrower or any of
the Restricted Subsidiaries or any class or series of Preferred Stock of any
Restricted Subsidiary, in each case issued in accordance with Section 6.01;
provided that all such dividends are included in the calculation of “Fixed
Charges”;

 

(6)                                 the declaration and payment of dividends to
holders of any class or series of Designated Preferred Stock issued by the
Borrower or any of the Restricted Subsidiaries after the Closing Date and the
declaration and payment of dividends to a Parent Entity, the proceeds of which
will be used to fund the payment of dividends to holders of any class or series
of Designated Preferred Stock of such Parent Entity issued after the Closing
Date; provided that (x) for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date of issuance of such Designated Preferred Stock, after giving effect to such
issuance (and the payment of related dividends) on a pro forma basis, the Fixed
Charge Coverage Ratio on a consolidated basis for the Borrower and the
Restricted Subsidiaries would have been at least 2.00 to 1.00 and (y) the amount
of dividends paid pursuant to this clause (6) shall not exceed the aggregate
amount of cash actually received by the Borrower or the Restricted Subsidiaries
from the sale of such Designated Preferred Stock;

 

93

--------------------------------------------------------------------------------


 

and provided further that all such dividends are included in the calculation of
“Fixed Charges”;

 

(7)                                 payments made by the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests by any future, present or former employee, director
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(8)                                 the declaration and payment of dividends on
the Borrower’s common equity (or the payment of dividends to any Parent Entity
to fund a payment of dividends on such Parent Entity’s common equity), following
consummation of the first public offering of the Borrower’s common equity or the
common equity of such Parent Entity after the Closing Date, of up to 6% per
annum on the net cash proceeds received by or contributed to the Borrower in or
from any such public offering, other than public offerings with respect to the
Borrower’s common equity registered on Form S-8 and other than any public sale,
the proceeds of which constitute an Excluded Contribution;

 

(9)                                 Restricted Payments in an amount equal to
the unused amount of Excluded Contributions previously received;

 

(10)                          [Intentionally Omitted];

 

(11)                          the repurchase, redemption, defeasance or other
acquisition or retirement for value of any Subordinated Indebtedness in
accordance with provisions similar to those described in Sections 4.10 and 4.14
of the Senior Secured Notes Indenture;

 

(12)                          the declaration and payment of dividends by the
Borrower to, or the making of loans to, any Parent Entity in amounts required
for any Parent Entity to pay, in each case without duplication,

 

(a)                                 franchise and excise taxes and other fees,
taxes and expenses required to maintain their corporate existence;

 

(b)                                 foreign, federal, state and local income and
similar taxes, to the extent such income taxes are attributable to the income,
revenue, receipts, capital or margin of the Borrower and the Restricted
Subsidiaries and, to the extent of the amount actually received from the
Borrower’s Unrestricted Subsidiaries, in amounts required to pay such taxes to
the extent attributable to the income of such Unrestricted Subsidiaries;
provided that in each case the amount of such payments in any calendar year does
not exceed the amount that the Borrower and its Subsidiaries would be required
to pay in respect of foreign, federal, state and local taxes for such calendar
year were the Borrower, the Restricted Subsidiaries and the Borrower’s
Unrestricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such Parent Entity;

 

(c)                                  (i) customary salary, bonus and other
benefits payable to officers, employees and directors of any Parent Entity and
(ii) general corporate operating

 

94

--------------------------------------------------------------------------------


 

(including, without limitation, expenses related to auditing or other accounting
matters) and overhead costs and expenses of any Parent Entity, in each case, to
the extent such salary, bonus, other benefits, costs and expenses are
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, including the Borrower’s proportionate share of such amounts
relating to such Parent Entity being a public company;

 

(d)                                 fees and expenses (other than to Affiliates
of the Borrower) related to any unsuccessful equity or debt offering of such
Parent Entity;

 

(e)                                  cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of any Parent Entity; and

 

(f)                                   amounts that would be permitted to be paid
by the Borrower under clause (iii), (iv), (v), (viii) or (xi) of
Section 6.06(b); provided that the amount of any dividend or distribution under
this clause (12)(f) to permit any such payment shall reduce Consolidated Net
Income of the Borrower to the extent, if any, that such payment would have
reduced Consolidated Net Income of the Borrower if such payment had been made
directly by the Borrower and increase (or, without duplication of any reduction
of Consolidated Net Income, decrease) EBITDA to the extent, if any, that
Consolidated Net Income is reduced under this clause (12) (f) and such payment
would have been added back to (or, would have been deducted from) EBITDA if such
payment had been made directly by the Borrower, in each case, in the period such
payment is made;

 

(13)                          the repurchase, redemption, or other acquisition
for value of Equity Interests of the Borrower deemed to occur in connection with
paying cash in lieu of fractional shares of such Equity Interests in connection
with a share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of the Borrower, in
each case, permitted under this Agreement;

 

(14)                          the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents);

 

(15)                          Restricted Payments by the Borrower to any Parent
Entity to finance Investments that would otherwise be permitted to be made
pursuant to this Section 6.05 if made by the Borrower; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such Parent Entity shall, immediately following the closing
thereof, cause (i) all property acquired (whether Equity Interests or other
assets) to be contributed to the capital of the Borrower or one of the
Restricted Subsidiaries (and which contribution is not an Excluded Contribution)
or (ii) the merger or amalgamation of the Person formed or acquired into the
Borrower or one of the Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, (C) such Parent Entity and
its Affiliates (other than the

 

95

--------------------------------------------------------------------------------


 

Borrower or a Restricted Subsidiary) receives no consideration or other payment
in connection with such transaction except to the extent the Borrower or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Agreement, (D) any property received by the Borrower
shall not increase amounts available for Restricted Payments pursuant to
clause (3) of the preceding paragraph or any other provision of this paragraph
and (E) such Investment shall have been permitted by and shall be deemed to be
made by the Borrower or such Restricted Subsidiary pursuant to another provision
of this Section 6.05 or pursuant to the definition of “Permitted Investments”
pursuant to which the Borrower would have been entitled to have made such
Investment if made by the Borrower; and

 

(16)                          the Special Dividend and the Special Options
Distribution;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (15), no Default shall have occurred
and be continuing or would occur as a consequence thereof.

 

For purposes of determining compliance with this Section 6.05, in the event that
a payment or other action meets the criteria of more than one of the exceptions
described in clauses (1) through (16) above, or is permitted to be made pursuant
to the first paragraph of this Section 6.05 (including by virtue of qualifying
as a Permitted Investment), the Borrower will be permitted to classify such
payment or other action on the date of its occurrence in any manner that
complies with this Section 6.05.  Payments or other actions permitted by this
Section 6.05 need not be permitted solely by reference to one provision
permitting such payment or other action but may be permitted in part by one such
provision and in part by one or more other provisions of this Section 6.05
permitting such payment or other action (including pursuant to any section of
the definition of “Permitted Investment”).

 

As of the Closing Date, all of the Borrower’s Subsidiaries, other than the
Initial Unrestricted Subsidiary, will be Restricted Subsidiaries.  The Borrower
will not permit any Unrestricted Subsidiary to become a Restricted Subsidiary
except pursuant to the last sentence of the definition of “Unrestricted
Subsidiary”.  For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments”.  Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to the first paragraph of this
Section 6.05 or under clause (9) of the second paragraph of this Section 6.05,
or pursuant to the definition of “Permitted Investments”, and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

 

6.06                        Transactions with Affiliates.  (a) The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an

 

96

--------------------------------------------------------------------------------


 

“Affiliate Transaction”) involving aggregate payments or consideration in excess
of $5,000,000 unless:

 

(i)                                     such Affiliate Transaction is on terms
that are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person on an arm’s-length basis; and

 

(ii)                                  the Borrower delivers to the
Administrative Agent with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate payments or consideration in
excess of $15,000,000, a resolution adopted by the majority of the board of
directors of the Borrower approving such Affiliate Transaction and set forth in
an Officer’s Certificate certifying that such Affiliate Transaction complies
with clause (i) above.

 

(b)                                 The foregoing provisions will not apply to
the following:

 

(i)                                     transactions between or among the
Borrower or any of the Restricted Subsidiaries or any entity that becomes a
Restricted Subsidiary as a result of such transaction, so long as such
transaction is otherwise consummated in compliance with this Agreement;

 

(ii)                                  Restricted Payments permitted by
Section 6.05 and Permitted Investments permitted by clause (viii) or (xiii) of
the definition of “Permitted Investments”;

 

(iii)                               the payment of management, consulting,
monitoring and advisory fees and related expenses (including indemnification and
other similar agreements) to the Investors pursuant to the Investor Management
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees and related expenses (including indemnification and other similar
amounts) accrued in any prior year) and the termination fees pursuant to the
Investor Management Agreement, in each case, in amounts not in excess of those
contemplated by the Investor Management Agreement as in effect on the Closing
Date or as the same may be amended after the Closing Date, so long as any
amendments thereto, when taken as a whole, are not disadvantageous in any
material respect to the Lenders (it being understood that any amendments to such
agreement that include an increase in the amount of such fees shall be, when
taken as a whole, disadvantageous in a material respect to the Lenders);

 

(iv)                              the payment of indemnification and other
similar amounts to the Investors and reimbursement of expenses of the Investors
approved by, or pursuant to arrangements approved by, the board of directors of
the Borrower in good faith;

 

(v)                                 the payment of reasonable and customary fees
and compensation paid to, and indemnities and reimbursements and employment and
severance arrangements provided on behalf of, or for the benefit of, future,
current or former officers, directors, employees or consultants of the Borrower,
any of the Restricted Subsidiaries or any Parent Entity;

 

97

--------------------------------------------------------------------------------


 

(vi)                              transactions in which the Borrower or any of
the Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis;

 

(vii)                           any agreement or arrangement as in effect as of
the Closing Date, as the same may be amended after the Closing Date, so long as
any such amendments, when taken as a whole, are not disadvantageous in any
material respect to the Lenders;

 

(viii)                        the existence of, or the performance by the
Borrower or any of the Restricted Subsidiaries of its obligations under the
terms of, any stockholders agreement or the equivalent thereof (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Closing Date and any amendment thereto or any similar
agreement that it may enter into thereafter; provided, however, that any such
amendment and any similar agreement shall not contain terms that, when taken as
a whole, are disadvantageous in any material respect to the Lenders;

 

(ix)                              transactions with customers, clients,
suppliers or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement and that are fair to the Borrower and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

 

(x)                                 the issuance or transfer of Equity Interests
(other than Disqualified Stock) of the Borrower to any Parent Entity or to any
Permitted Holder or to any director, officer, employee or consultant (or their
respective estates, investment funds, investment vehicles, spouses or former
spouses) of the Borrower, any of the Borrower’s Subsidiaries or any Parent
Entity and the granting and performing of reasonable and customary registration
rights with respect to such Equity Interests;

 

(xi)                              payments by the Borrower or any of the
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including, without limitation, in connection with
acquisitions or divestitures; provided that such payments are approved by the
board of directors of the Borrower in good faith;

 

(xii)                           payments or loans (or cancellation of loans) to
employees, directors or consultants of the Borrower, any of the Restricted
Subsidiaries or any Parent Entity and employment agreements, stock option plans
and other similar arrangements with such employees, directors or consultants
that, in each case, that are approved by the board of directors of the Borrower
in good faith;

 

98

--------------------------------------------------------------------------------


 

(xiii)                        investments by the Investors in securities of the
Borrower or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by the Investors in connection therewith) so
long as (A) the investment is being offered generally to other investors on the
same or more favorable terms and (B) the investment by the Investors, in the
aggregate, constitutes less than 5% of the proposed issue amount of such class
of securities;

 

(xiv)                       payments to any future, current or former employee,
director, officer or consultant of the Borrower, any of its Subsidiaries or any
Parent Entity pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement; and any employment agreements, stock option plans and
other compensatory arrangements (and any successor plans thereto) and any
health, disability and similar insurance or benefit plans or supplemental
executive retirement benefit plans or arrangements with any such employees,
directors, officers or consultants that are, in each case, approved by the board
of directors of the Borrower in good faith;

 

(xv)                          transactions with a Person (other than an
Unrestricted Subsidiary) that is an Affiliate of the Borrower solely because the
Borrower owns any Equity Interest in, or controls, such Person; provided that,
no Affiliate of the Borrower, other than the Borrower or a Restricted
Subsidiary, shall have a beneficial interest or otherwise participate in such
Person other than through such Affiliate’s ownership of the Borrower;

 

(xvi)                       payments by the Borrower and its Subsidiaries
pursuant to tax sharing agreements among the Borrower (and any Parent Entity)
and its Subsidiaries; provided that in each case the amount of such payments in
any calendar year does not exceed the amount that the Borrower, the Restricted
Subsidiaries and the Borrower’s Unrestricted Subsidiaries (to the extent of the
amount received from Unrestricted Subsidiaries) would be required to pay in
respect of foreign, federal, state and local taxes for such calendar year were
the Borrower, the Restricted Subsidiaries and the Borrower’s Unrestricted
Subsidiaries (to the extent described above) to pay such taxes separately from
any such Parent Entity; and

 

(xvii)                    intellectual property licenses entered into in the
ordinary course of business.

 

6.07                        Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.  (a) The Borrower will not, and will not permit any of
the Restricted Subsidiaries that are not Subsidiary Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:

 

(i)                                     (A) pay dividends or make any other
distributions to the Borrower or any of the Restricted Subsidiaries on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, or (B) pay any Indebtedness owed to the Borrower or
any of the Restricted Subsidiaries;

 

99

--------------------------------------------------------------------------------


 

(ii)                                  make loans or advances to the Borrower or
any of the Restricted Subsidiaries; or

 

(iii)                               sell, lease or transfer any of its
properties or assets to the Borrower or any of the Restricted Subsidiaries,
except (in each case) for such encumbrances or restrictions existing under or by
reason of:

 

(A)                               contractual encumbrances or restrictions in
effect on the Closing Date, including pursuant to the Alabama Revolving Credit
Agreement, this Agreement and the related documentation and related Hedging
Obligations;

 

(B)                               the Senior Secured Notes Indenture;

 

(C)                               purchase money obligations for property
acquired in the ordinary course of business and Capital Lease Obligations that
impose restrictions of the nature described in clause (iii) above, in each case,
only with respect to the property so acquired;

 

(D)                               applicable law or any applicable rule,
regulation or order;

 

(E)                                any agreement or other instrument of a Person
acquired by or merged, amalgamated or consolidated with or into the Borrower or
any Restricted Subsidiary in existence at the time of such acquisition or at the
time it merges, amalgamates or consolidates with or into the Borrower or any
Restricted Subsidiary or assumed in connection with the acquisition of assets
from such Person (but, in each case, not created in contemplation thereof);
provided that such encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired;

 

(F)                                 contracts for the sale of assets, including
customary restrictions with respect to a Subsidiary of the Borrower pursuant to
an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary, pending the
sale of such assets;

 

(G)                               Secured Indebtedness otherwise permitted to be
incurred pursuant to Sections 6.01 and 6.02 that limit the right of the debtor
to dispose of the assets securing such Indebtedness;

 

(H)                              restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

 

(I)                                   customary provisions in joint venture
agreements or arrangements and other similar agreements relating solely to such
joint venture;

 

(J)                                   customary provisions contained in leases,
sub-leases, licenses, sub-licenses or similar agreements, including with respect
to intellectual property and other agreements, in each case, entered into in the
ordinary course of business to

 

100

--------------------------------------------------------------------------------


 

the extent such obligations impose restrictions of the nature described in
clause (iii) above on the property subject to such lease, sub-lease, license,
sub-license or other similar agreement;

 

(K)                              restrictions or conditions contained in any
trading, netting, operating, construction, service, supply, purchase, sale or
other agreement to which the Borrower or any of the Restricted Subsidiaries is a
party entered into in the ordinary course of business; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are the subject of such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property of the Borrower or such Restricted
Subsidiary or the assets or property of another Restricted Subsidiary;

 

(L)                                any encumbrance or restriction with respect
to a Restricted Subsidiary that was previously an Unrestricted Subsidiary
pursuant to or by reason of an agreement that such Subsidiary is a party to or
entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary becoming a Restricted Subsidiary and any such
encumbrance or restriction does not extend to any assets or property of the
Borrower or any other Restricted Subsidiary other than the assets and property
of such Subsidiary;

 

(M)                            other Indebtedness, Disqualified Stock or
Preferred Stock of Foreign Subsidiaries that are not Guarantors that is
permitted to be incurred subsequent to the Closing Date pursuant to
Section 6.01;

 

(N)                               other Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred subsequent to the Closing Date pursuant
to Section 6.01; provided that, in the good faith judgment of the Borrower, the
encumbrances and restrictions contained therein will not materially impair the
Borrower’s ability to make payments hereunder or under the Senior Secured Notes
when due; and

 

(O)                               any encumbrances or restrictions of the type
referred to in clause (i), (ii) or (iii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in any of clauses (A) through (N) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings (I) are, in the good faith judgment of
the Borrower, not materially more restrictive with respect to such encumbrance
and other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing, and (II) in the case of the Alabama Revolving Credit Agreement,
do not affect the ability of the Alabama Subsidiary to comply with Section 6.11.

 

101

--------------------------------------------------------------------------------


 

6.08                        Business of the Borrower and the Restricted
Subsidiaries.  The Borrower will not, and will not permit any of the Restricted
Subsidiaries to engage at any time in any business or business activity other
than the business currently conducted by it and business activities reasonably
incidental thereto.

 

6.09                        Financial Covenants.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, as long as any Loan is
outstanding as of the last day of any fiscal quarter, permit the Fixed Charge
Coverage Ratio for the Borrower and the Restricted Subsidiaries as of the last
day of such fiscal quarter to be less than 1.2 to 1.00 for such fiscal quarter.

 

6.10                        Fiscal Year.  The Borrower will not change its
fiscal year-end to a date other than December 31.

 

6.11                        Designated Priority Obligations.  The Borrower will
not designate any Indebtedness (other than the Bank Obligations) as Designated
Priority Obligations under the Collateral Agreement without the prior written
consent of each Lender.

 

6.12                        Triggering Event Obligations.  Upon the delivery of
a Triggering Event Notice, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, without the prior written consent of the Required
Lenders: (i) originate any new customer loans; or (ii) make payment on any
Indebtedness (other than (x) Bank Obligations and (y) payments in an aggregate
amount not exceeding $5,000,000), regardless of the date that such Indebtedness
is due, scheduled, or otherwise required to be paid in accordance with the terms
thereof.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”
and, each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in (b) of this Article VII) due under any Loan Document, when and as
the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;

 

102

--------------------------------------------------------------------------------


 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any Restricted Subsidiary of any covenant,
condition or agreement (i) contained in Section 5.01(a), 5.05 or 5.08 or in
Article VI, (ii) contained in Section 5.04(a), 5.04(b), 5.04(c), 5.04(e) or
5.04(f) and such default shall continue (in the case of this clause (ii) only)
unremedied for a period of five days or (iii) contained in Section 5.04(k) and
such default shall continue (in the case of this clause (iii) only) unremedied
for a period of twenty days; provided, however, that so long as the Borrower is
exercising commercially reasonable efforts to diligently pursue a cure of any
default described in clause (ii) or (iii) above (and, for the avoidance of
doubt, not described in clause (i)), the grace period applicable to such default
set forth in the applicable clause above shall be extended for up to 15
additional days;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any Restricted Subsidiary of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in (b), (c) or (d) above) and such default shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent or
any Lender to the Borrower;

 

(f)                                   (i) the Borrower or any Restricted
Subsidiary shall fail to pay any principal, interest or other amount due in
respect of any Material Indebtedness, when and as the same shall become due and
payable or (ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or that results in the termination or permits any counterparty to
terminate any Hedging Obligation the obligations under which constitute Material
Indebtedness; provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of the Borrower or any Restricted
Subsidiary, or of a substantial part of the property or assets of the Borrower,
or a Restricted Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary or for a substantial part of the
property or assets of the Borrower or any Restricted Subsidiary or (iii) the
winding-up or liquidation of the Borrower or any Restricted Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 the Borrower or any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator,

 

103

--------------------------------------------------------------------------------


 

conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of the property or assets of the Borrower or any
Restricted Subsidiary, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     one or more judgments shall be rendered
against the Borrower or any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any Subsidiary to enforce any such judgment and such judgment either (i) is
for the payment of money in an aggregate amount in excess of $25,000,000 or
(ii) is for injunctive relief and could reasonably be expected to result in a
Material Adverse Effect;

 

(j)                                    an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other such
ERISA Events, could reasonably be expected to result in liability of the
Borrower and its ERISA Affiliates in an aggregate amount exceeding $3,000,000;

 

(k)                                 any Guarantee under the Guarantee Agreement
for any reason shall cease to be in full force and effect (other than in
accordance with its terms), or any Subsidiary Guarantor shall deny in writing
that it has any further liability under the Guarantee Agreement (other than as a
result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Loan Documents);

 

(l)                                     any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted by the
Borrower or any other Loan Party not to be, a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest that secures the Bank Obligations in the securities,
assets or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates delivered to the Collateral Agent
representing securities pledged under the Collateral Agreement and except to the
extent that such loss is covered by a lender’s title insurance policy and the
related insurer promptly after such loss shall have acknowledged in writing that
such loss is covered by such title insurance policy;

 

(m)                             there shall have occurred a Change of Control;

 

(n)                                 the intercreditor provisions of the
Collateral Agreement shall, in whole or in part, cease to be effective or cease
to be legally valid, binding and enforceable against any party thereto (or
against any Person on whose behalf any such party makes any covenants or
agreements therein), or otherwise not be effective to create the rights and
obligations purported to be created thereunder;

 

(o)                                 (i) the Bank Obligations shall fail, for any
reason, to constitute Designated Priority Obligations under the Collateral
Agreement, (ii) there shall have occurred a “Discharge of Designated Priority
Obligations” or a “Discharge” of “Bank Obligations” under the Collateral

 

104

--------------------------------------------------------------------------------


 

Agreement, (iii) any Indebtedness (other than the Bank Obligations) shall be
Designated Priority Obligations or (iv) any Person shall have asserted any of
the foregoing; or

 

(p)                                 the aggregate amount of all cash and Cash
Equivalents of the Borrower and its Subsidiaries shall at any time be less than
133% of the aggregate outstanding Bank Obligations at such time;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

AGENCY

 

8.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints Ivy Funding Eleven, LLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third-party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

8.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,

 

105

--------------------------------------------------------------------------------


 

include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

8.03                        Exculpatory Provisions.  (a) The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.07), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity,

 

106

--------------------------------------------------------------------------------


 

enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

8.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

8.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the arranging of the
Credit Facilities as well as activities as Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

8.06                        Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.  If no successor Administrative
Agent has been appointed, the Required Lenders shall thereafter perform all the
duties of such Administrative Agent hereunder and under any other Loan Document
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent.

 

107

--------------------------------------------------------------------------------


 

(b)                                 The Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and the Person
serving as Administrative Agent remove such Person as Administrative Agent and
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VIII and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

8.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

8.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, the Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents (other
than the Engagement Letter).

 

8.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be

 

108

--------------------------------------------------------------------------------


 

due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.05 and
9.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.04.

 

8.10                        Collateral and Guarantee Matters.  (a) The Bank
Secured Parties irrevocably authorize and direct the Administrative Agent (i) to
execute and deliver the Collateral Agreement and to exercise and enforce its
rights and remedies and perform its obligations thereunder and (ii) to release
any Subsidiary Guarantor from its obligations under the Guarantee Agreement if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guarantee Agreement pursuant to this
Section 8.10(a).

 

No Bank Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Bank Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent (or any sub-agent
thereof) on behalf of the Bank Secured Parties in accordance with the terms
thereof

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

109

--------------------------------------------------------------------------------


 

8.11                        Collateral Agreement.  Each Lender agrees that it
will be bound by, and shall take no actions contrary to (and shall take all
actions required by), the provisions of the Collateral Agreement, the Alabama
Intercreditor Agreement and the Junior Lien Intercreditor Agreement and
authorizes (i) the Administrative Agent to enter into the Collateral Agreement
on its behalf and (ii) the Collateral Agent to enter into the Collateral
Agreement, the Alabama Intercreditor Agreement and, if the Borrower incurs any
obligations in respect of Junior Lien Indebtedness, the Junior Lien
Intercreditor Agreement on its behalf and to act on its behalf to the extent set
forth in the Collateral Agreement.  The Lenders acknowledge that the Collateral
Agreement provides for the allocation of proceeds of Collateral among the
Secured Parties as set forth therein and contains limits on the ability of the
Administrative Agent and the Lenders to take remedial actions with respect to
the Collateral.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.01                        Notices; Effectiveness; Electronic Communication. 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in paragraph (b) of this
Section 9.01), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows:

 

(i)                                     if to the Borrower or to any other Loan
Party, to it at 6785 Bobcat Way, Dublin, Ohio 43016, Attention of General
Counsel, Fax No.: (614) 760-4057;

 

(ii)                                  if to the Administrative Agent, to Ivy
Funding Eleven, LLC, 24 Drayton Street, Floor 3, Savannah, Georgia 31401,
Attention of Meredith Kraeling, Executive Administrator, Fax No.: (855)
303-8341, Email: admin@ivymanagementllc.com;

 

(iii)                               if to the Collateral Agent, to U.S. Bank
National Association, 1350 Euclid Avenue, CN OH RN 11, Cleveland, Ohio 44115,
Attention of Corporate Trust Services, Fax No.: (216) 623-9202; and

 

(iv)                              if to a Lender, to it at its address (or fax
number) set forth in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which such Lender shall have become a party hereto.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) of this Section 9.01, shall be effective as provided
in said paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent,

 

110

--------------------------------------------------------------------------------


 

provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar and industry
recognized electronic transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender by means of electronic communications pursuant to this Section 9.01,
including through the Platform.

 

111

--------------------------------------------------------------------------------


 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to in this paragraph below has not
been provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide the Communications to the Administrative
Agent in an electronic/soft medium that is properly identified in a format
acceptable to the Administrative Agent to an e-mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner otherwise specified in
the Loan Documents but only to the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.13); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” and shall post the same only on such
portion. Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(A) the Loan Documents and (B) notification of changes in the terms of the
Credit Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to

 

112

--------------------------------------------------------------------------------


 

notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

9.02                        Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.  The provisions of Sections 2.13,
2.15, 2.19 (subject to the requirements of Section 2.19) and 9.04 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, or any Lender.

 

9.03                        Successors and Assigns.  (a) Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section 9.03, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 9.03, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 9.03 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section 9.03 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

113

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section 9.03
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section 9.03, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000 unless
each of the Administrative Agent and, so long as no Event of Default of the type
described in paragraph (b), (c), (g) or (h) of Article VII has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section 9.03 and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default of the type described in paragraph (b), (c), (g) or (h) of Article VII
has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                               the consent of the Required Lenders shall be
required for any assignment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire and any tax forms
required by applicable law or reasonably requested by

 

114

--------------------------------------------------------------------------------


 

the Administrative Agent to support such assignee’s position that no withholding
is required in respect o amount received hereunder.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) any Person that is not an
investment fund or investment company that, together with its Affiliates, has a
minimum of $400,000,000 of assets under management that is in the business of
making debt investments of a type similar to the Loans.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.03, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19 (subject to the
requirements of Section 2.19) and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting

 

115

--------------------------------------------------------------------------------


 

Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section 9.03.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in The City of New York a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  No assignment shall be
effective unless it has been recorded in the Register as provided in this
Section 9.03(c).

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 2.18(c) with respect to any payments made by
such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver decreasing any fees payable to such
Participant hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such Participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such Participant has an interest, increasing or
extending the Commitments in which such Participant has an interest or releasing
any Subsidiary Guarantor (other than in connection with the sale of such
Subsidiary Guarantor in a transaction permitted by Section 6.04) or all or
substantially all of the Collateral.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13(a) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.03; provided that such Participant agrees to be
subject to the provisions of Sections 2.13(b) and 2.13(c) as if it were an
assignee under paragraph (b) of this Section 9.03.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be

 

116

--------------------------------------------------------------------------------


 

subject to Section 2.17 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
2.13 and 2.19 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 2.19
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.19(e) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                  Any Lender or Participant may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.03, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower furnished to such Lender by or on behalf of the Borrower; provided
that, prior to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.13.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, and in accordance with 9.03(a), any Lender (a “Granting
Lender”) may grant to a special purpose funding vehicle (an “SPC”), identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower or any other Loan Party under this Agreement, and no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all

 

117

--------------------------------------------------------------------------------


 

liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States of America or any State thereof.  In addition, notwithstanding anything
to the contrary contained in this Section 9.03, any SPC may (i) with notice to,
but without the prior written consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

(i)                                     The Borrower shall not assign or
delegate any of its rights or duties hereunder without the prior written consent
of the Administrative Agent and each Lender, and any attempted assignment
without such consent shall be null and void.

 

9.04                        Expenses; Indemnity; Damage Waiver.  (a) Costs and
Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, its Affiliates, the Collateral Agent
(including the reasonable fees, charges and disbursements of one primary counsel
to the Administrative Agent and its Affiliates, one primary counsel to the
Collateral Agent, one local counsel in each relevant jurisdiction, one special
counsel in each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Person subject to such conflict), in connection with the arranging of the
Credit Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, or any Lender (including the reasonable fees,
charges and disbursements of one primary counsel to the Administrative Agent and
the Lenders, one primary counsel to the Collateral Agent, one local counsel in
each relevant jurisdiction, one special counsel in each relevant specialty and,
in the event of any actual or potential conflict of interest, one additional
counsel in each relevant jurisdiction for each Person subject to such conflict),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 9.04(a), or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Collateral Agent, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one primary counsel to

 

118

--------------------------------------------------------------------------------


 

the Indemnitees, one local counsel in each relevant jurisdiction, one special
counsel in each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Person subject to such conflict), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby, (ii) any Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) are Taxes and reasonable
expenses for which the Borrower or any Loan Party has indemnified an Indemnitee
pursuant to Section 2.19(c).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section 9.04 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Collateral Agent or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent, or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Collateral Agent in connection with such capacity.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in paragraph (b) of this
Section 9.04 shall be liable for any damages

 

119

--------------------------------------------------------------------------------


 

arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section 9.04 shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section 9.04 shall survive the termination of the Loan Documents and
payment of the obligations hereunder.

 

9.05                        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff.  The rights of each Lender and their
respective Affiliates under this Section 9.05 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

9.06                        Governing Law; Jurisdiction; Etc.  (a) Governing
Law.  This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York (without regard to
principles of conflict of laws).

 

(b)                                 Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan

 

120

--------------------------------------------------------------------------------


 

Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 9.06. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

9.07                        Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.07, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan, or waive or excuse any such payment or any part thereof, or decrease the
rate of interest on any Loan, without the prior written consent of each Lender
directly affected thereby, (ii) increase or extend the

 

121

--------------------------------------------------------------------------------


 

Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.16 or 2.17 or any other provision hereof
requiring pro rata treatment among Lenders, the provisions of Section 9.03(i) or
the provisions of this Section 9.07 or release any Subsidiary Guarantor (other
than in connection with the sale of such Subsidiary Guarantor) or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.03(h) without the written consent of such SPC,
(v) reduce the percentage contained in the definition of the term “Required
Lenders” or any provision hereof requiring a specific number or percentage of
Lenders to amend or consent to any action, in each case without the prior
written consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments on the date hereof), (vi) if any Lender shall hold
50% or more of the aggregate Total Credit Exposures of all Lenders, amend or
modify Section 6.09 without the prior written consent of such Lender and one
additional Lender or (vii) if any Lender shall hold 50% or more of the aggregate
Total Credit Exposures of all Lenders, amend or modify Section 4.02 of the
Collateral Agreement without the prior written consent of such Lender and one
additional Lender; provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Collateral Agent.  The
Administrative Agent shall not consent to any amendment to, modification of,
deviation from, waiver of any provision of, or designation of any item or Person
under any Loan Document without the prior consent of the Required Lenders.

 

(c)                                  The Administrative Agent and the Borrower
may amend any Loan Document to correct administrative or manifest errors or
omissions, or to effect administrative changes that are not adverse to any
Lender; provided, however, that no such amendment shall become effective until
the fifth Business Day after it has been delivered to the Lenders or otherwise
posted for their attention on the Platform, and then only if the Required
Lenders have not objected in writing thereto within such five Business Day
period.

 

9.08                        Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.08 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

122

--------------------------------------------------------------------------------


 

9.09                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.09.

 

9.10                        Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

9.11                        Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and the Engagement Letter constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

123

--------------------------------------------------------------------------------


 

9.12                        Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

 

9.13                        Treatment of Certain Information; Confidentiality. 
Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.13, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facilities or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities; (h) with the consent of the Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 9.13, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 9.13, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 9.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

9.14                        USA PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act.

 

124

--------------------------------------------------------------------------------


 

9.15                        Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent.  The provisions
of this Section 9.15 are for the sole benefit of the Lenders and shall not
afford any right to, or constitute a defense available to, any Loan Party.

 

9.16                        Application of Proceeds.  Upon receipt from the
Collateral Agent of the proceeds of any collection, sale, foreclosure or other
realization upon any Collateral, including any Collateral consisting of cash,
following the exercise of remedies provided for in Article VII (or after the
Loans have automatically become due and payable as set forth in Article VII),
the Administrative Agent shall apply such proceeds as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement or any other Loan Document, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

SECOND, to the payment in full of Unfunded Advances/Participations; and

 

THIRD, to the payment in full of all other Bank Obligations (the amounts so
applied to be distributed among the Bank Secured Parties pro rata in accordance
with the amounts of the Bank Obligations owed to them on the date of any such
distribution).

 

The Administrative Agent shall apply any such proceeds, moneys or balances in
accordance with this Agreement promptly after receipt thereof.

 

9.17                        Third-Party Beneficiary.  The Collateral Agent shall
be a third-party beneficiary to Section 9.04 and shall have the right to enforce
such Section 9.04 directly to the extent the Collateral Agent may deem such
enforcement necessary or advisable to protect the Collateral Agent’s rights.

 

125

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(B)

 

Subsidiary Guarantors

 

1.

 

ARH-Arizona, LLC

2.

 

BCCI CA, LLC

3.

 

BCCI Management Company

4.

 

Buckeye Check Cashing, Inc.

5.

 

Buckeye Check Cashing II, Inc.

6.

 

Buckeye Check Cashing of Arizona, Inc.

7.

 

Buckeye Check Cashing of California, LLC

8.

 

Buckeye Check Cashing of Florida, Inc.

9.

 

Buckeye Check Cashing of Illinois, LLC

10.

 

Buckeye Check Cashing of Kansas, LLC

11.

 

Buckeye Check Cashing of Kentucky, Inc.

12.

 

Buckeye Check Cashing of Michigan, Inc.

13.

 

Buckeye Check Cashing of Missouri, LLC

14.

 

Buckeye Check Cashing of Texas, LLC

15.

 

Buckeye Check Cashing of Utah, Inc.

16.

 

Buckeye Check Cashing of Virginia, Inc.

17.

 

Buckeye Credit Solutions, LLC

18.

 

Buckeye Credit Solutions of Arizona, LLC

19.

 

Buckeye Commercial Check Cashing of Florida, LLC

20.

 

Buckeye Lending Solutions, LLC

21.

 

Buckeye Lending Solutions of Arizona, LLC

22.

 

Buckeye Small Loans, LLC

23.

 

Buckeye Title Loans, Inc.

24.

 

Buckeye Title Loans of California, LLC

25.

 

Buckeye Title Loans of Kansas, LLC

26.

 

Buckeye Title Loans of Missouri, LLC

27.

 

Buckeye Title Loans of Utah, LLC

28.

 

Buckeye Title Loans of Virginia, LLC

29.

 

Checksmart Financial Company

30.

 

Checksmart Financial Holdings Corp.

31.

 

Checksmart Financial, LLC

32.

 

Checksmart Money Order Services, Inc.

33.

 

Checksmart Money Order Services of Arizona, Inc.

34.

 

CS-Arizona, LLC

35.

 

Express Payroll Advance of Ohio, Inc.

36.

 

First Virginia Credit Solutions, LLC

37.

 

First Virginia Financial Services, LLC

38.

 

Hoosier Check Cashing of Ohio, LTD

39.

 

Insight Capital, LLC

40.

 

National Tax Lending, LLC

41.

 

California Check Cashing Stores, LLC

42.

 

CCCS Corporate Holdings, Inc.

 

--------------------------------------------------------------------------------


 

43.

 

CCCS Holdings, LLC

44.

 

CCCIS, Inc.

45.

 

Fast Cash, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Lenders and Commitments

 

Lender

 

Commitment

 

Ivy Funding Eleven, LLC

 

$

11,700,000

 

Capitala Finance Corp.

 

$

15,000,000

 

Total Commitment

 

$

26,700,000

 

 

Note: On the First Amendment Effective Date, (i) the Commitment of Ivy Funding
Eleven, LLC (which, immediately prior to the effectiveness of the First
Amendment, is $25,000,000), shall be permanently reduced to the amount set forth
above across from such Lender’s name and (ii) as a result of the reduction of
the Commitment of Ivy Funding Eleven, LLC, described in clause (i) above, the
Total Commitment (which, immediately prior to the effectiveness of the First
Amendment, is $40,000,000), shall be permanently reduced to $26,700,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08(A)

 

Subsidiaries

 

All Subsidiaries are wholly-owned unless otherwise indicated in the “Owner”
column.

 

 

 

 

 

JURISDICTION OF

 

 

 

 

NAME

 

INCORPORATION

 

OWNER

1

 

Checksmart Financial Holdings Corp.

 

Delaware

 

Community Choice Financial Inc.

2

 

Checksmart Financial Company

 

Delaware

 

Checksmart Financial Holdings Corp.

3

 

ARH-Arizona, LLC

 

Delaware

 

Checksmart Financial Company

4

 

BCCI CA, LLC

 

Delaware

 

Checksmart Financial Company

5

 

Buckeye Check Cashing, Inc.

 

Ohio

 

Checksmart Financial Company

6

 

Buckeye Check Cashing II, Inc.

 

Ohio

 

Checksmart Financial Company

7

 

Buckeye Check Cashing of Arizona, Inc.

 

Ohio

 

Checksmart Financial Company

8

 

Buckeye Check Cashing of California, LLC

 

Delaware

 

Checksmart Financial Company

9

 

Buckeye Check Cashing of Florida, Inc.

 

Ohio

 

Checksmart Financial Company

10

 

Buckeye Check Cashing of Illinois, LLC

 

Delaware

 

Checksmart Financial Company

11

 

Buckeye Check Cashing of Kansas, LLC

 

Delaware

 

Checksmart Financial Company

12

 

Buckeye Check Cashing of Kentucky, Inc.

 

Ohio

 

Checksmart Financial Company

13

 

Buckeye Check Cashing of Michigan, Inc.

 

Delaware

 

Checksmart Financial Company

14

 

Buckeye Check Cashing of Missouri, LLC

 

Delaware

 

Checksmart Financial Company

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION OF

 

 

 

 

NAME

 

INCORPORATION

 

OWNER

15

 

Buckeye Check Cashing of Utah, Inc.

 

Ohio

 

Checksmart Financial Company

16

 

Buckeye Check Cashing of Virginia, Inc.

 

Ohio

 

Checksmart Financial Company

17

 

Buckeye Commercial Check Cashing of Florida, LLC

 

Delaware

 

Checksmart Financial Company

18

 

Buckeye Credit Solutions, LLC

 

Delaware

 

Checksmart Financial Company

19

 

Buckeye Credit Solutions of Arizona, LLC

 

Delaware

 

Checksmart Financial Company

20

 

Buckeye Lending Solutions, LLC

 

Delaware

 

Checksmart Financial Company

21

 

Buckeye Lending Solutions of Arizona, LLC

 

Delaware

 

Checksmart Financial Company

22

 

Buckeye Small Loans, LLC

 

Delaware

 

Checksmart Financial Company

23

 

Buckeye Title Loans, Inc.

 

Ohio

 

Checksmart Financial Company

24

 

Buckeye Title Loans of California, LLC

 

Delaware

 

Checksmart Financial Company

25

 

Buckeye Title Loans of Kansas, LLC

 

Delaware

 

Checksmart Financial Company

26

 

Buckeye Title Loans of Missouri, LLC

 

Delaware

 

Checksmart Financial Company

27

 

Buckeye Title Loans of Utah, LLC

 

Delaware

 

Checksmart Financial Company

28

 

Buckeye Title Loans of Virginia, LLC

 

Delaware

 

Checksmart Financial Company

29

 

Checksmart Financial, LLC

 

Delaware

 

Checksmart Financial Company

30

 

Checksmart Money Order Services, Inc.

 

Delaware

 

Checksmart Financial Company

31

 

CS-Arizona, LLC

 

Delaware

 

Checksmart Financial Company

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION OF

 

 

 

 

NAME

 

INCORPORATION

 

OWNER

32

 

Express Payroll Advance of Ohio, Inc.

 

Ohio

 

Checksmart Financial Company

33

 

First Virginia Credit Solutions, LLC

 

Delaware

 

Checksmart Financial Company

34

 

First Virginia Financial Services, LLC

 

Delaware

 

Checksmart Financial Company

35

 

Hoosier Check Cashing of Ohio, LTD.

 

Ohio

 

Checksmart Financial Company

36

 

Insight Capital, LLC

 

Alabama

 

Checksmart Financial Company

37

 

National Tax Lending, LLC

 

Delaware

 

Checksmart Financial Company

38

 

Latin Card Strategy, LLC

 

Delaware

 

Approximately 53.8% owned by Checksmart Financial Company

39

 

CCCS Corporate Holdings, Inc.

 

Delaware

 

Community Choice Financial Inc.

40

 

CCCS Holdings, LLC

 

Delaware

 

CCCS Corporate Holdings, Inc.

41

 

California Check Cashing Stores, LLC

 

Delaware

 

CCCS Holdings, LLC

42

 

Fast Cash, Inc.

 

California

 

California Check Cashing Stores, LLC

43

 

CCCIS, Inc.

 

California

 

California Check Cashing Stores, LLC

44

 

BCCI Management Company

 

Ohio

 

Checksmart Financial Company

45

 

Buckeye Check Cashing of Texas, LLC

 

Delaware

 

Checksmart Financial Company

46

 

Checksmart Money Order Services of Arizona, Inc.

 

Delaware

 

Checksmart Financial Company

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08(B)

 

Unrestricted Subsidiaries

 

Latin Card Strategy, LLC — 53.83% interest owned by Checksmart Financial
Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.09

 

Litigation and Orders

 

1)              In January of 2011, Checksmart Financial, LLC entered into a
settlement agreement in Jayme v. Checksmart Financial, LLC that is conditioned
on (i) court approval and (ii) consolidation of Williams v. Buckeye Check
Cashing of California, LLC. The settlement payment, which will be paid only
after court approval is $825,000 and is subject to a 55% floor (if the claimant
pool is 55% or less of the total putative class, Checksmart Financial, LLC will
be entitled to a refund of approximately 25% of the settlement payment).
Checksmart Financial, LLC is also responsible for FICA on the wage portion of
the settlement (estimated at $11,000). The total amount of the settlement is
approximately $1,200,000 (which includes estimated attorney’s fees through the
conclusion of the case and FICA).

 

2) While neither Community Choice Financial, Inc. nor any of its subsidiaries is
a named party in the case, Buckeye Lending Solutions, LLC has voluntarily joined
in an agreement (the “Joinder Agreement”) to be bound by the terms of the
court’s December 21, 2010, order in the case of Fast Cash of America, Inc., et
al v. Ohio Department of Commerce and QC Financial Services, Inc. v. Ohio
Department of Commerce (the “QC Case”). The initial portion of the QC Case was
initiated by Fast Cash America and others in order to challenge
Rule 1301:8-8-04(C)(5), or “Rule 1301” by the Ohio Department of Commerce,
Division of Financial Institutions (the “Ohio Division”), which would have been
effective on May 1, 2010 and which purported to prevent check casher licensees
from charging customers a fee to cash checks or money orders issued as proceeds
of a small loan or mortgage lending transaction. Following Buckeye Lending
Solutions, LLC’s entry into the Joinder Agreement, Judge Charles Schneider of
the Franklin County Court of Common Pleas issued a permanent injunction
enjoining the Ohio Division from seeking to enforce Rule 1301 on the grounds
that Rule 1301 exceeded the Ohio Division’s rule-making authority.

 

The second portion of the QC Case involves an appeal by QC Financial
Services, Inc. (“QC”) from an administrative proceeding before the Ohio
Division. In May 2009, QC, as well as many other licensees and registrants under
the Ohio’s Small Loan and Mortgage Loan Acts, including Buckeye Lending
Solutions, LLC, received an Ohio Notice of Violation alleging violation of Ohio
law arising from the licensee or registrant (or an Affiliate of the licensee or
registrant) charging a customer a fee to cash a loan proceeds check or money
order issued at the same location by the licensee or registrant, even if the
purchase of check cashing services was not a condition of the loan. The Ohio
Division asserted that charging a fee in such circumstances constitutes a
statutorily impermissible additional fee for the loan or, alternatively,
constitutes the licensee or registrant engaging in another business,
check-cashing, that tends to conceal an evasion of the act under which the
licensee is licensed or the registrant is registered and is therefore illegal.
While the Ohio Division followed QC’s notice of violation with a notice of
hearing, no such notice of hearing has ever been issued to Buckeye Lending
Solutions, LLC, and the only hearing held on any notices of violation was that
involving

 

--------------------------------------------------------------------------------


 

QC.    QC prevailed in its hearing before the Ohio Division’s hearing officer,
who concluded that no violation of the law had occurred because the check
cashing transaction took place separate from, and not as a condition to, the
loan transaction and took place after the conclusion of the loan transaction.
The superintendent of the Ohio Division, who has the power to accept or reject
the hearing officer’s report, elected to reject it and QC has appealed the
superintendent’s action. Judge Schneider will consider the administrative
hearing record de novo and has tentatively approved a briefing schedule for the
issues involved in the administrative appeal, though briefing has not yet begun.
If the case were to be decided against QC, check casher licensees, including
Buckeye Check Cashing, Inc., and the Ohio operations of Buckeye Check Cashing
II, Inc., would no longer be able to charge customers a fee to cash checks or
money orders issued as proceeds of a small loan or mortgage lending transaction
nor might they be able to charge fees for check or money orders issued the same
location as the licensee or registrant. However, licensees who are party to the
joinder agreement will not be subject to any fines or penalties for any fees
charged to customers prior to the final resolution of this case.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.17

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.18

 

Insurance

 

1.                                      Policy #8169-6973 from Federal Insurance
Company providing coverage for Directors and Officers Liability, Fiduciary
Liability, Internet Liability, and Kidnap/Ransom and Extortion Non-Liability,
with a combined maximum aggregate limit of liability of $2,000,000 for policy
period June 15, 2010 to June 15, 2011 and a premium of $25,046.

 

2.                                      Policy #000453601 from Ironshore
Indemnity, Inc. providing Excess of Federal Private Company Directors and
Officers Liability Insurance, with an aggregate limit of $3,000,000 for policy
period June 15, 2010 to June 15, 2011 and a premium of $41,250.

 

3.                                      Policy #HS638201 from RSUI Indemnity
Company providing excess of Ironshore Private Company Directors & Officers
liability coverage, with an aggregate limit of $3,000,000 for policy period
June 15, 2010 to June 15, 2011 and a premium of $37,125.

 

4.                                      Policy #000588900 from Ironshore
Indemnity, Inc. providing Excess of RSUI Private Company Directors and Officers
Liability Insurance, with an aggregate limit of $2,000,000 for policy period
June 15, 2010 to June 15, 2011 and a premium of $27,500.

 

5.                                      Policy #8208-2398 from Executive Risk
Indemnity, Inc., providing Employed Lawyers Professional Liability, with a
combined maximum aggregate limit of $1,000,000 for policy period June 15, 2010
to June 15, 2011 and a premium of $2,542.

 

6.                                     Policy #4932223 from Carolina Casualty
Insurance Co., providing Employment Practices Liability, with a combined maximum
aggregate limit of $2,000,000 for policy period January 26, 2010 to June 15,
2011 and a premium of $51,578.

 

7.                                      Policy #4015523142 from Valley Forge
Insurance Co., providing Property insurance coverages with limits per schedule
on file and General Liability with a combined maximum aggregate limit of
$2,000,000 for policy period October 15, 2010 to October 15, 2011 and a premium
of $271,729.

 

8.                                      Policy #4015523156 from National Fire
Insurance Co. of Hartford, providing Automobile Liability with combined single
per occurrence liability limit of $1,000,000 for policy period October 15, 2010
to October 15, 2011 and a premium of $2,499.

 

9.                                      Policy # 415523187 from Valley Forge
Insurance Co., providing multi-state Workers Compensation with statutory limits,
and Employers Liability with $1,000,000 limit per accident and $1,000,000
combined maximum per employee and policy aggregate for disease, for policy
period October 15, 2010 to October 15, 2011 and an estimated annual premium of
$65,625.

 

10.                               Policy #415523190 from National Fire Insurance
Co. of Hartford, providing California Workers Compensation with statutory
limits, and Employers Liability with $1,000,000 limit per accident and
$1,000,000 combined maximum per employee and policy aggregate for disease, for
policy period October 15, 2010 to October 15, 2011 and an estimated annual
premium of $20,947.

 

11.                               Policy #4017530783 from Continental Casualty
Co., providing Umbrella/Excess Liability with a combined maximum aggregate limit
of $25,000,000 (excess of underlying General, Automobile and Employers Liability
coverages), for policy period October 15, 2010 to October 15, 2011 and an
estimated annual premium of $46,363.

 

12.                               Policy #SBE 018942601 from Great American
Insurance Co., providing Excess Liability combined maximum aggregate limit of
$25,000,000 (excess of underlying Continental

 

--------------------------------------------------------------------------------


 

Casualty Umbrella policy), for policy period 4/15/2010 to 10/15/2011 and annual
premium of $37,500.

 

13.                               CCCS and its Subsidiaries hold a variety of
insurance policies/protections and bonds to ensure compliance and appropriate
coverage for anticipated and unanticipated events. Such policies and bonds are
contracted through TWIW Insurance Services. Workers Compensation insurance is
contracted through Wells Fargo Insurance Services / Applied Underwriters.

 

14.                               CCCS and its Subsidiaries also carry a variety
of bonds as required by various state agencies to cover all of its products,
including but not limited to, Deferred Deposits (Payday loans/advances), Finance
Lenders License (title and signature loans), DMV Registration (sale of
registration tags for CA vehicles), WA Small Loans (also payday loans/advances
on remaining open accounts) and general money service.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.19(A)

 

UCC Filing Offices

 

 

 

NAME

 

FILING JURISDICTION

1

 

Checksmart Financial Holdings Corp.

 

Delaware SOS

2

 

Checksmart Financial Company

 

Delaware SOS

3

 

ARH-Arizona, LLC

 

Delaware SOS

4

 

BCCI CA, LLC

 

Delaware SOS

5

 

Buckeye Check Cashing, Inc.

 

Ohio SOS

6

 

Buckeye Check Cashing II, Inc.

 

Ohio SOS

7

 

Buckeye Check Cashing of Arizona, Inc.

 

Ohio SOS

8

 

Buckeye Check Cashing of California, LLC

 

Delaware SOS

9

 

Buckeye Check Cashing of Florida, Inc.

 

Ohio SOS

10

 

Buckeye Check Cashing of Illinois, LLC

 

Delaware SOS

11

 

Buckeye Check Cashing of Kansas, LLC

 

Delaware SOS

12

 

Buckeye Check Cashing of Kentucky, Inc.

 

Ohio SOS

13

 

Buckeye Check Cashing of Michigan, Inc.

 

Delaware SOS

14

 

Buckeye Check Cashing of Missouri, LLC

 

Delaware SOS

15

 

Buckeye Check Cashing of Utah, Inc.

 

Ohio SOS

 

--------------------------------------------------------------------------------


 

 

 

NAME

 

FILING JURISDICTION

16

 

Buckeye Check Cashing of Virginia, Inc.

 

Ohio SOS

17

 

Buckeye Commercial Check Cashing of Florida, LLC

 

Delaware SOS

18

 

Buckeye Credit Solutions, LLC

 

Delaware SOS

19

 

Buckeye Credit Solutions of Arizona, LLC

 

Delaware SOS

20

 

Buckeye Lending Solutions, LLC

 

Delaware SOS

21

 

Buckeye Lending Solutions of Arizona, LLC

 

Delaware SOS

22

 

Buckeye Small Loans, LLC

 

Delaware SOS

23

 

Buckeye Title Loans, Inc.

 

Ohio SOS

24

 

Buckeye Title Loans of California, LLC

 

Delaware SOS

25

 

Buckeye Title Loans of Kansas, LLC

 

Delaware SOS

26

 

Buckeye Title Loans of Missouri, LLC

 

Delaware SOS

27

 

Buckeye Title Loans of Utah, LLC

 

Delaware SOS

28

 

Buckeye Title Loans of Virginia, LLC

 

Delaware SOS

29

 

Checksmart Financial, LLC

 

Delaware SOS

30

 

Checksmart Money Order Services, Inc.

 

Delaware SOS

31

 

CS-Arizona, LLC

 

Delaware SOS

32

 

Express Payroll Advance of Ohio, Inc.

 

Ohio SOS

 

--------------------------------------------------------------------------------


 

 

 

NAME

 

FILING JURISDICTION

33

 

First Virginia Credit Solutions, LLC

 

Delaware SOS

34

 

First Virginia Financial Services, LLC

 

Delaware SOS

35

 

Hoosier Check Cashing of Ohio, LTD.

 

Ohio SOS

36

 

Insight Capital, LLC

 

Alabama SOS

37

 

National Tax Lending, LLC

 

Delaware SOS

38

 

CCCS Corporate Holdings, Inc.

 

Delaware SOS

39

 

CCCS Holdings, LLC

 

Delaware SOS

40

 

California Check Cashing Stores, LLC

 

Delaware SOS

41

 

Fast Cash, Inc.

 

California SOS

42

 

CCCIS, Inc.

 

California SOS

43

 

BCCI Management Company

 

Ohio SOS

44

 

Buckeye Check Cashing of Texas, LLC

 

Delaware SOS

45

 

Checksmart Money Order Services of Arizona, Inc.

 

Delaware SOS

46

 

Community Choice Financial Inc.

 

Ohio SOS

 

Delaware Secretary of State

Jeffrey Bullock

Express Mail

Division of Corporations

John G. Townsend Bldg.

401 Federal Street - Suite 4

 

--------------------------------------------------------------------------------


 

Dover, DE 19901

Regular Mail

Division of Corporations

PO Box 898

Dover, DE 19903

 

http://corp.delaware.gov/contact.shtml

 

Jon Husted

Ohio Secretary of State

Client Service Center (Services Offered)

180 East Broad Street, Suite 103 (Ground Floor)

Columbus, OH 43215

Main Office

180 East Broad Street

Columbus, OH 43215

(614) 466-0562

http://www.sos.state.oh.us/SOS/about/contactall.aspx

 

California Secretary of State Debra Bowen

1500 11th Street

Sacramento, CA 95814

(916) 653-6814

http://www.sos.ca.gov/contacts.htm#bpd

 

Alabama Secretary of State

Beth Chapman

P.O. Box 5616

Montgomery, Alabama 36103-5616

EXECUTIVE DIVISION

State Capitol Building - Suite S-105

600 Dexter Avenue

Phone: 334-242-7200 Fax: 334-242-4993

http://www.sos.state.al.us/Contact.aspx

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.20(A)

 

Owned Real Property

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.20(B)

 

Leased Real Property

 

Attached

 

--------------------------------------------------------------------------------


 

Community Choice Financial, Inc.

Schedule 3.20(b)

Leased Real Property

 

Store #

 

Address

 

City

 

State

001

 

91 S Hamilton Road

 

Columbus

 

OH

002

 

2496 Morse Road

 

Columbus

 

OH

003

 

7095 E. Broad St.

 

Columbus

 

OH

004

 

140 S Sandusky St

 

Delaware

 

OH

005

 

1015 N. High Street

 

Columbus

 

OH

006

 

170 N. Wilson Road

 

Columbus

 

OH

007

 

1255 Parsons Avenue

 

Columbus

 

OH

008

 

2000 S. Limestone Street

 

Springfield

 

OH

009

 

1624 E. Dublin Granville Road

 

Columbus

 

OH

010

 

1947 S. Alex Road

 

W. Carrollton

 

OH

011

 

4212 Linden Avenue

 

Dayton

 

OH

012

 

5521 Salem Avenue

 

Dayton

 

OH

013

 

7645 Old Troy Pike

 

Huber Heights

 

OH

014

 

2013 Zettler Center Drive

 

Columbus

 

OH

015

 

1301 E Main St

 

Lancaster

 

OH

016

 

5462 West Pointe Plaza

 

Columbus

 

OH

017

 

3487 Dixie Highway

 

Franklin

 

OH

018

 

7113 E. Main Street

 

Reynoldsburg

 

OH

019

 

5450 Northbend Drive

 

Cincinnati

 

OH

020

 

801 Hebron Road

 

Heath

 

OH

021

 

6261 E. Main Street

 

Columbus

 

OH

022

 

6582 Glenway Avenue

 

Cincinnati

 

OH

023

 

6600-I Dixie Highway

 

Fairfield

 

OH

024

 

1069 Linden Avenue

 

Zanesville

 

OH

025

 

10701 Harrison Avenue

 

Harrison

 

OH

026

 

1571 W. Galbraith Road

 

Cincinnati

 

OH

027

 

7685 Montgomery Road

 

Cincinnati

 

OH

028

 

932 C St. Rt. 28

 

Milford

 

OH

029

 

1075 N 21st Street

 

Newark

 

OH

030

 

842 Delaware Avenue

 

Marysville

 

OH

031

 

3421 Dixie Highway

 

Erlanger

 

KY

032

 

8459-D US 42

 

Florence

 

KY

033

 

722 N. Memorial Drive

 

Lancaster

 

OH

 

Store#

 

Store Address

 

City, State & Zip

100

 

1956 Webster Street, Suite 200 and

 

Oakland, CA 94612(1)

202

 

2417 Alvin Avenue

 

San Jose, CA 95121

203

 

4110 Monterey Highway

 

San Jose, CA 95111

203N

 

Boeil Center

 

San Jose CA

204

 

680 N Fair Oaks Ave

 

Sunnyvale, CA 94086

205

 

376 West Tennyson Rd

 

Hayward, CA 94544

206

 

3769 Lafayette Road

 

Santa Clara, CA 95054

207

 

9 Kearny Street

 

San Francisco, CA 94108

209

 

2151 Story Road

 

San Jose, CA 95122

210

 

45 # E South Sanborn Road

 

Salinas, CA 93905

211

 

39958 Cedar Blvd B-12

 

Newark, CA 94560

212

 

1075 S. White Road Ste 90

 

San Jose, CA 95127

212

 

1060-D South White Road

 

San Jose, CA 95127(2)

214

 

2715 McKee Road

 

San Jose, CA 95127

215

 

516 Academy Avenue

 

Sanger, CA 93657

216

 

3077 West Shaw Avenue Suite 2

 

Fresno, CA 93711

217

 

707 Shaw Avenue

 

Clovis, CA 93612

220

 

375 Saratoga Avenue, Suite N

 

San Jose, CA 95129

222

 

14706 Camden Avenue

 

San Jose, CA 95124

225

 

3826 Seven Trees Blvd Suite 100

 

San Jose, CA 95111

226

 

610 S Norfolk Street

 

San Mateo, CA 94401

229

 

2471 Berryessa Rd. Suite 5

 

San Jose, CA 95133

230

 

330 East Bullard Avenue

 

Fresno, CA 93710

231

 

30 South Abbott Avenue

 

Milpitas, CA 95035

232

 

3089 Shields Avenue

 

Fresno, CA 93726

234

 

4116 North West Avenue, St 104

 

Fresno, CA 93705

235

 

1805 South Mooney Blvd

 

Visalia, CA 93277

236

 

5304 A Monterey Blvd

 

San Jose, CA 95111

402

 

3276 Adeline Street

 

Berkeley, CA 94703

404

 

3421 High Street

 

Oakland, CA 94619-1819

405

 

1098 B Market Street

 

San Francisco 94102

406

 

2531 Mission Street

 

San Francisco, CA 94110

408

 

4300 International Blvd

 

Oakland, CA 94601

 

1

--------------------------------------------------------------------------------


 

034

 

658 Main Street

 

Cincinnati

 

OH

 

 

Store #

 

Address

 

City

 

State

035

 

620 Vine Street

 

Cincinnati

 

OH

036

 

2830 Vine Street

 

Cincinnati

 

OH

037

 

1801 Monmouth Street

 

Newport

 

KY

038

 

7370 Sawmill Road #19

 

Columbus

 

OH

039

 

2835 N Military Trail

 

Beach

 

FL

040

 

397 W. Main Street

 

Xenia

 

OH

042

 

4647/4649 Lake Worth Road

 

Greenacres

 

FL

043

 

795 Northlake Blvd

 

Beach

 

FL

044

 

1916 Gulf to Bay Blvd

 

Clearwater

 

FL

046

 

637 Ohio Pike

 

Cincinnati

 

OH

047

 

1713 Madison Avenue

 

Covington

 

KY

048

 

319 N Dale Mabry Highway

 

Tampa

 

FL

049

 

6600 US Highway 19

 

Pinellas Park

 

FL

050

 

13375 Snow Road

 

Brookpark

 

OH

051

 

15726 Broadway

 

Maple Heights

 

OH

052

 

14930 Puritas Avenue

 

Cleveland

 

OH

053

 

9234 Colerain Avenue

 

Cincinnati

 

OH

054

 

34302 Euclid Avenue

 

Willoughby

 

OH

055

 

2196 Brookpark Road

 

Cleveland

 

OH

056

 

2753 E Broadway Road

 

Mesa

 

AZ

057

 

3449 W. Northern Ave.

 

Phoenix

 

AZ

058

 

5817 W. Indian School Rd.

 

Phoenix

 

AZ

059

 

4840 N 83rd Ave

 

Phoenix

 

AZ

061

 

1219 Mentor Avenue

 

Painesville

 

OH

063

 

6771 E Main St

 

Mesa

 

AZ

064

 

7396 State Road

 

Parma

 

OH

065

 

1930 W Indian School Rd

 

Phoenix

 

AZ

066

 

10443 N 32nd St

 

Phoenix

 

AZ

067

 

1458 N Scottsdale Rd

 

Tempe

 

AZ

068

 

2307 N Federal Highway

 

Beach

 

FL

069

 

1142 S Federal Highway

 

Ft Lauderdale

 

FL

070

 

2959 NW 79th St

 

Miami

 

FL

071

 

131 E Southern Ave

 

Tempe

 

AZ

072

 

1508 W 117th St

 

Lakewood

 

OH

073

 

696 Howe Ave

 

Cuyahoga Falls

 

OH

409

 

10950 International Blvd. Ste. F

 

Oakland, CA 94603

 

 

 

Store#

 

Store Address

 

City, State & Zip

410

 

1304 S. Winchester Blvd

 

San Jose, CA 95128

411

 

2325 El Camino Real, Suite # 102

 

Santa Clara, CA 95051

412

 

1720 W. San Carlos Street

 

San Jose, CA 95128

413

 

1402 El Camino Real

 

Redwood City, CA 94063

415

 

1760 Fremont Blvd Ste 200

 

Seaside, CA 93955

417

 

37217 Fremont Blvd Suite D

 

Fremont, CA 94536

418

 

2249 Alum Rock Avenue

 

San Jose, CA 95116

419

 

19 South 2nd Street

 

San Jose, CA 95113

421

 

840 El Camino Real, Ste B

 

Belmont, CA 94002

422

 

2281 S. El Camino Real

 

San Mateo, CA 94403(3)

423

 

1152 E. Julian Street

 

San Jose, CA 95116

424

 

4809 E Kings Canyon Rd. Suite 102

 

Fresno, CA 93727

425

 

460 E. Shaw Avenue

 

Fresno, CA 93710

426

 

1060 East Pacheco Blvd. Ste A

 

Los Banos, CA 93635

427

 

153 Southwest Blvd.

 

Rohnert Park, CA 94928

428

 

1552 Santa Rosa Avenue

 

Santa Rosa, CA 95404

429

 

1017 Steele Lane

 

Santa Rosa, CA 95403

430

 

516 Main Street

 

Watsonville, CA 95076

501

 

240 Tennessee Street

 

Vallejo, CA 94590

502

 

6154 Florin Road

 

Sacramento, CA 95823

503

 

34383 Alvarado-Niles Road

 

Union City, CA 94587

505

 

5782 Broadway

 

Sacramento, CA 95820

506

 

7301 Village Parkway

 

Dublin, CA 94568

508

 

2342 Sunrise Blvd., Suite 30

 

Rancho Cordova, CA 95670

510

 

747 E. Monte Vista Avenue

 

Vacaville, CA 95688

512

 

401 E. Bidwel Street, Unit A

 

Folsom, CA 95630

513

 

8451 Elk Grove Blvd., Ste 9

 

Elk Grove, CA 95758

514

 

1000 C Street, Suite 65

 

Galt, CA 95632

514N

 

1000 C Street, Suite 20

 

Galt, CA 95632

515

 

11960 St Hwy 88, Ste 3010

 

Jackson, CA 95642

517

 

2300 Market Street

 

San Francisco, CA 94114

529

 

1444 N. E. 102nd Avenue

 

Portland, OR 97220

531

 

3105 Castro Valley Blvd.

 

Castro Valley, CA 94546

533

 

1235 N W 185th Avenue

 

Aloha, OR 97006

537

 

3256 Lancaster Drive, NE

 

Salem, OR 97305

 

2

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

075

 

5582 Hall Rd

 

Galloway

 

OH

077

 

5801 Telegraph Road

 

Toledo

 

OH

078

 

1221 S Reynolds Rd

 

Toledo

 

OH

083

 

8290 Sancus Blvd

 

Westerville

 

OH

084

 

2841 W Thunderbird

 

Phoenix

 

AZ

085

 

2424 Maple Ave

 

Zanesville

 

OH

087

 

25780 Miles Rd

 

Heights

 

OH

089

 

7015 A Staples Mill Rd.

 

Richmond

 

VA

090

 

3401 S. Crater Rd.

 

Petersburg

 

VA

091

 

159 E. Belt Blvd

 

Richmond

 

VA

092

 

3137 Western Branch Blvd

 

Chesapeake

 

VA

093

 

2007 Victory Blvd

 

Portsmouth

 

VA

094

 

467 Denbigh Blvd

 

Newport News

 

VA

096

 

4846 N. 16th St.

 

Phoenix

 

AZ

101

 

3510 W. Bell Rd. Suite 8

 

Glendale

 

AZ

102

 

7501 W. Indian School Rd.

 

Phoenix

 

AZ

103

 

4301 W. Indian School Rd.

 

Phoenix

 

AZ

105

 

1800 E. Apache Blvd

 

Tempe

 

AZ

106

 

20 S. Dobson

 

Mesa

 

AZ

108

 

3301 W. Mercury Blvd

 

Hampton

 

VA

109

 

1501 E. Little Creek Rd.

 

Norfolk

 

VA

110

 

5066 Turney Rd.

 

Heights

 

OH

111

 

5885 Mayfield Rd.

 

Heights

 

OH

113

 

2824 S. Hamilton Rd.

 

Columbus

 

OH

116

 

4411A Indian River Rd.

 

Chesapeake

 

VA

117

 

3834 Montgomery Rd.

 

Norwood

 

OH

118

 

11435 Princeton Pike

 

Springdale

 

OH

119

 

3441 Warsaw Ave

 

Cincinnati

 

OH

120

 

4626 Northfield Rd.

 

North Randall

 

OH

121

 

18235 Euclid Ave

 

Cleveland

 

OH

122

 

4263 Fulton Rd.

 

Cleveland

 

OH

123

 

22318A Lakeshore Ave.

 

Euclid

 

OH

124

 

1731 Vernon Odem Blvd.

 

Akron

 

OH

125

 

5399 Warrensville Center Rd.

 

Maple Heights

 

OH

128

 

706 Airline Blvd

 

Portsmouth

 

VA

 

Store#

 

Store Address

 

City, State & Zip

601

 

1521 Monument Blvd.

 

Concord, CA 94520

602

 

10394 San Pablo Avenue El

 

Cerrito, CA 94530

603

 

20500 Hesperian Blvd., Ste F

 

Hayward, CA 94541

604

 

1310 E. El Camino Real

 

San Bruno, CA 94066

605

 

1602 Webster Street

 

Alameda, CA 94501

606

 

1855-B Willow Pass Road

 

Concord, CA 94520

607

 

172 Atlantic Avenue

 

Pittsburg, CA 94565

608

 

586 Center Avenue

 

Martinez, CA 94553

609

 

520 Bailey Road

 

Pittsburg, CA 94565

610

 

5101 Telegraph Avenue

 

Oakland, CA 94609

611

 

15251-A East 14th Street

 

San Leandro, CA 94578

612

 

2954 Delta Fair Blvd.

 

Antioch, CA 94509

613

 

14375 San Pablo Ave.

 

San Pablo, CA 94806

614

 

5129 Mission Street

 

San Francisco, CA 94112

703

 

229 E. Spruce Ave.

 

Inglewood, CA 90301

703N

 

1101 South La Brea Avenue

 

Inglewood, CA 90301

704

 

6425 Crenshaw Blvd.

 

Los Angeles, CA 90043

704N

 

3404 West Florence Avenue

 

Los Angeles, CA 90043

705

 

10750 Glenoaks Blvd.

 

Pacoima, CA 91331

707

 

3100 Glendale Blvd

 

Los Angeles, CA 90039

718

 

730 Pacific Avenue

 

Long Beach, CA 90813

719

 

220 W Anaheim St, Unit B

 

Wilmington, CA 90744

720

 

5209 E Olympic Blvd. E.

 

Los Angeles, CA 90022

721

 

7203 Van Nuys Blvd. Unit A

 

Van Nuys, CA 91405

722

 

1720 W Sunset Blvd.

 

Los Angeles, CA 90026

724

 

6048 Atlantic Blvd.

 

Maywood, CA 90270

726

 

1100 Washington Blvd. Unit E

 

Montebello, CA 90640

727

 

1075 N Western Ave., #118

 

Los Angeles, CA 90029

728

 

6405 Van Nuys Blvd.

 

Van Nuys, CA 91401

728N

 

6403 Van Nuys Blvd

 

Van Nuys, CA 91405

729

 

12801 Crenshaw Blvd.

 

Hawthorne, CA 90250

 

 

12801 Crenshaw Blvd.

 

Hawthorne, CA 90250(4)

730

 

7144 Reseda Blvd.

 

Reseda, CA 91335

731

 

6801 Lankershim Blvd. #107

 

North Hollywood, CA 91605

733

 

412 W Avenue J, Suite A

 

Lancaster, CA 93535

 

3

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

129

 

1761 State Route 125

 

Ameila

 

OH

130

 

4550 Monroe St.

 

Toledo

 

OH

131

 

2201 N. 83rd Ave.

 

Phoenix

 

AZ

132

 

2020 State Rd.

 

Cuyahoga Falls

 

OH

133

 

6895 W. 130th

 

Parma Heights

 

OH

134

 

4503 W. Broad St.

 

Richmond

 

VA

135

 

7454 Mentor Ave.

 

Mentor

 

OH

136

 

5650 Virginia Beach Blvd

 

Virginia Beach

 

VA

137

 

5402 Glendale Ave.

 

Glendale

 

AZ

138

 

135 East Ray Rd.

 

Chandler

 

AZ

140

 

727 W. Ajo Way

 

Tucson

 

AZ

141

 

1655 W. Valencia Rd. Suite 121

 

Tucson

 

AZ

142

 

2001 Pembroke Ave.

 

Hampton

 

VA

143

 

103

 

Virginia Beach

 

VA

145

 

1287 S. Arlington St.

 

Akron

 

OH

146

 

540 E. Thomas Rd.

 

Phoenix

 

AZ

147

 

9495 E. Golf Links Rd. Suite 111

 

Tucson

 

AZ

149

 

46050 W. Michigan Ave.

 

Township

 

MI

150

 

5344 North 12th st.

 

Phoenix

 

AZ

151

 

40 East 4500 South

 

Murray

 

UT

152

 

1151 W. University Dr.

 

Mesa

 

AZ

153

 

3815 West 5400 South

 

Taylorsville

 

UT

154

 

2930 W. Alex Bell Rd.

 

West Carrollton

 

OH

155

 

5783 Cleveland Ave.

 

Columbus

 

OH

156

 

19095 Eureka Rd.

 

Southgate

 

MI

157

 

7840 Telegraph Rd.

 

Taylor

 

MI

158

 

3719 E. Busch Blvd.

 

Tampa

 

FL

159

 

6833 Broadway Ave.

 

Cleveland

 

OH

160

 

10990 Hamilton Ave.

 

Cincinnati

 

OH

161

 

832 West North Temple

 

Salt Lake City

 

UT

162

 

3175 North 1st Ave.

 

Tucson

 

AZ

163

 

1990 Highland Pike Suite 100

 

Fort Wright

 

KY

165

 

8310 W. Thomas St.

 

Phoenix

 

AZ

166

 

1863 West 4700 South

 

Taylorsville

 

UT

167

 

6690 W. Cactus Rd. #103

 

Glendale

 

AZ

 

Store#

 

Store Address

 

City, State & Zip

734

 

11980 Foothill Boulevard

 

Sylmar, CA 91342

735

 

1647 E Palmdale Blvd, Ste E

 

Palmdale, CA 93550

736

 

12101 Saticoy Street

 

North Hollywood, CA 91605

737

 

3127 N San Fernando Road

 

Los Angeles, CA 90065

738

 

520 W Avenue 26

 

Los Angeles, CA 90065

741

 

8505 E Rosecrans Ave, Unit #1

 

Paramount CA 90723

801

 

6231 Pacific Avenue, Ste 1

 

Stockton, CA 95207

803

 

678 North Wilson Way

 

Stockton, CA 95207

806

 

1012 W. Hammer Lane

 

Stockton, CA 95209

807

 

1222 Colusa Avenue # A

 

Yuba City, CA 95991

808

 

2638 Waterloo Road

 

Stockton, CA 95205

809

 

358 N. Main Street

 

Manteca, CA 95336

810

 

5949 Watt Avenue

 

North Highlands, CA 95660

811

 

8500 Auburn Blvd. Ste C

 

Citrus Heights, CA 95621

812

 

2433 Northgate Blvd

 

Sacramento, CA 95337

813

 

1330 West Yosemite Avenue

 

Manteca, CA 95337

814

 

701 West 11th Street

 

Tracy, CA 95376

815

 

3309 North Tracy Blvd

 

Tracy, CA 95376

901

 

7800 Sunrise Blvd. Ste 2

 

Citrus Heights, CA 95610

902

 

384 Placerville Drive #E

 

Placerville, CA 95667

903

 

1985 Oro Dam Blvd

 

Oroville, CA 95965

904

 

1300 West Texas Street

 

Fairfield, CA 94533

905

 

135 Peabody Road

 

Vacaville, CA 94687

906

 

1456 Mangrove Avenue

 

Chico, CA 95926

907

 

4630 Watt Avenue

 

North Highlands, CA 95660

907N

 

3501 Watt Avenue,

 

Sacramento, CA 95821

908

 

353 W Dr. Martin Luther King, Jr Blvd.

 

Stockton, CA 95206

909

 

550 A S. Cherokee Lane

 

Lodi, CA 95240

910

 

2815 Florin Road

 

Sacramento, CA 95822

911

 

10235 Folsom Blvd.

 

Rancho Cordova, CA 95670(5)

911N

 

Folsom & Zinfandel

 

Rancho Cordova, CA 95670

912

 

3920 Fruitridge Road, Ste. B

 

Sacramento, CA 95820

913

 

2800 Broadway #3

 

Sacramento, CA 95817

914

 

800 El Camino Avenue

 

Sacramento, CA 95815

915

 

1290 Fulton Avenue

 

Sacramento, CA 95825

 

4

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

169

 

5502 E. Pima St. # 100

 

Tucson

 

AZ

170

 

3087 Washington Blvd.

 

Ogden

 

UT

171

 

1207 Benns Church Blvd. Suite 2

 

Smithfield

 

VA

172

 

2591 Tidewater Dr.

 

Norfolk

 

VA

173

 

2576 Brice Rd.

 

Reynoldsburg

 

OH

174

 

3660 E. Main St.

 

Whitehall

 

OH

175

 

4354 E. Baseline Rd.

 

Mesa

 

AZ

176

 

3329 E. Bell Rd. # 12

 

Phoenix

 

AZ

177

 

8903 N. 7th St.

 

Phoenix

 

AZ

178

 

1352 Kempsville Rd.

 

Virginia Beach

 

VA

179

 

5700 Youngstown-Warren Rd.

 

Niles

 

OH

180

 

1214 Baseline Rd.

 

Mesa

 

AZ

181

 

21 S. Signal Butte Rd. Suite 101

 

Mesa

 

AZ

182

 

419 S. State St.

 

Orem

 

UT

185

 

4579 Great Northern Blvd.

 

North Olmsted

 

OH

186

 

245 West 500 South

 

Bountiful

 

UT

187

 

936 N. Main St. Ste E

 

Layton

 

UT

188

 

5005 Preston Highway

 

Louisville

 

KY

189

 

5841 North 67th Ave.

 

Glendale

 

AZ(7)

190

 

3544 East Broadway Rd.

 

Mesa

 

AZ

191

 

1206 East Broadway Rd.

 

Mesa

 

AZ

192

 

7710 W. Lower Buckeye Rd. # 100

 

Phoenix

 

AZ

193

 

926 Wooster Rd.

 

Barberton

 

OH

194

 

2020 Lincoln Way East Suite J

 

Massillon

 

OH

195

 

4628 Dixie Highway

 

Louisville

 

KY

196

 

4064 Wilmington Pike

 

Kettering

 

OH

197

 

6170 S. 51st Ave. Suite 111

 

Phoenix

 

AZ

198

 

5504 E. 22nd St. #100

 

Tucson

 

AZ

199

 

1429 North Ridge Rd.

 

Lorain

 

OH

201

 

1331 Portage Avenue

 

South Bend

 

IN

202

 

1711 S. Michigan Street

 

South Bend

 

IN

203

 

813 W. McKinley Avenue

 

Mishawaka

 

IN

204

 

1528 Nappanee Street

 

Elkhart

 

IN

205

 

1607 Elkhart Road

 

Goshen

 

IN

206

 

2839 E State Blvd

 

Fort Wayne

 

IN

207

 

1010 W. Coliseum Blvd

 

Fort Wayne

 

IN

 

Store#

 

Store Address

 

City, State & Zip

916

 

1205 East Hammer Lane

 

Stockton, CA 95210

917

 

2399 Fruitridge Road

 

Sacramento, CA 95822

918

 

820 Sunrise Avenue

 

Roseville, CA 95661

919

 

1000 5th Street

 

Marysville, CA 95901

920

 

2126 El Camino Avenue

 

Sacramento, CA 95821

921

 

6909 Greenback Lane

 

Citrus Heights, CA 95621

921N

 

6170-B Auburn Blvd,

 

Citrus Heights, CA 95621

922

 

7386 Stockton Blvd. # N

 

Sacramento, CA 95823

923

 

1800 Prescott Road, Suite 1A

 

Modesto, CA 95350

924

 

115 Main Street

 

Woodland, CA 95695-3125

925

 

847 East Stanley Blvd

 

Livermore, CA

926

 

6385 Riverside Blvd.

 

Sacramento, CA 95831

927

 

9205 Folsom Blvd. #A

 

Sacramento, CA 95826(6)

928

 

417 McHenry Avenue,

 

Stanislaus, CA

 

5

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

208

 

4525 Lafayette Rd. Suite D

 

Indianapolis

 

IN

211

 

3429 S East Street

 

Indianapolis

 

IN

212

 

1004-A N. Shadeland Ave

 

Indianapolis

 

IN

213

 

9501 E Washington St

 

Indianapolis

 

IN

214

 

3800 S Lafayette St

 

Ft Wayne

 

IN

215

 

6621 E. 82nd St.

 

Indianapolis

 

IN

216

 

4044 N. Keystone Ave.

 

Indianapolis

 

IN

217

 

5960 Crawfordsville Rd.

 

Indianapolis

 

IN

218

 

5550 W. 86th St. Suite 103

 

Indianapolis

 

IN

219

 

8601 Pendleton Pike

 

Indianapolis

 

IN

220

 

6211 Allisonville Rd.

 

Indianapolis

 

IN

221

 

905 W. County Line Rd.

 

Greenwood

 

IN

222

 

907 Eastern Blvd.

 

Clarksville

 

IN

223

 

2235 East Main St. Ste A

 

Plainfield

 

IN

224

 

4310 Portage St. NW

 

N. Canton

 

OH

225

 

6150 Gender Rd.

 

Winchester

 

OH

226

 

1917 West & 1800 North #A1-A2

 

Clinton

 

UT

227

 

1201 N. Main St.

 

Suffolk

 

VA

228

 

4408 West Tuscawaras Street

 

Canton

 

OH

229

 

3802 S. 6th Ave.

 

Tucson

 

AZ

230

 

6815 N. 19th Ave. Suite 155

 

Phoenix

 

AZ

231

 

120

 

Phoenix

 

AZ

232

 

3219 E. Thomas Rd.

 

Phoenix

 

AZ

233

 

10019 Dixie Highway

 

Louisville

 

KY

234

 

2129 Needmore Rd.

 

Dayton

 

OH

235

 

5358 Independence Ave.

 

Kansas City

 

MO

236

 

7017 N. Oak Trafficway

 

Gladstone

 

MO

238

 

26150 Eureka

 

Taylor

 

MI

239

 

29235 Six Mile Rd.

 

Livonia

 

MI

240

 

1842 South 300 West Suite C

 

Salt Lake City

 

UT

241

 

4996 Roe Ave.

 

Roeland Park

 

KS

242

 

33320 Plymouth Rd.

 

Livonia

 

MI

243

 

8230 Preston Highway

 

Louisville

 

KY

244

 

702 N. 7 Hwy

 

Blue Springs

 

MO

245

 

600 E. Linwood Blvd.

 

Kansas City

 

MO

246

 

663 Gypsy Lane

 

Youngstown

 

OH

 

6

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

247

 

5921 Terry Rd.

 

Louisville

 

KY

251

 

134 McMahan Blvd.

 

Marion

 

OH

252

 

6501 Troost Ave.

 

Kansas City

 

MO

253

 

4331 N. Chouteau Trafficway

 

Kansas City

 

MO

254

 

2600 E. Main St.

 

Springfield

 

OH

255

 

3426 Taylor Blvd.

 

Louisville

 

KY

256

 

3040 Dixie Highway

 

Hamilton

 

OH

257

 

1300 Contra Costa Blvd. #28

 

Pleasant Hill

 

CA

258

 

3692 Delta Fair Blvd.

 

Antioch

 

CA

259

 

1070 North Texas St. Suite 1-2B

 

Fairfield

 

CA

260

 

699 Lewelling Blvd. Suite 112

 

San Leandro

 

CA

261

 

650 Central Ave. Suite D

 

Alameda

 

CA

262

 

34179 Fremont Blvd.

 

Fremont

 

CA

263

 

2550 Springs Rd.

 

Vallejo

 

CA

264

 

1551 Civic Dr.

 

Walnut Creek

 

CA

265

 

4550 Mack Rd.

 

Sacramento

 

CA

266

 

3335 Watt Ave.

 

Sacramento

 

CA

267

 

1600 W. El Camino Ave.

 

Sacramento

 

CA

268

 

2270 Arden Way Suite A

 

Sacramento

 

CA

269

 

1101 W. San Carlos St.

 

San Jose

 

CA

270

 

5363 Auburn Blvd.

 

Sacramento

 

CA(7)

271

 

3902 Rainbow Blvd.

 

Kansas City

 

KS

272

 

1113 E. Santa Fe

 

Olathe

 

KS

273

 

4816 Milan Rd.

 

Sandusky

 

OH

274

 

112 Boardman-Poland Rd.

 

Boardman

 

OH

275

 

5627 Outer Loop

 

Louisville

 

KY

276

 

8398 Reading Rd.

 

Cincinnati

 

OH

277

 

1435 NE Douglas Rd.

 

Lee’s Summit

 

MO

278

 

801 S W Topeka Blvd.

 

Topeka

 

KS

280

 

7925 State Ave. Suite 106 & 107

 

Kansas City

 

KS

282

 

297 El Camino Real

 

San Bruno

 

CA

283

 

255 A. Street

 

Hayward

 

CA

284

 

203 San Pablo Town Center

 

San Pablo

 

CA

285

 

1160 Arnold Dr.

 

Martinez

 

CA

287

 

801 Lexington Springmill Rd.

 

Mansfield

 

OH

288

 

6550 Florin Rd.

 

Sacramento

 

CA(7)

 

7

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

289

 

1195 Florin Rd. #5

 

Sacramento

 

CA(7)

293

 

5701 SW 21st St.

 

Topeka

 

KS

294

 

1216 Tiffin Ave.

 

Findlay

 

OH

295

 

6047 A Madison Ave.

 

Carmichael

 

CA(7)

296

 

6001 San Juan #100 - 200

 

Citrus Heights

 

CA(7)

330

 

801 Union Blvd.

 

Englewood

 

OH(7)

331

 

1606 SW 23 Street

 

Lawrence

 

KS(7)

334

 

3219 Crater Rd. Suite C

 

Petersburg

 

VA

335

 

463 Oriana Rd.

 

Newport News

 

VA

336

 

256

 

Norfolk

 

VA

337

 

9121 Staple Mills Rd.

 

Richmond

 

VA

338

 

36656 Gratiot

 

Township

 

MI

339

 

27127 Van Dyke

 

Warren

 

MI

340

 

4515 S. Telegraph Rd.

 

Heights

 

MI

341

 

26151 Gratiot Ave.

 

Roseville

 

MI

342

 

614 East Michigan Ave.

 

Ypsilanti

 

MI

343

 

6005 Highland Rd. Suite B

 

Waterford

 

MI

344

 

980 Orchard Lake Rd.

 

Pontiac

 

MI

345

 

19890 Kelly Rd.

 

Harper Woods

 

MI

347

 

2145 Bessemer Road

 

Birmingham

 

AL

348

 

9420 Parkway East

 

Birmingham

 

AL

349

 

922 2nd Ave East

 

Oneonta

 

AL

350

 

1678 Montgomery Hwy. Suite 105

 

Birmingham

 

AL

351

 

309 2nd Ave NW

 

Cullman

 

AL

352

 

4705 McFarland Blvd. - Suite 3

 

Northport

 

AL

353

 

2925 McFarland Blvd. E

 

Tuscaloosa

 

AL

354

 

210 B Midfield Street

 

Birmingham

 

AL

355

 

2168 Green Springs Hwy

 

Birmingham

 

AL

356

 

4673 Hwy. 280 East — Suite C

 

Birmingham

 

AL

357

 

1552 Montclair Road

 

Birmingham

 

AL

358

 

1102 Ann Street

 

Montgomery

 

AL

359

 

1001 Bankhead Hwy.

 

Birmingham

 

AL

360

 

20 W Fairview Ave

 

Montgomery

 

AL

361

 

3555 Vanderbilt Road

 

Birmingham

 

AL

362

 

6400 First Avenue N

 

Birmingham

 

AL

363

 

480 Cahaba Valley Road

 

Pelham

 

AL

 

8

--------------------------------------------------------------------------------


 

Store #

 

Address

 

City

 

State

364

 

728 S. 23rd Street

 

Birmingham

 

AL

365

 

1605 Forestdale Blvd

 

Forestdale

 

AL

367

 

3101 Atlanta Highway

 

Montgomery

 

AL

368

 

2449 East South Blvd

 

Montgomery

 

AL

501

 

4469 Cemetery Rd.

 

Hilliard

 

OH

AL

 

9324 Parkway East

 

Birmingham

 

AL(7)

AL Corp

 

209 Oxmoor Circle Suite 701

 

Homewood

 

AL

Corp

 

7001 Post Rd. Suite 200

 

Dublin

 

OH

 

--------------------------------------------------------------------------------

(1)Corporate Office

(2)Closed - still paying rent

(3)Property entirely subleased

(4)QC space recently acquired by CCCS Opco on short term lease with buyout
completed

(5)Eminent Domain

(6)Landlord in receivership

(7)Closed

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

POST-CLOSING OBLIGATIONS

 

As soon as practicable but in any event within 60 days after the Closing Date,
the Borrower shall take or cause its Subsidiaries to take the following actions:

 

(1)                                 deliver to the Collateral Agent stock
certificates and related stock powers with respect to the equity interests of
the entities listed on Annex I hereto, each in form and substance satisfactory
to the Administrative Agent;

 

(2)                                 execute and deliver to the Collateral Agent
a global revolving intercompany note with respect to the intercompany balances
among the Borrower and the Restricted Subsidiaries and related note power, each
in form and substance satisfactory to the Administrative Agent;

 

(3)                                 consistent with Section 3.04(b) of the
Collateral Agreement, use commercially reasonable efforts to enter into deposit
account control agreements for the benefit of the Secured Parties with respect
to the deposit accounts listed on Annex II hereto;

 

(4)                                 (A) reinstate in all respects Express
Payroll Advance of Ohio, Inc. as a corporation incorporated and in good standing
under the laws of the State of Ohio with the corporate power and authority
(i) to conduct its business as currently conducted and (ii) to enter into, and
to incur and perform its obligations under, the Loan Documents to which it is a
party and (B) provide evidence of such incorporation, good standing, corporate
power and authority satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Annex I

 

Entity

 

CCCS Corporate Holdings, Inc.

Checksmart Financial Holdings Corp.

CCCS Holdings, LLC

California Check Cashing Stores, LLC

CCCIS, Inc.

Fast Cash, Inc.

Checksmart Financial Company

Buckeye Check Cashing, Inc.

Buckeye Check Cashing II, Inc.

Buckeye Check Cashing of Arizona, Inc.

Buckeye Check Cashing of Florida, Inc.

Buckeye Check Cashing of Kentucky, Inc.

Buckeye Check Cashing of Michigan, Inc.

Buckeye Check Cashing of Utah, Inc.

Buckeye Check Cashing of Virginia, Inc.

Buckeye Title Loans, Inc.

Express Payroll Advance of Ohio, Inc.

BCCI Management Company

Checksmart Money Order Services of Arizona, Inc.

Checksmart Money Order Services, Inc.

 

--------------------------------------------------------------------------------


 

Annex II

 

Fifth-Third Bank

21 E State Street

Columbus OH 43215

 

Signers                                                                                                               
William Saunders, Kyle Hanson, Chad Streff, Michael Durbin

 

Fifth Third-Master

 

7282004782

 

Checksmart Financial

Fifth Third-Hoosier

 

99923592

 

Hoosier Check Cashing of Ohio

Fifth Third-Arizona

 

7282124135

 

Buckeye Check Cashing of AZ

Fifth Third-Monoline

 

7281566872

 

Express Payroll of Ohio

Fifth Third-Florida

 

99923373

 

Buckeye Check Cashing of FL

Fifth Third-Utah

 

7280967261

 

Buckeye Check Cashing of Utah

Fifth Third-CA Credit Card

 

7282005870

 

Buckeye Check Cashing of California

Fifth Third-Kentucky

 

7281180559

 

Buckeye Check Cashing of Kentucky

Fifth Third-Buckeye

 

99923605

 

Buckeye Check Cashing, Inc

Fifth Third-Buckeye II

 

75201157

 

Buckeye Check Cashing II, Inc

Fifth Third-Virginia Savings

 

75561697

 

Buckeye Check Cashing of VA

Fifth Third-Vault

 

7282269724

 

Checksmart Financial

Fifth Third-AZ Title

 

7281860648

 

Buckeye Title Loans

Fifth Third-Buckeye Sm Loans

 

7282582498

 

Buckeye Sm Loans

Fifth Third-BLS Depository

 

7282583751

 

Buckeye Lending Solutions

Fifth Third-Kansas

 

7281860713

 

Buckeye Check Cashing of Kansas

Fifth Third-Michigan

 

7280967279

 

Buckeye Check Cashing of Michigan

Fifth Third-Missouri

 

7281860721

 

Buckeye Check Cashing of Missouri

Fifth Third-MO Title

 

7281861067

 

Buckeye Title Loans of Missouri

Fifth Third-BLS Savings

 

7282794770

 

Buckeye Lending Solutions

Fifth Third-BCS

 

7282794788

 

Buckeye Credit Solutions

Fifth Third-CSMO

 

7282795611

 

Checksmart Money Order Company

Fifth Third-CS Arizona Savings

 

7283000862

 

CS Arizona, LLC

Fifth Third-Illinois

 

7283196033

 

Buckeye Check Cashing of Illinois, LLC

 

--------------------------------------------------------------------------------


 

JP Morgan Chase Bank

201 N. Central Ave

Phoenix, AZ 85004

 

Signers                                                                                                              
William Saunders, Chad Streff,

 

JP Morgan

 

689213312

 

AZ Title Loans

 

Banco Poplar

9600 W Bryn Mawr

Rosemont, IL 60018-5209

 

Signers                                                                                                              
William Saunders, Chad Streff,

 

Banco-MO-AL

 

6805930895

 

Insight Capital, LLC

Banco-Master AL

 

120184647

 

Insight Capital, LLC

 

Bank of America

2049 Century Park East Ste 200

Los Angeles, CA 90067

 

Signers                                                                                                              
William Saunders, Kyle Hanson, Chad Streff, Michael Durbin

 

Bank of America-Master

 

354006844547

 

Checksmart Financial

Bank of America

 

355000564440

 

Buckeye Check Cashing II

Bank of America

 

354006844602

 

Hoosier Check Cashing of Ohio

Bank of America

 

354006844628

 

Buckeye Check Cashing of Virginia

Bank of America

 

354006844615

 

Buckeye Check Cashing of Florida

Bank of America

 

355000564482

 

Buckeye Check Cashing of Arizona

Bank of America

 

354006844589

 

Buckeye Check Cashing of Michigan

Bank of America

 

354006844550

 

Buckeye Title Loans, Inc

Bank of America

 

354006844576

 

Buckeye Title Loans of Kansas, LLC

Bank of America

 

354006844563

 

Buckeye Title Loans of Missouri, LLC

Bank of America

 

354006844592

 

Buckeye Title Loans of Virginia, LLC

 

--------------------------------------------------------------------------------


 

Bank of America

 

355000564453

 

Buckeye Check Cashing of Kansas, LLC

Bank of America

 

355000564479

 

Buckeye Check Cashing of Missouri, LLC

Bank of America

 

355000564466

 

Buckeye Check Cashing of California, LLC

Bank of America

 

354006844631

 

First Virginia Financial Services, LLC

Bank of America

 

355003394675

 

Buckeye Check Cashing of Illinois, LLC

Bank of America

 

355003394662

 

Buckeye Title Loans of Illinois, LLC

 

Bank of Kentucky

111 Lookout Farm Drive

Crestview Hill, KY 41017

 

Signers                                                                                                              
William Saunders, Kyle Hanson, Chad Streff, Michael Durbin

 

Bank of Kentucky

 

262056

 

Buckeye Check Cashing

Bank of Kentucky

 

262064

 

Buckeye Check Cashing II

Bank of Kentucky

 

261947

 

Hoosier Check Cashing of Ohio

Bank of Kentucky

 

261920

 

Buckeye Title Loans, Inc

Bank of Kentucky

 

261912

 

Buckeye Check Cashing of Florida

Bank of Kentucky

 

261971

 

Buckeye Check Cashing of Kentucky

Bank of Kentucky

 

261904

 

Buckeye Check Cashing of Arizona

Bank of Kentucky

 

261955

 

Buckeye Check Cashing of Utah

Bank of Kentucky

 

261998

 

Buckeye Check Cashing of Michigan

Bank of Kentucky

 

262005

 

Buckeye Check Cashing of Kansas, LLC

Bank of Kentucky

 

262013

 

Buckeye Check Cashing of Missouri, LLC

Bank of Kentucky

 

261939

 

Buckeye Lending Solutions

Bank of Kentucky

 

262021

 

Buckeye Check Cashing of California, LLC

Bank of Kentucky

 

272868

 

Checksmart Financial

Bank of Kentucky

 

273120

 

First Virginia Financial Services, LLC

Bank of Kentucky

 

273139

 

Buckeye Check Cashing of Virginia

Bank of Kentucky

 

273155

 

Buckeye Title Loans of Virginia, LLC

Bank of Kentucky

 

284386

 

CFC- FL Commercial

Bank of Kentucky

 

284467

 

Buckeye Credit Solutions

 

--------------------------------------------------------------------------------


 

Bank of Kentucky

 

296082

 

Hoosier Returns

Bank of Kentucky

 

296155

 

CS Arizona

Bank of Kentucky

 

303828

 

CS AZ RCL

Bank of Kentucky

 

308455

 

National Tax Lending

Bank of Kentucky

 

308463

 

Buckeye Small Loans

Bank of Kentucky

 

308668

 

Buckeye Check Cashing of Illinois, LLC

Bank of Kentucky

 

308676

 

Buckeye Title Loans of Illinois, LLC

Bank of KY-CD KY

 

70125349-10004

 

Checksmart Money Order Company

Bank of KY-CD KY

 

70125349-10005

 

Checksmart Money Order Company

Bank of KY-CD KY

 

70125349-10006

 

Checksmart Money Order Company

Bank of KY-CD KY

 

70125349-10002

 

Checksmart Money Order Company

Bank of KY-CD KY

 

70125349-10007

 

Checksmart Money Order Company

 

 

 

 

 

Bank of Kentucky

 

295825

 

Insight Capital, LLC

 

Huntington Bank

41 South High Street

Columbus, OH 43215

 

Signers                                                                                                              
William Saunders, Chad Streff /Bridgette Roman on PAC account

 

Huntington

 

01892420017

 

Buckeye Check Cashing II

Huntington

 

01892420570

 

Hoosier Check Cashing of Ohio

Huntington ACH

 

01892420758

 

Checksmart Financial

Huntington AP

 

01892420745

 

Checksmart Financial

Huntington Master

 

01892420732

 

Checksmart Financial

Huntington

 

01892464785

 

Checksmart Financial LLC PAC Account

 

US Bank

10 W Broad St 12th floor

Columbus, OH 43215

 

--------------------------------------------------------------------------------


 

Signers                                                                                                              
William Saunders, Kyle Hanson, Chad Streff, Michael Durbin

 

US Bank-Master

 

130113745595

 

Checksmart Financial

US Bank ACH

 

130113745611

 

Checksmart Financial

US Bank P/R ADP

 

130113745678

 

Checksmart Financial

US Bank P/R Check

 

130113745660

 

Checksmart Financial

US Bank-AP

 

130111672460

 

Checksmart Financial

US Bank-Utility

 

130113745603

 

Checksmart Financial

US Bank

 

130113745629

 

Buckeye Check Cashing of Utah

US Bank

 

130113746817

 

Buckeye Title Loans, Inc

US Bank

 

130113745637

 

Buckeye Title Loans of Utah, LLC

US Bank

 

153495261775

 

BCCI OF CA (COLL)

US Bank

 

130113746668

 

Buckeye Check Cashing of Arizona

US Bank Savings

 

130113745645

 

Buckeye Check Cashing of California, LLC

US Bank-Liab

 

130113745652

 

Checksmart Money Order Company Inc

US Bank-MM

 

130113745686

 

Buckeye Lending Solutions

US Bank-Savings

 

130113745702

 

Buckeye Title Loans of California

US Bank-Savings

 

130113745694

 

Buckeye Credit Solutions

US Bank-savings

 

130113745710

 

Buckeye Sm Loans

US Bank

 

130113749829

 

CS Arizona, LLC

US Bank

 

130113749837

 

ARH Arizona, LLC

 

Republic Bank

2221 Camden Court Ste 390

Oak Brook, IL 60523-9848

 

Signers                                                                                                               
William Saunders, Kyle Hanson, Chad Streff, Michael Durbin

 

Republic-BTL Virginia

 

9550000031

 

Buckeye Title Loans of VA

Republic-Hoosier

 

9572001747

 

Hoosier Check Cashing of Ohio

 

G/L

 

Account

 

 

 

 

 

 

 

 

Account

Code

 

Description

 

Name of Bank

 

Address

 

Account #

 

Signers

 

Owner

1004

 

Petty Cash -

 

Bank of America

 

275 S.

 

1459565447

 

Richard Lake,

 

California

 

 

BofA

 

 

 

Valencia, Brea,

 

 

 

Lance

 

Check

 

 

 

 

 

 

CA 92823

 

 

 

Solomon,

 

Cashing

 

--------------------------------------------------------------------------------


 

G/L

 

Account

 

 

 

 

 

 

 

 

 

Account

Code

 

Description

 

Name of Bank

 

Address

 

Account #

 

Signers

 

Owner

 

 

 

 

 

 

 

 

 

 

Scott Hancock

 

Stores, LLC

1009

 

Cash in Bank -BofA - General

 

Bank of America

 

275 S. Valencia, Brea, CA 92823

 

1459471533

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

 

 

 

 

 

 

 

 

1459471538

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

 

 

 

 

 

 

 

 

1459471590

 

Richard Lake,

Lance Solomon, Scott Hancock

 

California

Check Cashing Stores, LLC

 

 

 

 

 

 

 

 

1459471595

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

1011

 

Cash in Bank- Wells Fargo- General

 

Wells Fargo Bank

 

PO Box 63020, San Francisco, CA 94163

 

4945083632

 

Richard Lake, Lance Solomon

 

California Check Cashing Stores, LLC

1013

 

Cash in Bank- BofA-Title Loan

 

Bank of America

 

Eastridge Center Branch, PO Box 37176, San Francisco, CA 94137

 

10604-06795

 

One or more of the following:

· Richard Lake,

· Lance Solomon,

· Julia Can,

· Chau Quijano

 

California Check Cashing Stores, LLC

1014

 

Cash in Bank - BofA - Payroll

 

Bank of America

 

275 S. Valencia, Brea, CA 92823

 

1459471651

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

 

--------------------------------------------------------------------------------


 

1016

 

Cash in Bank- Wells Fargo- PRA

 

Wells Fargo Bank

 

PO Box 63020, San Francisco, CA 94163

 

4945083640

 

Richard Lake, Lance Solomon

 

California Check Cashing Stores, LLC

1017

 

Cash in Bank - BofA - PRA

 

Bank of America

 

275 S. Valencia, Brea, CA 92823

 

1459471618

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

 

 

 

 

 

 

 

 

1459471632

 

Richard Lake, Lance Solomon,

Scott Hancock

 

California Check Cashing Stores, LLC

1019

 

Cash in Bank - UBOC - Pegged Account

 

Union Bank

 

PO Box 513840, Los Angeles, CA 90051

 

7150207406

 

Richard Lake, Lance Solomon

 

California Check Cashing Stores, LLC

1026

 

Restr - BofA -WU

 

Bank of America

 

275 S. CA 92823

 

1459471552

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

1027

 

Restr - BofA - NS

 

Bank of America

 

275 S. Valencia, Brea, CA 92823

 

1459471557

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

1028

 

Restr - BofA - Cont

 

Bank of America

 

275 S. Valencia, Brea, CA 92823

 

1459471571

 

Richard Lake, Lance Solomon, Scott Hancock

 

California Check Cashing Stores, LLC

1040

 

CB&T- General

 

California Bank & Trust

 

456 California Street, San Francisco, CA 94104

 

1170027211

 

One or more of the following:

· Lance Solomon,
· Julia Can,

· Chau Quijano

 

California Check Cashing Stores, LLC

1044

 

CB&T-ACH Collections

 

California Bank & Trust

 

456 California Street, San Francisco, CA 94104

 

1170027641

 

One or more of the following:

· Lance Solomon,
· Julia Can,
· Chau Quijano

 

California Check Cashing Stores, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

Amended and Restated Credit Agreement by and between Insight Capital, LLC and
Republic Bank of Chicago dated as of April 29, 2011.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

Assignor:

                                                            

 

 

 

2.

Assignee:

                                                            [and is an
Affiliate/Approved Fund]

 

 

 

3.

Borrower(s):

                                                            

 

 

 

4.

Administrative Agent:

Ivy Funding Eleven, LLC, as Administrative Agent under the Credit Agreement

 

 

 

5.

Credit Agreement

Revolving Credit Agreement, dated as of April 29, 2011 (as by the First
Amendment to Revolving Credit Agreement, dated as of March [    ], 2015, and as
further amended, modified, restated or supplemented from time to time), among
Community Choice Financial Inc., the Lenders from time to time party thereto and
Ivy Funding Eleven, LLC, as Administrative Agent.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Aggregate Amount of

 

Amount of

 

 

 

 

 

Commitment/Loans for

 

Commitment/Loans

 

Percentage Assigned of

 

 

 

all Lenders

 

Assigned

 

Commitment/Loans

 

CUSIP Number

 

$

 

$

 

 

 

%

 

 

$

 

$

 

 

 

%

 

 

$

 

$

 

 

 

%

 

 

 

Effective Date:                               , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consented to and Accepted:

 

 

 

IVY FUNDING ELEVEN, LLC,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

[                                                              ](1)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) Include name of parties (e.g., the Borrower or Lenders constituting the
Required Lenders) whose consent is required pursuant to Section 9.03 of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

COMMUNITY CHOICE FINANCIAL INC.

 REVOLVING CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Loan Documents”), or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2                               Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if it is a Foreign Lender, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions. This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by facsimile shall
be effective as delivery of a manually executed counterpart of this Assignment.
THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
BORROWING REQUEST

 

,

 

Ivy Funding Eleven, LLC

as Administrative Agent

24 Drayton Street, Floor 3

Savannah, Georgia 31401

 

Ladies and Gentlemen:

 

The undersigned, Community Choice Financial Inc. (the “Borrower”), refers to the
Revolving Credit Agreement, dated as of April 29, 2011 (as amended by the First
Amendment to Revolving Credit Agreement, dated as of March 27, 2015, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement), among the Borrower, the Lenders from time to
time party thereto and Ivy Funding Eleven, LLC, as Administrative Agent, and
hereby gives you notice, irrevocably, in accordance with Section 2.03 of the
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the information
relating to such Borrowing as required by Section 2.03 of the Credit Agreement:

 

(i)                                     The date of the requested Borrowing is
                    ,         .

 

(ii)                                  The aggregate amount of the requested
Borrowing is $                        .

 

(iii)                               The requested Borrowing is [an ABR Loan][a
LIBOR Loan](1).

 

(iv)                              The requested Revolving Credit Advance is to
be sent to:

 

[Name of Bank]

[City of Bank]

Beneficiary:

Account No.:  [number]

ABA No.:  [number]

Attn:  [name]

 

The Borrower hereby represents and warrants that (i) the representations and
warranties set forth in Article III of the Credit Agreement and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of the Borrowing requested hereby with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, (ii) at the time of and immediately after
the Borrowing, no Default or Event of Default shall have occurred and be
continuing, (iii) immediately after giving effect to such Borrowing and the use
of proceeds thereof, (A) the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.09 of the Credit Agreement and (B) the
Aggregate Revolving Credit

 

--------------------------------------------------------------------------------

(1)  Pursuant to Section 2.02(b) of the Credit Agreement, subject to Sections
2.08 and 2.15 of the Credit Agreement, each Borrowing shall be comprised
entirely of Eurodollar Loans.

 

--------------------------------------------------------------------------------


 

Exposures shall not exceed the Borrowing Base, (iv) attached hereto is a
worksheet demonstrating the calculation of the Borrowing Base and (v) no
Triggering Event Notice has been delivered to the Borrower at any time prior to
the making of such Borrowing.

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

Borrowing Base Worksheet

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

dated as of [   ],

 

among

 

COMMUNITY CHOICE FINANCIAL INC.,

 

the other GRANTORS party hereto,

 

U.S. BANK NATIONAL ASSOCIATION,

 

as First Priority Representative,

 

and

 

[   ],

 

as Junior Priority Representative

 

--------------------------------------------------------------------------------


 

JUNIOR LIEN INTERCREDITOR AGREEMENT(this “Agreement”), dated as of [ ], among
U.S. BANKNATIONAL ASSOCIATION, as collateral agent for the First Priority
Secured Parties (such term, and other capitalized terms used herein but not
otherwise defined, having the meaning set forth in Section 1.1 below) (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “First Priority Representative”), [ ], as [ ] and as junior lien
agent (in such capacity, with its successors and assigns, and as more
specifically defined below, the “Junior Priority Representative”) for the Junior
Priority Secured Parties, COMMUNITY CHOICE FINANCIAL INC., an Ohio corporation
(the “Issuer”), and the other GRANTORS (as defined below) party hereto.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Priority Representative, for itself and on behalf of
First Priority Secured Parties, and the Junior Lien Representative, for itself
and on behalf of its Junior Priority Secured Parties, agree as follows:

 

SECTION 1.               Definitions.

 

1.1                               Defined Terms. Capitalized terms used but not
otherwise defined herein have the meanings assigned to such terms in the
Existing First Priority Agreements referred to below. The following terms, as
used herein, have the following meanings:

 

“Additional Debt” has the meaning assigned to such term in Section 9.3(b).

 

“Additional First Priority Agreement” means any agreement designated as such in
writing (including by addendum to this Agreement) by the First Priority
Representative and the Junior Priority Representative in accordance with the
terms of the First Priority Agreements and Junior Priority Agreements,
respectively.

 

“Additional Junior Priority Agreement” means any agreement designated as such in
writing (including by addendum to this Agreement) by the First Priority
Representative and the Junior Priority Representative in accordance with the
terms of the First Priority Agreements and Junior Priority Agreements,
respectively.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means each of the Bankruptcy Code and any similar Federal,
state or foreign bankruptcy, insolvency, reorganization, receivership or similar
law.

 

“Collateral Agreement” means the Collateral Agreement, dated as of April 29,
2011, among the Issuer, the Grantors party thereto, U.S. Bank National
Association, as representative of the Holders under the First Priority
Indenture, Ivy Funding Eleven, LLC (as successor to Credit Suisse AG), as
representative of the Lenders under the First

 

2

--------------------------------------------------------------------------------


 

Priority Credit Agreement and the First Priority Representative.

 

“Comparable Junior Priority Security Document” means, in relation to any Shared
Collateral subject to any First Priority Security Document, that Junior Priority
Security Document that creates a security interest in the same Shared
Collateral, granted by the same Grantor, as applicable.

 

“DIP Financing” has the meaning assigned to such term in Section 5.2.

 

“Enforcement Action” means, with respect to the First Priority Obligations or
the Junior Priority Obligations, any demand for acceleration or payment thereof,
the exercise of any rights and remedies with respect to any Shared Collateral
securing such Obligations or the commencement or prosecution of enforcement of
any of the rights and remedies as a secured creditor under, as applicable, the
First Priority Documents or the Junior Priority Documents, or applicable law,
including the exercise of any rights of set-off or recoupment and rights to
credit bid debt and the exercise of any rights or remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction or under the
Bankruptcy Code.

 

“Existing First Priority Agreements” means the First Priority Indenture and the
First Priority Credit Agreement.

 

“Existing Junior Priority Agreement” means [   ].

 

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreements (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing First Priority Agreements, any
Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”). Any reference to the First
Priority Agreements hereunder shall be deemed a reference to any First Priority
Agreement then extant.

 

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by any Grantor, in which a Lien is granted or purported to be granted
to any First Priority Secured Party as security for any First Priority
Obligation (including any Lien assigned to the First Priority Representative
pursuant to Section 2.4).

 

“First Priority Credit Agreement” means the Revolving Credit Agreement dated as
of April 29, 2011, as amended by the First Amendment to Revolving Credit
Agreement, dated as of March 27, 2015, among the Issuer, the Lenders (as defined
therein) and Ivy Funding Eleven, LLC, as administrative agent.

 

3

--------------------------------------------------------------------------------


 

“First Priority Documents” means each First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.

 

“First Priority Guarantee” means any guarantee by any Grantor of any or all of
the First Priority Obligations.

 

“First Priority Indenture” means the Indenture dated as of April 29, 2011, among
the Issuer, U.S. Bank National Association, as trustee, and the other parties
thereto.

 

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

 

“First Priority Obligations” means all “Secured Obligations” under the
Collateral Agreement and all other Obligations arising under the First Priority
Documents, including all fees and expenses of the First Priority Representative.
To the extent any payment with respect to any First Priority Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in whole or in part, or is otherwise set aside or required to be
returned or paid to a debtor in possession, any Junior Priority Secured Party,
any receiver or any similar Person, then the obligation or part thereof
originally intended to be satisfied by such payment shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Junior Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (including any obligations replacing, renewing or
refinancing any previously existing First Priority Obligations, but other than
those that constitute Unasserted Contingent Obligations) have been indefeasibly
paid in cash in full (orcash collateralized or defeased in accordance with the
terms of the First Priority Documents), (b) all commitments to extend credit
under the First Priority Documents (including any documents replacing, renewing
or refinancing any previously existing First Priority Documents) have been
terminated and (c) the First Priority Representative has delivered a written
notice to the Junior Priority Representative stating that the events described
in clauses (a) and (b) have occurred, such notice not to be unreasonably
withheld.

 

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement that
replaces the Collateral Agreement, the First Priority Representative shall be
the Person identified as such in such Replacement First Priority Agreement.

 

“First Priority Secured Party” means each Person holding First Priority
Obligations, including the First Priority Representative.

 

“First Priority Security Documents” means the “Security Documents” (as defined
in the Existing First Priority Agreements), and any other documents that are
designated under any First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement; provided that no document that is not
entered into pursuant to the

 

4

--------------------------------------------------------------------------------


 

Existing First Priority Agreements will constitute a First Priority Security
Document unless the treatment of such document as a First Priority Security
Document is permitted under each First Priority Agreement then extant,
including, as of the date hereof and any other date if then extant, the Existing
First Priority Agreements.

 

“Grantors” means, at any time, the Issuer and each of its Subsidiaries that, at
such time, has granted a security interest in any of its assets pursuant to any
First Priority Security Document to secure First Priority Obligations or Junior
Priority Security Document to secure Junior Priority Obligations. The Persons
that are Grantors on the date hereof are set forth on Schedule I.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution, insolvency or assignment for
the benefit of creditors, in each of the foregoing events whether under the
Bankruptcy Code or any other Bankruptcy Law.

 

“Issuer” has the meaning assigned to such term in the preamble hereto.

 

“Junior Priority Agreement” means the collective reference to (a) the Existing
Junior Priority Agreement, and (b) any Additional Junior Priority Agreement. Any
reference to the Junior Priority Agreements hereunder shall be deemed a
reference to any Junior Priority Agreement then extant.

 

“Junior Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Issuer or any other Grantor, in which a Lien is granted or
purported to be granted to any Junior Priority Secured Party as security for any
Junior Priority Obligation.

 

“Junior Priority Documents” means each Junior Priority Agreement, each Junior
Priority Security Document and each Junior Priority Guarantee.

 

“Junior Priority Guarantee” means any guarantee by any Grantor of any or all of
the Junior Priority Obligations.

 

“Junior Priority Lien” means any Lien created by the Junior Priority Security
Documents.

 

“Junior Priority Obligations” means all “[ ]” under the [ ] and all other
Obligations arising under the Junior Priority Documents, including all fees and
expenses of the Junior Priority Representative. To the extent any payment with
respect to any Junior Priority Obligation (whether by or on behalf of any
Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in whole or
in part, or is otherwise set aside or required to be returned or paid to a
debtor in possession, any First Priority Secured Party, any receiver or any
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Junior Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

 

5

--------------------------------------------------------------------------------


 

“Junior Priority Representative” has the meaning set forth in the preamble
hereto, but shall also include any Person identified as a “Junior Priority
Representative” in any Junior Priority Agreement other than the Existing Junior
Priority Agreement.

 

“Junior Priority Secured Party” means each Person holding Junior Priority
Obligations, including the Junior Priority Representative.

 

“Junior Priority Security Documents” means the “[ ]” (as defined in the Existing
Junior Priority Agreement) and any other documents that are designated under any
Junior Priority Agreement as “[ ]” for purposes of this Agreement.

 

“Lien” shall mean with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable as a claim in any such
Insolvency Proceeding.

 

“Recovery” has the meaning assigned to such term in Section 5.5.

 

“Reorganization Securities” has the meaning assigned to such term in
Section 5.11.

 

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

 

“Secured Parties” means the First Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Shared Collateral” means all assets that are both First Priority Collateral and
Junior Priority Collateral.

 

“Unasserted Contingent Obligations” means, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement

 

6

--------------------------------------------------------------------------------


 

obligations in respect of amounts that may be drawn under outstanding letters of
credit or similar instruments) in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of First Priority Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.

 

1.2                               Amended Agreements. All references in this
Agreement to agreements or other contractual obligations shall, unless otherwise
specified, be deemed to refer to such agreements or contractual obligations as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time in accordance with the terms of this Agreement, if applicable.

 

1.3                               Terms Generally. The definitions in this
Section shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Sections shall be deemed references to
Sections of this Agreement unless the context shall otherwise require.

 

SECTION 2. Lien Priorities.

 

2.1                               Subordination of Liens. (a) Any and all Liens
in the Shared Collateral now existing or hereafter created or arising in favor
of any Junior Priority Secured Party securing the Junior Priority Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
judgment rendered in any judicial proceeding, subrogation or otherwise, are
expressly junior in priority, operation and effect to any and all Liens now
existing or hereafter created or arising in favor of the First Priority Secured
Parties securing the First Priority Obligations, notwithstanding (i) anything to
the contrary contained in any agreement or filing to which any Junior Priority
Secured Party may now or hereafter be a party, and regardless of the time, order
or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other Liens, charges or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, (ii) any provision of the Uniform
Commercial Code or any other applicable law or any First Priority Document or
Junior Priority Document or any other circumstance whatsoever and (iii) the fact
that any such Liens in favor of any First Priority Secured Party securing any of
the First Priority Obligations are (x) subordinated to any Lien securing any
obligation of any Grantor other than the Junior Priority Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.

 

(b) No Junior Priority Secured Party shall object to or contest, or support any
other Person in objecting to or contesting, in any proceeding (including any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien on the First Priority Collateral granted to any First
Priority Secured Party. Notwithstanding any

 

7

--------------------------------------------------------------------------------


 

failure by any First Priority Secured Party to perfect its Lien on the First
Priority Collateral granted to such First Priority Secured Party or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the Lien on the First Priority Collateral granted to
the First Priority Secured Parties, the priority and rights as between the First
Priority Secured Parties, on the one hand, and the Junior Priority Secured
Parties, on the other hand, with respect to the Shared Collateral shall be as
set forth herein.

 

2.2                               Nature of First Priority Obligations. The
Junior Priority Representative on behalf of itself and the Junior Priority
Secured Parties acknowledges that the terms of the First Priority Obligations
may, subject to the terms of the Junior Priority Agreements, be modified,
extended or amended from time to time, and that the aggregate amount of the
First Priority Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Junior Priority Secured Parties and
without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the First Priority
Obligations, or any portion thereof, or by any amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Junior Priority Obligations, or any portion
thereof.

 

2.3                               Agreements Regarding Actions to Perfect Liens.
(a) The Junior Priority Representative on behalf of itself and the Junior
Priority Secured Parties agrees that UCC-1 financing statements, patent,
trademark or copyright filings or other filings or recordings filed or recorded
by or on behalf of the Junior Priority Representative shall be in form
reasonably satisfactory to the First Priority Representative.

 

(b)         The Junior Priority Representative agrees on behalf of itself and
the Junior Priority Secured Parties that all Junior Priority Security Documents
entered into on or about the date hereof shall contain the following notation:
“The lien and security interest created by this Agreement on the property
described herein is junior and subordinate, in accordance with the provisions of
the Junior Lien Intercreditor Agreement dated as of [ ], among U.S. Bank
National Association, [ ], Community Choice Financial Inc. and the other
Grantors referred to therein, as amended from time to time, to the lien and
security interest on such property created by any similar instrument now or
hereafter granted to U.S. Bank National Association, as collateral agent under
the First Priority Documents, and its successors and assigns, in such property.”
The Junior Priority Representative agrees on behalf of itself and the Junior
Priority Secured Parties that all other Junior Priority Security Documents shall
bear an identical or, in the event that the Existing First Priority Agreement is
no longer extant or U.S. Bank National Association shall cease to be the First
Priority Representative, a substantially similar notation.

 

(c)          The First Priority Representative hereby agrees that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) (or any similar concept
under foreign law) over Shared Collateral pursuant to the First Priority
Security Documents, such possession or control is also for the benefit of the
Junior Priority Representative and the Junior Priority Secured

 

8

--------------------------------------------------------------------------------


 

Parties solely to the extent required to perfect their security interest in such
Shared Collateral (such bailment being intended, among other things, to satisfy
the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code). Nothing in the preceding sentence shall be construed
to impose any duty on the First Priority Representative (or any third party
acting on its behalf) with respect to such Shared Collateral or provide the
Junior Priority Representative or any Junior Priority Secured Party with any
rights with respect to such Shared Collateral beyond those specified in this
Agreement and the Junior Priority Security Documents; provided that subsequent
to the occurrence of the First Priority Obligations Payment Date, the First
Priority Representative shall (i) deliver to the Junior Priority Representative,
at the Issuer’s sole cost and expense, the Shared Collateral in its possession
or control together with any necessary endorsements to the extent required by
the Junior Priority Documents or (ii) direct and deliver such Shared Collateral
as a court of competent jurisdiction otherwise directs; provided, however, that
the provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First Priority Secured Parties and the Junior
Priority Secured Parties and shall not impose on the First Priority Secured
Parties any obligations in respect of the disposition of any Shared Collateral
(or any proceeds thereof) that would conflict with prior perfected Liens or any
claims thereon in favor of any other Person that is not a Secured Party.

 

2.4                               No New Liens. So long as the First Priority
Obligations Payment Date has not occurred, the parties hereto agree that
(a) there shall be no Lien, and no Grantor shall have any right to create any
Lien, on any assets of any Grantor securing any Junior Priority Obligation if
those same assets are not subject to, and do not become subject to, a Lien
securing the First Priority Obligations and (b) if any Junior Priority Secured
Party shall acquire or hold any Lien on any assets of any Grantor securing any
Junior Priority Obligation, which assets are not also subject to the superior
Lien of the First Priority Representative under the First Priority Documents,
then the Junior Priority Representative shall be deemed to also hold and have
held such Lien for the benefit of the First Priority Secured Parties and shall
promptly notify the First Priority Representative of the existence of such Lien
and, upon demand by the First Priority Representative, will without the need for
any further consent of any Junior Priority Secured Party, notwithstanding
anything to the contrary in any other Junior Priority Document, either
(i) release such Lien or (ii) assign it to the First Priority Representative as
security for the First Priority Obligations (in which case the Junior Priority
Representative may retain a junior lien on such assets subject to the terms
hereof). To the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights and remedies available to the
First Priority Secured Parties, the Junior Priority Representative and the
Junior Priority Secured Parties agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.4 shall be subject to Section 4.1.

 

2.5                               No Duties of First Priority Representative.
Neither the First Priority Representative nor any First Priority Secured Party
will have any duties or other obligations to any Junior Priority Secured Party
with respect to the Shared Collateral, other than, in the case of the First
Priority Representative, to transfer to the Junior Priority Representative any
such Shared Collateral in which the Junior Priority

 

9

--------------------------------------------------------------------------------


 

Representative continues to hold a security interest and that is remaining
following (x) any sale, transfer or other disposition of such Shared Collateral
(in each case, unless the Lien securing the Junior Priority Obligations on all
such Shared Collateral is terminated and released prior to or concurrently with
such sale, transfer, disposition, payment or satisfaction) and (y) the payment
and satisfaction in full of such First Priority Obligations and termination of
any commitment to extend credit that would constitute such First Priority
Obligations, or to the extent the First Priority Representative is in possession
of any part of such Shared Collateral after such payment and satisfaction in
full and termination, the part thereof remaining, in each case without
representation or warranty on the part of the First Priority Representative or
any holder of First Priority Obligations. Without limiting the foregoing,
neither the First Priority Representative nor any holder of any First Priority
Obligations will have any duty or obligation to marshal or realize upon the
Shared Collateral, or to sell, dispose of or otherwise liquidate all or any
portion of the Shared Collateral, in any manner that would maximize the return
to the Junior Priority Secured Parties notwithstanding that the order and timing
of any such realization, sale, disposition or liquidation may affect the amount
of the proceeds actually received by the Junior Priority Secured Parties from
such realization, sale, disposition or liquidation. The Junior Priority
Representative, for itself and on behalf of each Junior Priority Secured Party,
waives any claim the Junior Priority Representative or such Junior Priority
Secured Party may now or hereafter have against the First Priority
Representative or any First Priority Secured Party (or their representatives)
arising out of any actions that the First Priority Representative or the First
Priority Secured Parties take or omit to take (including actions with respect to
the creation, perfection or continuation of Liens on any Shared Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Shared Collateral and actions with
respect to the collection of any claim for all or any part of the First Priority
Obligations from any account debtor, guarantor or any other party) in accordance
with the First Priority Security Documents or any other agreement related
thereto or to the collection of the First Priority Obligations or the valuation,
use, protection or release of any Shared Collateral.

 

2.6                               Further Assurances. Each First Priority
Representative, for itself and on behalf of the First Priority Secured Parties,
and the Junior Priority Representative, for itself and on behalf of the Junior
Priority Secured Parties, and each Grantor party hereto, for itself and on
behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the First Priority Representative or the Junior Priority Representative may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

 

SECTION 3. Enforcement Rights.

 

3.1                               Exclusive Enforcement. Until the First
Priority Obligations Payment Date has occurred, whether or not an Insolvency
Proceeding has been commenced by or against any Grantor, the First Priority
Secured Parties shall have the exclusive right to take and continue any
Enforcement Action and make determinations regarding the release, dispositions
or restrictions with respect to the Shared Collateral, without any

 

10

--------------------------------------------------------------------------------


 

consultation with or consent of any Junior Priority Secured Party, but subject
to the proviso set forth in Section 5.1. In exercising rights and remedies with
respect to the Shared Collateral, the First Priority Secured Parties may enforce
the provisions of the First Priority Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by any of them to sell or otherwise dispose of the Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all rights and remedies of a secured creditor under
the Uniform Commercial Code and of a secured creditor under the Bankruptcy Law
of any applicable jurisdiction.

 

3.2                               Standstill and Waivers. The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that, until the First Priority Obligations Payment Date has occurred,
subject to the proviso set forth in Section5.1:

 

(a) they will not take or cause to be taken any action, the purpose or effect of
which is, or could be, to make any Lien in respect of any Junior Priority
Obligation pari passu with or senior to, or to give any Junior Priority Secured
Party any preference or priority relative to, the Liens with respect to the
First Priority Obligations or the First Priority Secured Parties with respect to
any of the Shared Collateral;

 

(b) they will not challenge or question in any proceeding the validity or
enforceability of any security interest in the Shared Collateral in favor of any
First Priority Obligations, the validity, attachment, perfection or priority of
any First Priority Lien or the validity or enforceability of the priorities,
rights or duties established by (or other provisions of) this Agreement;

 

(c) they will not contest, oppose, object to, interfere with, challenge, hinder
or delay, in any manner, whether by judicial proceedings (including the filing
of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Shared Collateral or any other
First Priority Collateral by any First Priority Secured Party or any other
Enforcement Action taken (or any forbearance from taking any Enforcement Action)
by or on behalf of any First Priority Secured Party;

 

(d) they have no right to (i) direct either the First Priority Representative or
any First Priority Secured Party to exercise any right, remedy or power with
respect to the Shared Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any First Priority Secured Party of any right, remedy or power
with respect to the Shared Collateral or pursuant to the First Priority Security
Documents or to the timing or manner in which any such right is exercised or not
exercised (or, to the extent they may have any such right described in this
clause (d), whether as a junior lien creditor or otherwise, they hereby
irrevocably waive such right);

 

11

--------------------------------------------------------------------------------


 

(e) they will not object to the forbearance by the First Priority Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Shared Collateral or
any other First Priority Collateral;

 

(f) they will not oppose or seek to challenge any claim for allowance of
Post-Petition Interest by any First Priority Secured Party in any Insolvency
Proceeding or other judicial proceeding (it being understood that the First
Priority Secured Parties will not contest any similar action by any Junior
Priority Secured Party);

 

(g) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Shared Collateral or
pursuant to the First Priority Documents;

 

(h) they will not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings against any Grantor or any of its
subsidiaries or affiliates under or with respect to any Junior Priority Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Junior
Priority Security Document or exercise any right, remedy or power under or with
respect to, or otherwise take any action to enforce, any Junior Priority
Security Document;

 

(i) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, or attempt any action to take possession of any Shared
Collateral, or exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Shared
Collateral or pursuant to the Junior Priority Security Documents;

 

(j) they will not seek, and hereby waive any right, to have the Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Shared Collateral and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
Shared Collateral or any other similar rights a junior secured creditor may have
under applicable law; and

 

(k) they will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement.

 

12

--------------------------------------------------------------------------------


 

3.3                               Judgment Creditors. In the event that any
Junior Priority Secured Party becomes a judgment lien creditor as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Liens securing the Junior Priority Obligations are
subject to the terms of this Agreement.

 

3.4                               Cooperation. The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that each of them shall take such actions as the First Priority
Representative shall reasonably request in connection with the exercise by the
First Priority Secured Parties of their rights set forth herein.

 

3.5                               No Additional Rights For the Grantors
Hereunder. Except as provided in Section 3.6, if any First Priority Secured
Party or Junior Priority Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Grantor shall be entitled to use
such violation as a defense to any action by any First Priority Secured Party or
Junior Priority Secured Party, or to assert such violation as a counterclaim or
basis for set off or recoupment against any First Priority Secured Party or
Junior Priority Secured Party.

 

3.6                               Actions Upon Breach. (a) If any Junior
Priority Secured Party, contrary to this Agreement, commences or participates in
any action or proceeding against any Grantor or the Shared Collateral, such
Grantor, with the prior written consent of the First Priority Representative,
may interpose as a defense or dilatory plea the making of this Agreement, and
any First Priority Secured Party may intervene and interpose such defense or
plea in its or their name or in the name of such Grantor.

 

(b) Should any Junior Priority Secured Party, contrary to this Agreement, in any
way take, attempt to take or threaten to take any action with respect to the
Shared Collateral (including any attempt to realize upon or enforce any remedy
with respect to this Agreement), or take any other action in violation of this
Agreement, or fail to take any action required by this Agreement, this Agreement
shall create an irrebuttable presumption and admission by such Junior Priority
Secured Party that any First Priority Secured Party (in its own name or in the
name of the relevant Grantor) or the relevant Grantor may obtain relief against
such Junior Priority Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Junior
Priority Representative on behalf of each Junior Priority Secured Party that
(i) the First Priority Secured Parties’ damages from such actions of any Junior
Priority Secured Party may at that time be difficult to ascertain and may be
irreparable and the harm to the First Priority Secured Parties may not be
adequately compensated in damages and (ii) each Junior Priority Secured Party
waives any defense that the Grantors and/or the First Priority Secured Parties
cannot demonstrate damage and/or be made whole by the awarding of damages.

 

13

--------------------------------------------------------------------------------


 

SECTION 4. Application of Proceeds of Shared Collateral; Dispositions and
Releases of Shared Collateral; Inspection and Insurance.

 

4.1                               Application of Proceeds; Turnover Provisions.
All proceeds of Shared Collateral (including any interest earned thereon)
resulting from the sale, collection or other disposition of Shared Collateral
resulting from any Enforcement Action or that occurs after any Event of Default
(as defined in the First Priority Documents), whether or not pursuant to an
Insolvency Proceeding, or during the pendency of any Insolvency Proceeding shall
be distributed as follows: first to the First Priority Representative for
application to the First Priority Obligations in accordance with the terms of
the First Priority Documents, until the First Priority Obligations Payment Date
has occurred and thereafter, to the Junior Priority Representative for
application in accordance with the terms of the Junior Priority Documents. If
any Junior Priority Secured Party obtains possession of the Shared Collateral or
realizes any proceeds or payment in respect of the Shared Collateral, pursuant
to any Junior Priority Security Documents or by the exercise of any rights
available to such Junior Priority Secured Party under applicable law or in any
Insolvency Proceeding or through any other exercise of remedies, at any time
when any First Priority Obligations secured or intended to be secured by such
Shared Collateral remains outstanding or any commitment to extend credit that
would constitute First Priority Obligations secured or intended to be secured by
such Shared Collateral remains in effect, then such Junior Priority Secured
Party will hold such Shared Collateral, proceeds or payments in trust for the
First Priority Representative and the holders of any First Priority Obligations
and transfer such Shared Collateral, proceeds or payments, as the case may be,
to the First Priority Representative. If, at any time, all or part of any
payment with respect to any First Priority Obligations previously made are
rescinded for any reason whatsoever, each Junior Priority Secured Party will
promptly pay over to the First Priority Representative any payment received by
it in respect of any such Shared Collateral and shall promptly turn any such
Shared Collateral then held by it over to the First Priority Representative, and
the provisions set forth in this Agreement shall be reinstated as if such
payment had not been made, until the payment and satisfaction in full all of
such First Priority Obligations.

 

4.2                               Releases of Junior Priority Lien. (a) Upon any
sale or other disposition of Shared Collateral permitted pursuant to the terms
of the First Priority Documents that results in the release of the First
Priority Lien on any Shared Collateral (including any sale or other disposition
pursuant to any Enforcement Action), the Junior Priority Lien on such Shared
Collateral (excluding any portion of the proceeds of such Shared Collateral
remaining after the First Priority Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person; provided that, in the case of a sale or other disposition of Shared
Collateral (other than any such sale or disposition in connection with any
Enforcement Action), the Junior Priority Lien shall not be so released if such
sale or disposition is not permitted under the terms of the Junior Priority
Agreement.

 

(b) The Junior Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Junior Priority Liendescribed

 

14

--------------------------------------------------------------------------------


 

in paragraph (a). The Junior Priority Representative hereby appoints the First
Priority Representative and any officer or duly authorized person of the First
Priority Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Junior Priority Representative and in the name of the Junior Priority
Representative or in the First Priority Representative’s own name, from time to
time, in the First Priority Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

 

4.3                               Inspection Rights and Insurance. (a) Any First
Priority Secured Party and its representatives and invitees may at any time
inspect, repossess, remove and otherwise deal with the Shared Collateral, and
the First Priority Representative may advertise and conduct public auctions or
private sales of the Shared Collateral, in each case without notice to, the
involvement of or interference by any Junior Priority Secured Party or liability
to any Junior Priority Secured Party.

 

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Grantor (except that the Junior Priority Representative
shall have the right to be named as additional insured and loss payee so long as
its second lien status is identified in a manner reasonably satisfactory to the
First Priority Representative), (ii) to adjust or settle any insurance policy or
claim covering the Shared Collateral in the event of any loss thereunder and
(iii) to approve any award granted in any condemnation or similar proceeding
affecting the Shared Collateral.

 

4.4                               Rights as Unsecured Creditors. Notwithstanding
anything to the contrary in this Agreement, the Junior Priority Representative
and the Junior Priority Secured Parties may exercise rights and remedies as
unsecured creditors against any Grantor in respect of the Junior Priority
Obligations in accordance with the terms of the Junior Priority Documents,
including the acceleration of any indebtedness or other obligations owing under
the Junior Priority Documents or the demand for payment under the guarantee in
respect thereof, in each case in accordance with the terms of the applicable
Junior Priority Documents and applicable law and not otherwise inconsistent with
the terms of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Junior Priority Representative or any Junior Priority Secured
Party of the required payments of interest and principal so long as such receipt
is not the direct or indirect result of (a) the exercise by any Junior Priority
Representative or any JuniorPriority Secured Party of rights or remedies as a
secured creditor in respect of Shared Collateral or other collateral or (b) the
enforcement in contravention of this Agreement of any Lien in respect of Junior
Priority Liens held by any of them. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the First Priority

 

15

--------------------------------------------------------------------------------


 

Representative or the First Priority Secured Parties may have with respect to
the First Priority Collateral.

 

SECTION 5. Insolvency Proceedings.

 

5.1                               Filing of Motions. Until the First Priority
Obligations Payment Date has occurred, the Junior Priority Representative agrees
on behalf of itself and the Junior Priority Secured Parties that no Junior
Priority Secured Party shall, in or in connection with any Insolvency
Proceeding, file any pleading or motion, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Shared Collateral, including with respect to the
determination of any Liens or claims (including the validity and enforceability
thereof) held by the First Priority Representative or any First Priority Secured
Party or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that (a) in any Insolvency Proceeding,
the Junior Priority Representative may file a proof of claim or statement of
interest with respect to the applicable Junior Priority Liens, (b) the Junior
Priority Representative may take any such action (not adverse to the First
Priority Liens on the Shared Collateral securing the First Priority Obligations,
or the rights of either the First Priority Representative or the First Priority
Secured Parties to exercise remedies in respect thereof) to the extent required
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Liens on, the Shared Collateral, (c) in any
Insolvency Proceeding, the Junior Priority Representative may file any necessary
or responsive pleading in opposition to any motion, adversary proceeding or
other pleading filed by any Person objecting to or otherwise seeking
disallowance of the claim or Lien of such Junior Priority Representative or any
Junior Priority Secured Party, (d) the Junior Priority Representative may file
any pleadings, objections, motions or agreements which assert rights available
to unsecured creditors arising under any Insolvency Proceeding or applicable
non-bankruptcy law and (e) the Junior Priority Representative and each Junior
Priority Secured Party may vote on any plan of reorganization in any Insolvency
Proceedings; provided, however, that in the case of each of clauses (a), (b),
(c), (d) and (e) above, such actions are permitted only to the extent such
actions are not inconsistent with, and could not result in a resolution
inconsistent with, the terms of this Agreement.

 

5.2                               Financing Matters. If any Grantor becomes
subject to any Insolvency Proceeding, and if the First Priority Representative
(acting at the direction of the requisite First Priority Secured Parties)
desires to permit the use of cash collateral or to permit any Grantor to obtain
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar provision in any Bankruptcy Law (“DIP Financing”), then the
Junior Priority Representative, for itself and on behalf of each applicable
Junior Priority Secured Party, agrees that it will raise no objection to, and
will not support anyobjection to, and will not otherwise contest such use of
cash collateral or DIP Financing and will not request adequate protection or any
other relief in connection therewith (except to the extent permitted by
Section 5.4) and, to the extent the Liens securing the First Priority
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate the Liens in the Shared Collateral in favor of the Junior Priority
Obligations to such DIP Financing (and all Obligations relating thereto) on the
same basis as they are

 

16

--------------------------------------------------------------------------------


 

subordinated to the First Priority Obligations under this Agreement. The Junior
Priority Representative, for itself and on behalf of each Junior Priority
Secured Party, agrees that, in the event of an Insolvency Proceeding, it will
raise no objection to, and will not support any objection to, and will not
otherwise contest (a) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of First Priority
Obligations made by the First Priority Representative or any First Priority
Secured Party, (b) any lawful exercise by the First Priority Representative or
any other First Priority Secured Party of the right to credit bid any First
Priority Obligations at any sale in foreclosure of First Priority Collateral,
(c) any other request for judicial relief made in any court by the First
Priority Representative or any other First Priority Secured Party relating to
the lawful enforcement of any First Priority Lien and (d) any order relating to
a sale of assets of any Grantor for which the First Priority Representative has
consented that provides, to the extent the sale is to be free and clear of
Liens, that the Liens securing the First Priority Obligations and the Junior
Priority Obligations will attach to the proceeds of the sale on the same basis
of priority as the existing Liens in accordance with this Agreement.

 

5.3                               Relief From the Automatic Stay. The Junior
Priority Representative agrees, on behalf of itself and the Junior Priority
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the First Priority Representative.

 

5.4                               Adequate Protection. The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that none of them shall object to, contest, or support any other Person
objecting to or contesting (a) any request by the First Priority Representative
or the First Priority Secured Parties for adequate protection or any adequate
protection provided to the First Priority Representative or the First Priority
Secured Parties, (b) any objection by the First Priority Representative or any
First Priority Secured Parties to any motion, relief, action or proceeding based
on a claim of a lack of adequate protection or (c) the payment of interest,
fees, expenses, costs, charges or other amounts to the First Priority
Representative or any First Priority Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise. Notwithstanding anything contained
in this Section 5.4 and in Section 5.2(b) (but subject to all other provisions
of this Agreement, including Sections 5.2(a) and 5.3), in any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection that includes additional collateral (with
replacement Liens on such additional collateral) in connection with any DIP
Financing or use of cash collateral, then in connection with any such DIP
Financing or use of cash collateral the Junior Priority Representative, on
behalf of itself and any of the Junior Priority Secured Parties, may seek or
accept adequate protection consisting solely of a replacement Lien on the same
additional collateral, subordinated to the Liens securing (x) such DIP Financing
on the same terms as the First Priority Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement) and
(y) the First Priority Obligations on the same basis as the other Liens securing
the Junior Priority Obligations are so subordinated to the First Priority
Obligations under this Agreement and (ii) in the event the Junior Priority
Representative, on behalf of itself and the Junior Priority

 

17

--------------------------------------------------------------------------------


 

Secured Parties, seeks or accepts adequate protection in accordance with clause
(i) above in the form of additional collateral, then the Junior Priority
Representative, on behalf of itself or any of the Junior Priority Secured
Parties, agrees that the First Priority Representative shall also be granted a
senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Junior Priority Obligations shall be subordinated to
(A) the Liens on such collateral securing the First Priority Obligations and any
other Liens granted to the First Priority Secured Parties as adequate protection
on the same terms that the Liens securing the Junior Priority Obligations are
subordinated to such First Priority Obligations under this Agreement and
(B) (x) the Liens on such collateral securing such DIP Financing (and all
obligations relating thereto), (y) any “carve-out” agreed to by the First
Priority Representative or the First Priority Secured Parties and (z) in the
case of any Insolvency Proceeding outside the United States, any administrative
or other charges granted in any Insolvency Proceeding that are similar in nature
to a “carve-out” and agreed to by the First Priority Representative or the First
Priority Secured Parties, in the case of each of clauses (B) (x), (y) and (z),
with such subordination to be on the same terms as the Liens securing the First
Priority Obligations are subordinated thereto (and such subordination will not
alter in any manner the terms of this Agreement). The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that except as expressly set forth in this Section 5.4, and except for
adequate protection in the form of access to information to the extent such
access is also made available to the First Priority Representative on behalf of
itself and the First Priority Secured Parties, none of them shall seek or accept
adequate protection without the prior written consent of the First Priority
Representative.

 

5.5                               Avoidance Issues. If any First Priority
Secured Party is required in any Insolvency Proceeding or otherwise to disgorge,
turn over or otherwise pay to the bankruptcy trustee or the estate of any
Grantor, because such amount was avoided or ordered to be paid or disgorged for
any reason, including because it was found to be a fraudulent or preferential
transfer, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of set-off or otherwise, then the First Priority
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the First Priority
Obligations Payment Date, if it shall otherwise have occurred, shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Junior Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

5.6                               Asset Dispositions in an Insolvency
Proceeding. Neither the Junior Priority Representative nor any Junior Priority
Secured Party shall, in an Insolvency Proceeding or otherwise, oppose any sale
or other disposition of any assets of any

 

18

--------------------------------------------------------------------------------


 

Grantor that is supported by the First Priority Secured Parties, and the Junior
Priority Representative and each Junior Priority Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and otherwise) to any
such sale or other disposition of assets supported by the First Priority Secured
Parties and to have released their Liens on such assets; provided, to the extent
such sale is to be free and clear of Liens, that the Liens securing the First
Priority Obligations and the Junior Priority Obligations will attach to the
proceeds of the sale on the same basis of priority as the Liens released on the
assets sold.

 

5.7                               Separate Grants of Security and Separate
Classification. Each Junior Priority Secured Party acknowledges and agrees that
(a) the grants of Liens pursuant to the First Priority Security Documents and
the Junior Priority Security Documents constitute two separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Shared Collateral, the Junior Priority Obligations are fundamentally
different from the First Priority Obligations and must be separately classified
in any plan of reorganization proposed or adopted in an Insolvency Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Priority Secured
Parties and Junior Priority Secured Parties in respect of the Shared Collateral
constitute only one class of secured claims (rather than separate classes of
senior and junior secured claims), then the Junior Priority Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Shared Collateral (with the effect being that, to the extent
that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the First Priority Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Junior Priority Secured Parties), and that, until
turned over to the First Priority Secured Parties, such amounts will be held in
trust for the First Priority Secured Parties.

 

5.8                               No Waivers of Rights of First Priority Secured
Parties. Nothing contained herein shall prohibit or in any way limit the First
Priority Representative or any First Priority Secured Party from objecting in
any Insolvency Proceeding or otherwise to any action taken by any Junior
Priority Secured Party not expressly permitted hereunder, including the seeking
by any Junior Priority Secured Party of adequate protection (except as provided
in Section 5.4) or the asserting by any Junior Priority Secured Party of any of
its rights and remedies under the Junior Priority Documents or otherwise.

 

5.9                               Plans of Reorganization. No Junior Priority
Secured Party shall support or vote in favor of any plan of reorganization (and
each shall be deemed to have voted to reject any plan of reorganization) unless
such plan (a) pays off, in cash in full, all First

 

19

--------------------------------------------------------------------------------


 

Priority Obligations or (b) is accepted by the class of holders of First
Priority Obligations voting thereon.

 

5.10                        Effectiveness in Insolvency Proceedings. This
Agreement, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, shall be effective
before, during and after the commencement of an Insolvency Proceeding. All
references to any Grantor herein shall apply to any trustee for such Person and
such Person as debtor in possession. The relative rights as to the Shared
Collateral and other collateral and proceeds thereof shall continue after the
filing thereof on the same basis as prior to the date of the petition, subject
to any court order approving the financing of, or use of cash collateral by, any
such Person.

 

5.11                        Reorganization Securities. If, in any Insolvency
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor (“Reorganization Securities”) are
distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of the Junior Priority Obligations, then the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations. In no event shall the Junior Priority Secured
Parties be required to turn over to the First Priority Representative or any
First Priority Secured Party any Reorganization Securities to the extent the
same are subject to this Section 5.11.

 

5.12                        Post-Petition Claims. None of the Junior Priority
Representative or any Junior Priority Secured Party shall oppose or seek to
challenge any claim by the First Priority Representative or any First Priority
Secured Party for allowance in any Insolvency Proceeding of First Priority
Obligations consisting of Post-Petition Interest or indemnities to the extent of
the value of the Liens in favor of the First Priority Representative and the
First Priority Secured Parties, without regard to the existence of the Liens of
the Junior Priority Representative on behalf of the Junior Priority Secured
Parties on the Shared Collateral.

 

5.13                        Waivers. Until the First Priority Obligations
Payment Date, the Junior Priority Representative, on behalf of itself and each
Junior Priority Secured Party,agrees that (a) it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code senior to or on a parity with
the Liens securing the First Priority Obligations for costs or expenses of
preserving or disposing of any Shared Collateral or other collateral and
(b) waives any claim it may now or hereafter have arising out of the election by
any First Priority Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code.

 

SECTION 6.                  Junior Priority Documents and First Priority
Documents.

 

(a)        Each Grantor and the Junior Priority Representative, on behalf of
itself and the Junior Priority Secured Parties, agrees that it shall not at any
time execute or deliver

 

20

--------------------------------------------------------------------------------


 

any amendment or other modification to any of the Junior Priority Documents
inconsistent with or in violation of this Agreement.

 

(b)              Each Grantor and the First Priority Representative, on behalf
of itself and the First Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
First Priority Documents inconsistent with or in violation of this Agreement.

 

(c)               In the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Junior Priority Security Document without the
consent of or action by any Junior Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Junior Priority Agreements), (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Junior Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Junior Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Junior
Priority Security Documents without the consent of the Junior Priority
Representative and (iii) notice of such amendment, waiver or consent shall be
given to the Junior Priority Representative no later than 15 days after its
effectiveness; provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

 

SECTION 7.                            Reliance; Waivers; etc.

 

7.1                               Reliance. The First Priority Documents are
deemed to have been executed and delivered, and all issuances of debt or other
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The Junior Priority Representative, on behalf of
itself and the Junior Priority Secured Parties, expressly waives all notice of
the acceptance of and reliance on this Agreement by the First Priority Secured
Parties. The Junior Priority Documents are deemed to have been executed and
delivered, and all issuances of debt and other extensions of credit thereunder
are deemed to have been made or incurred, in reliance upon this Agreement. The
First Priority Representative expressly waives, on behalf of itself and all the
First Priority Secured Parties, all notices of the acceptance of and reliance by
the Junior Priority Representative and the Junior Priority Secured Parties.

 

7.2                               No Warranties or Liability. The Junior
Priority Representative and the First Priority Representative acknowledge and
agree that neither has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any other First Priority Document or any Junior Priority

 

21

--------------------------------------------------------------------------------


 

Document. Except as otherwise provided in this Agreement, the Junior Priority
Representative and the First Priority Representative will be entitled to manage
and supervise their respective extensions of credit to any Grantor in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

 

7.3                               No Waivers. No right or benefit of any party
hereunder shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of such party or any other party hereto or by any
noncompliance by any Grantor with the terms and conditions of any of the First
Priority Documents or the Junior Priority Documents.

 

SECTION 8.                Obligations Unconditional.

 

8.1                               First Priority Obligations Unconditional. All
rights and interests of the First Priority Secured Parties hereunder, and all
agreements and obligations of the Junior Priority Secured Parties (and, to the
extent applicable, the Grantors) hereunder, shall remain in full force and
effect irrespective of:

 

(a)      any lack of validity or enforceability of any First Priority Document;

 

(b)      any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

 

(c)       prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Shared Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or

 

(d)      any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the First Priority
Obligations, or of any Junior Priority Secured Party or any Grantor, to the
extent applicable, in respect of this Agreement.

 

8.2                               Junior Priority Obligations Unconditional. All
rights and interests of the Junior Priority Secured Parties hereunder, and all
agreements and obligations of the First Priority Secured Parties (and, to the
extent applicable, the Grantors) hereunder, shall remain in full force and
effect irrespective of:

 

(a)      any lack of validity or enforceability of any Junior Priority Document;

 

(b)      any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any

 

22

--------------------------------------------------------------------------------


 

refinancing, replacement, refunding or restatement of any Junior Priority
Document;

 

(c)       any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Shared Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Junior Priority Obligations or any guarantee or guaranty
thereof; or

 

(d)      any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Junior Priority
Obligations, or of any First Priority Secured Party or any Grantor, to the
extent applicable, in respect of this Agreement.

 

SECTION 9.                Miscellaneous.

 

9.1                               Conflicts. In the event of any conflict
between the provisions of this Agreement and the provisions of any First
Priority Document or any Junior Priority Document, the provisions of this
Agreement shall govern.

 

9.2                               Continuing Nature of Provisions. This
Agreement shall continue to be effective, and shall not be revocable by any
party hereto, until the First Priority Obligations Payment Date shall have
occurred, subject to Section 5.5. This is a continuing agreement and the First
Priority Secured Parties and the Junior Priority Secured Parties may continue,
at any time and without notice to the other parties hereto, to extend credit and
other financial accommodations, lend monies and provide indebtedness to, or for
the benefit of, any Grantor on the faith hereof.

 

9.3                               Amendments; Waivers. (a) No amendment or
modification of any of the provisions of this Agreement shall be effective
unless the same shall be in writing and signed by the First Priority
Representative and the Junior Priority Representative, and,in the case of
amendments or modifications of Sections 3.5, 3.6, 9.5 or 9.6 that directly
affect the rights or obligations of any Grantor, such Grantor.

 

(b)           At the request of the Issuer, the First Priority Representative
and the Junior Priority Representative agree to enter into any amendment to this
Agreement or any new intercreditor agreement in order to (1) facilitate
additional indebtedness or other obligations (“Additional Debt”) of any of the
Grantors becoming First Priority Obligations or Junior Priority Obligations to
the extent such Obligations are permitted by the First Priority Agreement and
the Junior Priority Agreement, with the Lien priority contemplated by such
amendment, (2) document the relationship among Junior Priority Secured Parties
pursuant to different Junior Priority Agreements, including, to the extent
permitted under each extant First Priority Agreement and Junior Priority
Agreement, the treatment of the Liens securing Junior Priority Obligations under
any Additional Junior Priority Agreement as equal and ratable with the Liens
securing the Junior Priority Obligations under the Existing Junior Priority
Agreement or any other Additional Junior Priority Agreement and (3) document the
relationship between the First Priority Secured

 

23

--------------------------------------------------------------------------------


 

Parties and the Junior Priority Secured Parties in case any then existing First
Priority Agreement or Junior Priority Agreement is refinanced or replaced or the
First Priority Representative or the Junior Priority Representative is replaced;
provided that (i) the Issuer shall have delivered an Officers’ Certificate
(A) designating such other Additional Debt and the aggregate principal amount or
face amount thereof and (B) representing that such designation complies with the
terms of the First Priority Documents and the Junior Priority Documents, as
applicable, and (ii) in any case, the terms of such amendment or new agreement
will contain terms substantially the same as the terms contained in this
Agreement.

 

9.4                               Information Concerning Financial Condition of
the Grantors. The Junior Priority Representative and the First Priority
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding the financial condition of the
Grantors or any such circumstances. In the event the Junior Priority
Representative or the First Priority Representative, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation or (c) to disclose any other
information.

 

9.5                               Governing Law. This Agreement shall be
construed in accordance with and governed by the law of the State of New York,
except as otherwise required by mandatory provisions of law and except to the
extent that remedies provided by the laws of any jurisdiction other than the
State of New York are governed by the laws of such jurisdiction.

 

9.6                               Submission to Jurisdiction. (a) Each First
Priority Secured Party, each Junior Priority Secured Party and each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment pursuant to any such action or proceeding, and each
such party hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each such
party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any First Priority Secured Party or Junior Priority Secured Party may
otherwise have to bring any action or proceeding against any Grantor or its
properties in the courts of any jurisdiction.

 

(b)         Each First Priority Secured Party, each Junior Priority Secured
Party and each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any objection it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in

 

24

--------------------------------------------------------------------------------


 

any court referred to in paragraph (a) of this Section and (ii) the defense of
an inconvenient forum to the maintenance of such action or proceeding.

 

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.7. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

9.7                               Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied or sent
by overnight express courier service or United States mail and shall be deemed
to have been given when delivered in person or by courier service, upon receipt
of a telecopy or five days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
address of (a) the Issuer, the Collateral Agent, the First Priority
Representative and the Junior Priority Representative (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth in the
First Priority Agreement or the Junior Priority Agreement, as applicable and
(b) any other party shall be in care of the Issuer as so set forth in clause
(a), or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

9.8                               Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of each of the parties hereto and each
of the First Priority Secured Parties and Junior Priority Secured Parties and
their respective successors and assigns, and nothing herein is intended, or
shall be construed, to give any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Shared Collateral.

 

9.9                               Headings. Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

9.10                        Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

9.11                        Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective when it
shall have been executed by each party hereto.

 

25

--------------------------------------------------------------------------------


 

9.12                        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.13                        Additional Grantors. The Issuer shall cause each
Person that becomes a Grantor after the date hereof (other than any such Grantor
that does not grant any Liens to secure any of the Junior Priority Obligations,
until such time as such Grantor does grant any such Liens) to become a party to
this Agreement by executing and delivering a supplement to this Agreement in
form and substance reasonably satisfactory to the First Priority Representative
and the Junior Priority Representative.

 

9.14                        Representatives. In connection with its execution of
this Agreement and its actions hereunder, each of the First Priority
Representative and the Junior Priority Representative shall be entitled to all
rights, privileges, benefits, protections, immunities and indemnities provided
to it under the First Priority Documents and under the Junior Priority
Documents, respectively.

 

9.15                        Subrogation. The Junior Priority Representative, for
itself and on behalf of the Junior Priority Secured Parties, hereby waives any
rights of subrogation it or they may acquire as a result of any payment
hereunder until the First Priority Obligations Payment Date has occurred;
provided, however, that, as between the Grantors, on the one hand, and the
Junior Priority Secured Parties, on the other hand, any such payment that is
paid over to the First Priority Representative pursuant to this Agreement shall
be deemed not to reduce any of the Junior Priority Obligations unless and until
(and then only to the extent that) the First Priority Obligations Payment Date
has occurred and the First Priority Representative delivers any such payment to
the Junior Priority Representative.

 

[remainder of page intentionally blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as First Priority Representative for and on
behalf of the First Priority Secured Parties

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

27

--------------------------------------------------------------------------------


 

 

[ ], as Junior Priority Representative for and on behalf of the Junior Priority
Secured Parties

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

28

--------------------------------------------------------------------------------


 

 

COMMUNITY CHOICE FINANCIALINC.

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

THE GRANTORS LISTED ON SCHEDULEI HERETO

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

29

--------------------------------------------------------------------------------


 

Grantors

 

30

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
BORROWING BASE CERTIFICATE

 

This BORROWING BASE CERTIFICATE (this “Certificate”) is delivered by COMMUNITY
CHOICE FINANCIAL INC., pursuant to Section [5.04(e)][5.04(f)] of the Revolving
Credit Agreement, dated as of April 29, 2011 (as amended by the First Amendment
to Revolving Credit Agreement, dated as of March 27, 2015, and as further
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), between Community Choice Financial Inc., an Ohio corporation (the
“Borrower”), the lenders party thereto (the “Lenders”) and Ivy Funding Eleven,
LLC, as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Credit Agreement.

 

For the purpose of inducing the Lenders to make available to the Borrower the
credit facilities described in the Credit Agreement, pursuant to the terms of
the Credit Agreement and the other Loan Documents, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                      I am a duly elected Responsible Officer
of the Borrower;

 

2.                                      Attached to this Certificate as
Attachment A is a borrowing base worksheet reflecting the computation of the
Borrowing Base as of the date indicated below; and

 

3.                                      This Certificate (including the attached
worksheet) is true and correct in all material respects and fully consistent
with the books and records of the Borrower and its Restricted Subsidiaries.

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date as of which Borrowing Base

 

is calculated:

 

 

 

 

Date of submission of

 

Certificate:

 

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

to Borrowing Base Certificate

 

Depository

 

Account

 

 

 

Controlled

 

Shared Alabama

 

 

Institution

 

Number

 

Name of Owner Entity

 

Account?

 

Collateral?

 

Balance

[Republic Bank]

 

[0000000]

 

[Community Choice Financial Inc.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Aggregate Amount of all Cash and Cash Equivalents in all Accounts Above

 

$

 

—

 

 

 

 

 

 

(b) 75% of Aggregate Amount of all Cash and Cash Equivalents in all Accounts
Above

 

$

 

—

 

 

 

 

 

 

(c) Aggregate Amount of all Cash and Cash Equivalents of the Borrower and the
Subsidiary Guarantors in any Controlled Account Set Forth Above

 

$

 

—

 

 

 

 

 

 

(d) Aggregate Amount of all Deposits in Transit of Cash and Cash Equivalents of
the Borrower and the Subsidiary Guarantors to any Controlled Account

 

$

 

—

 

 

 

 

 

 

(e) Outstanding Indebtedness under the Alabama Revolving Credit Agreement

 

$

 

—

 

 

 

 

 

 

(f) Aggregate Amount of Shared Alabama Collateral

 

$

 

—

 

 

 

 

 

 

(g) Maximum Credit for Deposits in Transit Based on 15% Cap

 

$

 

—

 

 

 

 

 

 

(h) Borrowing Base

 

$

 

—

 

 

Amounts shaded in orange should be manually completed. All other amounts will be
calculated based upon deposit account balances entered in top portion of
worksheet.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Deposit Account Control Agreements

 

Attached

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

[g83341ki49i001.jpg]

 

BLOCKED ACCOUNT CONTROL AGREEMENT

 

This Blocked Account Control Agreement (this “Agreement”) is dated as of
August 24, 2011, and entered into by and among COMMUNITY CHOICE FINANCIAL INC.,
an Ohio corporation (“Borrower”), each of the entities listed in the “Company
Entity” column of Exhibit A attached hereto (together with Borrower, the
“Companies”), U.S. BANK NATIONAL ASSOCIATION, as secured party (“Secured
Party”), and U.S. BANK NATIONAL ASSOCIATION (“Depositary Bank”).

 

1.                                      Deposit Account. Pursuant to certain
agreements between the Companies and Secured Party, the Companies have granted
to Secured Party a security interest in all rights of the Companies with respect
to the accounts listed in Exhibit A attached hereto (such accounts, together
with all substitutions and replacements therefor, the “Deposit Account”) located
at Depositary Bank and subject to the terms of the Deposit Agreements (as
hereinafter defined). The terms and conditions of this Blocked Account Control
Agreement (this “Agreement”) are in addition to any deposit account agreements
and other related agreements that the Companies have with Depositary Bank,
including without limitation all agreements concerning banking products and
services, treasury management documentation, account booklets containing the
terms and conditions of the Deposit Account, signature cards, fee schedules,
disclosures, specification sheets and change of terms notices (collectively, the
“Deposit Agreements”). The provisions of this Agreement shall supersede the
provisions of the Deposit Agreements only to the extent the provisions herein
are inconsistent with the Deposit Agreements, and in all other respects, the
Deposit Agreements shall remain in full force and effect. All items deposited
into the Deposit Account shall be processed according to the provisions of the
Deposit Agreements, as amended by this Agreement.

 

2.                                      Security Interest. The Companies have
granted to Secured Party a security interest in, among other property, the
Deposit Account and all credits or proceeds thereto and all monies, checks and
other instruments held or deposited therein (all of which shall be included in
the definition of the “Deposit Account”). Each Company represents and warrants
that it has the legal right to pledge the Deposit Account to Secured Party, that
the funds in the Deposit Account are not held for the benefit a third party, and
that that there are no perfected liens or encumbrances with respect to the
Deposit Account. Each Company covenants with Secured Party that it shall not
enter into any acknowledgment or agreement that gives any other person or entity
except Secured Party control over, or any other security interest, lien or title
in, the Deposit Account.

 

3.                                      Control. In order to provide Secured
Party with control over the Deposit Account, each Company agrees that Depositary
Bank shall comply with any and all orders, notices, requests and other
instructions originated by Secured Party directing disposition of the funds in
the Deposit Account without any further consent from the Companies, even if such
instructions are contrary to any Company’s instructions or demands or result in
Depositary Bank dishonoring items which may be presented for payment. The
Companies agree that instructions from Secured Party may include the giving of
stop payment orders for any items presented to the Deposit Account, instructions
to transfer funds to or for the benefit of Secured Party or any other person or
entity, and instructions to close the Deposit Account.

 

4.                                      Access to Deposit Account. The Deposit
Account shall be under the control of Secured Party; provided, that unless and
until Depositary Bank receives Secured Party’s written notice that the
Companies’ access to the funds in the Deposit Account is terminated, Depositary
Bank shall honor the Companies’ instructions, notices and directions with
respect to the transfer or withdrawal of funds from the Deposit Account,
including paying or transferring the funds to any Company or any other person or
entity. Upon receipt of a written notice from Secured Party instructing
Depositary Bank to terminate the Companies’ access to funds in the Deposit
Account, Depositary Bank shall transfer all funds (subject to Depositary Bank’s
funds availability policy) in the Deposit Account to a designated account in
accordance with Secured Party’s written instructions. Any written notice sent
pursuant to this Section 4 and confirmed to have been received after Depositary
Bank’s business hours shall not be deemed sent until

 

--------------------------------------------------------------------------------


 

the next business day. Depositary Bank shall have a reasonable time to act on
Secured Party’s written notice, such time not to exceed two (2) business days
from the date of receipt by Depositary Bank of such notice.

 

5.                                      Subordination by Depositary Bank. The
Companies and Depositary Bank acknowledge notice of and recognize Secured
Party’s continuing security interest in the Deposit Account and in all items
deposited in the Deposit Account and in the proceeds thereof. Depositary Bank
hereby subordinates any statutory or contractual right or claim of offset or
lien resulting from any transaction which involves the Deposit Account upon
confirmation of Depositary Bank’s receipt of Secured Party’s notice under
Section 4. Notwithstanding the preceding sentence, nothing herein constitutes a
waiver of, and Depositary Bank expressly reserves all of its present and future
rights with respect to: (i) fees and expenses (“Fees”) related to the Deposit
Account; (ii) any checks, ACH entries, wire transfers, merchant card
transactions, or other paper or electronic items which were deposited or
credited to the Deposit Account that are returned, reversed, refunded, adjusted
or charged back for insufficient funds or for any other reason (“Returned
Items”); (iii) obligations and liabilities connected with the Deposit Account
that arise out of any treasury management services provided by Depositary Bank,
its subsidiaries or affiliates, including but not limited to, ACH, merchant
card, zero balance account, sweeps, controlled disbursement or payroll
(“Overdrafts”). Depositary Bank may charge the Deposit Account or other accounts
of the Companies maintained at Depositary Bank to cover Fees, Returned Items or
Overdrafts. If there are insufficient funds in the Deposit Account or any of the
Companies’ other accounts to cover the Fees, Returned Items and Overdrafts, each
Company agrees to immediately reimburse Depositary Bank for the amount of such
shortfall. If the Companies fail to pay the amount demanded by Depositary Bank,
Secured Party agrees to reimburse Depositary Bank within three (3) business days
of demand thereof by Depositary Bank for any Returned items and Overdrafts to
the extent Secured Party received payment in respect thereof pursuant to
Section 4; provided that the aggregate amount of all such reimbursements shall
not exceed the amounts received by the Secured Party pursuant to Section 4.

 

6.                                      Indemnity. Each Company agrees to
defend, indemnify and hold Depositary Bank and its directors, officers,
employees, attorneys, successors and assigns (collectively, for the purposes of
this Section 6 only, “Depositary Bank”) harmless from and against any and all
claims, losses, liabilities, costs, damages and expenses, including, without
limitation, reasonable legal and accounting fees, arising out of or in any way
related to this Agreement, excepting only liability arising out of Depositary
Bank’s gross negligence or willful misconduct. IN NO EVENT WILL DEPOSITARY BANK
BE LIABLE FOR ANY INDIRECT DAMAGES, LOST PROFITS, SPECIAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES WHICH ARISE OUT OF OR IN CONNECTION WITH THE SERVICES
CONTEMPLATED BY THIS AGREEMENT EVEN IF DEPOSITARY BANK HAS BEEN INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

7.                                      Depositary’s Bank’s Responsibility. The
duties of Depositary Bank are strictly limited to those set forth in this
Agreement and Depositary Bank is not acting as a fiduciary for any party hereto.
Depositary Bank shall be protected in relying on any form of instruction,
notice, or other communication purporting to be from an authorized
representative of Secured Party which Depositary Bank, in good faith, believes
to be genuine and what it purports to be. Depositary Bank shall have no duty to
inquire as to the genuineness, validity, or enforceability of any such
instruction, notice or communication even if the Companies notify Depositary
Bank that Secured Party is not legally entitled to originate any such
instruction, notice or communication. The Deposit Account and all actions and
undertakings by Depositary Bank shall be subject to all rules and regulations
relating to the Deposit Account and to applicable law. If requested by Secured
Party, the Companies authorize Depositary Bank to provide to Secured Party
copies of the Deposit Account statements.

 

8.                                      Termination. This Agreement shall not be
terminable by the Companies so long as any obligations of any Company to Secured
Party are outstanding and unpaid. This Agreement may be terminated by Depositary
Bank upon thirty (30) days’ prior written notice to all parties; provided,
however, that Depositary Bank may terminate this Agreement upon five (5) days’
prior written notice in the event the Companies and Secured Party fail to make
payments to Depositary Bank in accordance with Section 5 above. This Agreement
may be terminated by Secured Party in a writing sent to Depositary Bank in

 

2

--------------------------------------------------------------------------------


 

which Secured Party releases Depositary Bank from any further obligation to
comply with instructions originated by Secured Party with respect to the Deposit
Account. Any available funds remaining in the Deposit Account upon termination
or deposited in thereafter shall be transferred in accordance with the
provisions of Section 4 above after deduction for any amounts otherwise
reimbursable to Depositary Bank as provided hereunder. Termination shall not
affect the rights and obligations of any party hereto with respect to any period
prior to such termination.

 

9.                                      Legal Process and Insolvency. In the
event Depositary Bank receives any form of legal process concerning the Deposit
Account, including, without limitation, court orders, levies, garnishments,
attachments, and writs of execution, or in the event Depositary Bank learns of
any insolvency proceeding concerning any Company, including, without limitation,
bankruptcy, receivership, and assignment for the benefit of creditors,
Depositary Bank will respond to such legal process or knowledge of insolvency in
the normal course or as required by law.

 

10.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.
The parties agree that New York is the “bank’s jurisdiction” for purposes of the
Uniform Commercial Code.

 

11.                               Notices. Except as otherwise provided in this
Agreement, all notices and other communications required under this Agreement
shall be in writing and may be personally served or sent by facsimile, overnight
courier, or registered/certified United States Mail, and shall be deemed given
when delivered in person, or received by facsimile, courier or United States
Mail at the address specified below. Any party may change its address for
notices hereunder by notice to all other parties given in accordance with this
Section 11.

 

Companies:                                                                             
c/o Community Choice Financial Inc.

7001 Post Road, Suite 200

Dublin, OH 43016

Attention of Chief Financial Officer

Fax No.: (614) 760-4057

 

Secured Party:                                                                
U.S. Bank National Association

1350 Euclid Avenue CN-OH-RN11

Cleveland, OH 44115

Attention of Corporate Trust Services

Fax No.: (216) 623-9202

 

Depositary Bank:                                                U.S. Bank
National Association

10 W. Broad St. — 12th Floor

CN-OH-BD12

Columbus, OH 43212

Attn: Bob Anderson

Fax No: (614)232-8043

 

12.                               Miscellaneous. This Agreement shall bind and
benefit the parties and their respective successors and assigns. This Agreement
may be amended only with the prior written consent of all parties hereto. None
of the terms of this Agreement may be waived except as Depositary Bank may
consent thereto in writing. No delay on the part of Depositary Bank in
exercising any right, power or privilege hereunder shall operate as a waiver
hereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude other or further exercise thereof or the exercise
of any right, power or privilege. The rights and remedies specified herein are
cumulative and are not exclusive of any rights or remedies which Depositary Bank
would otherwise have.

 

3

--------------------------------------------------------------------------------


 

13.                               Counterparts. This Agreement may be executed
in any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

14.                               Jury Trial Waiver. THE COMPANIES, SECURED
PARTY AND DEPOSITARY BANK HEREBY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR SERVICES
RENDERED IN CONNECTION WITH THIS AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

By:

/s/ Michael J. Durbin

 

Name:

Michael J. Durbin

 

Title:

CFO

 

 

 

EACH “COMPANY ENTITY” LISTED ON EXHIBIT A HERETO

 

 

 

By:

/s/ Michael J. Durbin

 

Name:

Michael J. Durbin

 

Title:

CFO

 

 

 

U.S. BANK NATIONAL ASSOCIATION as SECURED PARTY

 

 

 

By:

/s/ David A. Schlabach

 

Name:

David A. Schlabach

 

Title:

Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION as DEPOSITARY BANK

 

 

 

By:

/s/ Robert P. Anderson

 

Name:

Robert P. Anderson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

Account

 

 

Account Name

 

Number

 

Company Entity

US Bank-Master

 

130113745595

 

Checksmart Financial Company

US Bank ACH

 

130113745611

 

Checksmart Financial Company

US Bank P/R ADP

 

130113745678

 

Checksmart Financial Company

US Bank P/R Check

 

130113745660

 

Checksmart Financial Company

US Bank-AP

 

130111672460

 

Checksmart Financial Company

US Bank-Utility

 

130113745603

 

Checksmart Financial Company

US Bank

 

130113745629

 

Buckeye Check Cashing of Utah, Inc.

US Bank

 

130113746817

 

Buckeye Title Loans, Inc.

US Bank

 

130113745637

 

Buckeye Title Loans of Utah, LLC

US Bank

 

153495261775

 

BCCI CA, LLC

US Bank

 

130113746668

 

Buckeye Check Cashing of Arizona, Inc.

US Bank-Liab

 

130113745652

 

Checksmart Money Order Services, Inc.

US Bank

 

130113749829

 

CS-Arizona, LLC

US Bank

 

130113749837

 

ARH-Arizona, LLC

 

--------------------------------------------------------------------------------


 

AMENDMENT TO BLOCKED ACCOUNT CONTROL AGREEMENT

 

This AMENDMENT TO BLOCKED ACCOUNT CONTROL AGREEMENT, dated as of March 26, 2015
(this “Amendment”), is by and among Community Choice Financial Inc., an Ohio
corporation (“Borrower”), each of the entities listed on the signature
page hereto under the heading “Company Entity” (together with Borrower, the
“Companies” and, individually, each a “Company”), U.S. Bank National
Association, as secured party (“Secured Party”), and U.S. Bank National
Association, in its capacity as Depository Bank under the Agreement (as defined
below) (“Depository Bank”). Initially capitalized terms used and not defined in
this Amendment have the meanings ascribed to them in the Agreement.

 

BACKGROUND

 

A.                                    Reference is made to that certain Blocked
Account Control Agreement, dated as of August 24, 2011 (as amended, modified,
and supplemented from time to time, the “Agreement”), by and among Borrower, the
other Companies party thereto, Secured Party, and Depository Bank.

 

B.                                    The parties hereto desired to amend the
Agreement on the terms and conditions set forth in this Amendment to:

 

(i)                                     add the following Companies as parties
to the Agreement: Buckeye Check Cashing of Tennessee, LLC, Buckeye Title Loans
of Tennessee, LLC, and Buckeye Check Cashing of Virginia, Inc. (each, an “Added
Company” and, together, the “Added Companies”);

 

(ii)                                  add certain additional deposit accounts to
the Agreement as Deposit Accounts;

 

(iii)                               remove the following Companies as parties to
the Agreement: Buckeye Check Cashing of Utah, Inc., Buckeye Title Loans, Inc.,
Buckeye Title Loans of Utah, LLC, BCCI CA, LLC, Buckeye Check Cashing of
Arizona, Inc., CS-Arizona, LLC, and ARH-Arizona, LLC (each, a “Removed Company”
and, together, the “Removed Companies”); and

 

(iv)                              remove certain Deposit Accounts from the
Agreement.

 

AGREEMENT

 

In consideration of these premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Borrower, each
other Company, Secured Party, and Depository Bank hereby agree as follows:

 

1.                                      Addition and Removal of Deposit
Accounts. Effective as of the date of this Amendment, Exhibit A to the Agreement
is hereby replaced in its entirety with Exhibit A hereto. For the avoidance of
doubt, any Deposit Account not listed on Exhibit A hereto is no longer subject
to the Agreement, and any Deposit Account that is listed on Exhibit A hereto is
subject to the Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Addition of Companies as Parties.
Effective as of the date of this Amendment, each Added Company hereby joins, and
is added as a party to, the Agreement in the capacity as a Company, as if such
Added Company were originally a party to the Agreement.

 

3.                                      Removal of Companies as Parties.
Effective as of the date of this Amendment, each Removed Company is hereby
removed as a party to the Agreement.

 

4.                                      Continuing Agreement. Except as
specifically modified by this Amendment, all of the terms and provisions of the
Agreement shall remain in full force and effect, without modification or
limitation, and this Amendment shall not affect, modify or diminish the
obligations of the any of the party to the Agreement that have accrued prior to
the effectiveness of this Amendment.

 

5.                                      Governing Law. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVEREND BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

6.                                      Successors and Assigns. This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

7.                                      Counterparts. This Amendment may be
executed by the parties hereto in several counterparts, each of which is deemed
an original, and all of which together shall constitute one and the same
agreement. Delivery of executed counterparts of this Amendment by telecopy or
other electronic transmission (including Adobe PDF) shall be effective as
delivery of an original.

 

* * * Remainder of Page Blank — Signature Page Follows * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

SECURED PARTY:

DEPOSITORY BANK:

 

 

U.S. Bank National Association, as Secured Party

U.S. Bank National Association, as Depository Bank

 

 

By:

/s/ David A. Schlabach

 

By:

/s/ Robert P. Anderson

Name:

David A. Schlabach

 

Name:

Robert P. Anderson

Title:

Vice President

 

Title:

Vice President

 

 

BORROWER:

COMPANY ENTITIES:

 

 

Community Choice Financial Inc.

Checksmart Financial Company

 

Checksmart Money Order Services, Inc.

By:

/s/ Michael Durbin

 

Buckeye Check Cashing of Tennessee, LLC

Name:

Michael Durbin

Buckeye Title Loans of Tennessee, LLC

Title:

Executive Vice President, Chief

Buckeye Check Cashing of Virginia, Inc.

 

Financial Officer and Treasurer

Buckeye Check Cashing of Utah, Inc.

 

Buckeye Title Loans, Inc.

 

Buckeye Title Loans of Utah, LLC

 

BCCI CA, LLC

 

Buckeye Check Cashing of Arizona, Inc.

 

CS-Arizona, LLC

 

ARH-Arizona, LLC

 

 

 

By:

/s/ Michael Durbin

 

Name:

Michael Durbin

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Account Name

 

Account Number

 

Company Entity

 

 

 

 

 

CFC 1383 US Bank Master

 

130113745595

 

Checksmart Financial Company

 

 

 

 

 

CSMO 1086

 

338001193

 

Checksmart Money Order Services, Inc.

 

 

 

 

 

CSMO 1382

 

130113745652

 

Checksmart Money Order Services, Inc.

 

 

 

 

 

TENN 1086

 

338001198

 

Buckeye Check Cashing of Tennessee, LLC

 

 

 

 

 

TNTitle 1086

 

338001194

 

Buckeye Title Loans of Tennessee, LLC

 

 

 

 

 

Virginia 1032

 

338001197

 

Buckeye Check Cashing of Virginia, Inc.

 

--------------------------------------------------------------------------------